Exhibit 10.1

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

dated as of August 26, 2019

among

BRISTOW GROUP INC.,

as Holdings and the Lead Borrower and as a debtor and debtor -in-possession
under chapter

11 of the Bankruptcy Code,

BRISTOW HOLDINGS COMPANY LTD. III,

as the Co-Borrower,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

certain of which are debtors and debtors -in-possession under chapter 11 of the
Bankruptcy

Code,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

ANKURA TRUST COMPANY, LLC

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

 

     PAGE  

ARTICLE I

DEFINITIONS; CONSTRUCTION

 

  

Section 1.1. Definitions

     2  

Section 1.2. Classifications of Term Loans and Borrowings

     39  

Section 1.3. Accounting Terms and Determination

     39  

Section 1.4. Terms Generally

     39  

Section 1.5. Dutch Terms

     40  

ARTICLE II

AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS

 

  

Section 2.1. Term Loan Commitments

     41  

Section 2.2. Requests for Term Loans

     41  

Section 2.3. Funding of Borrowings

     41  

Section 2.4. Interest Elections

     42  

Section 2.5. Repayment of Term Loans

     43  

Section 2.6. Evidence of Indebtedness

     43  

Section 2.7. Optional Prepayments

     44  

Section 2.8. Mandatory Prepayments

     45  

Section 2.9. Interest on Term Loans

     47  

Section 2.10. Fees

     48  

Section 2.11. Computation of Interest and Fees

     48  

Section 2.12. Illegality

     48  

Section 2.13. Increased Costs

     49  

Section 2.14. Funding Indemnity

     50  

Section 2.15. Taxes

     50  

Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     53  

Section 2.17. Mitigation of Obligations

     54  

Section 2.18. Inability to Determine Interest Rate

     54  

Section 2.19. Successor Eurodollar Rate

     55  

Section 2.20. Equity Conversion

     55  

Section 2.21. Co-Borrowers

     55  

Section 2.22. Priority and Liens; No Discharge

     56  

ARTICLE III

CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING OF TERM LOANS

 

  

Section 3.1. Conditions To Effectiveness

     59  

Section 3.2. Delivery of Documents

     63  

 

i



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

  

Section 4.1. Existence; Power

     63  

Section 4.2. Organizational Power; Authorization

     63  

Section 4.3. Governmental Approvals; No Conflicts

     63  

Section 4.4. Financial Statements, No Material Adverse Effect

     64  

Section 4.5. Litigation and Environmental Matters

     64  

Section 4.6. Compliance with Laws and Agreements

     64  

Section 4.7. Investment Company Act, Etc

     65  

Section 4.8. Taxes; Fees

     65  

Section 4.9. Margin Regulations

     65  

Section 4.10. ERISA

     65  

Section 4.11. Ownership of Property

     66  

Section 4.12. Disclosure

     66  

Section 4.13. Labor Relations

     66  

Section 4.14. Subsidiaries

     66  

Section 4.15. U.S. Security Documents

     67  

Section 4.16. OFAC

     67  

Section 4.17. Compliance with Patriot Act and Other Laws

     67  

Section 4.18. English Security Documents

     67  

Section 4.19. Cayman Security Documents

     68  

Section 4.20. Panama Security Documents

     68  

Section 4.21. Netherlands Security Documents

     68  

Section 4.22. EEA Financial Institution; Other Regulations

     68  

Section 4.23. Material Contracts

     68  

Section 4.24. DIP Order

     68  

Section 4.25. Aircraft Interests

     69  

Section 4.26. Aircraft Operator

     69  

ARTICLE V

AFFIRMATIVE COVENANTS

 

  

Section 5.1. Financial Statements and Other Information

     69  

Section 5.2. Notices of Material Events

     71  

Section 5.3. Existence; Conduct of Business

     71  

Section 5.4. Compliance with Laws, Etc

     71  

Section 5.5. Payment of Obligations

     71  

Section 5.6. Books and Records

     72  

Section 5.7. Visitation, Inspection, Etc

     72  

Section 5.8. Maintenance of Properties; Insurance

     72  

Section 5.9. Use of Proceeds

     73  

Section 5.10. Additional Subsidiaries

     73  

Section 5.11. Further Assurances, Additional Collateral

     74  

Section 5.12. Pledge of Aircraft and Aircraft Related Collateral

     76  

Section 5.13. Sanctions; Anti-Corruption Laws

     78  

Section 5.14. Lender Calls

     78  

 

ii



--------------------------------------------------------------------------------

Section 5.15. Certain Case Milestones

     78  

Section 5.16. Certain Other Bankruptcy Matters

     78  

Section 5.17. Bankruptcy Notices

     79  

Section 5.18. [intentionally omitted]

     79  

Section 5.19. Operation and Maintenance

     79  

Section 5.20. Post-Closing Matters

     80  

Section 5.21. DIP Loan Proceeds Disbursement Account

     80  

ARTICLE VI

FINANCIAL COVENANT

 

  

Section 6.1. Variance Testing

     81  

ARTICLE VII

NEGATIVE COVENANTS

 

  

Section 7.1. Indebtedness

     82  

Section 7.2. Negative Pledge

     83  

Section 7.3. Fundamental Changes

     83  

Section 7.4. Loans and Other Investments, Etc

     84  

Section 7.5. Restricted Payments

     85  

Section 7.6. Sale of Assets

     85  

Section 7.7. Transactions with Affiliates

     86  

Section 7.8. Restrictive Agreements

     86  

Section 7.9. Hedging Transactions

     87  

Section 7.10. Amendment to Material Documents

     87  

Section 7.11. Accounting Changes

     87  

Section 7.12. Specified Aircraft SPVs

     87  

Section 7.13. Additional Subsidiaries

     88  

Section 7.14. Specified Subsidiaries

     88  

ARTICLE VIII

EVENTS OF DEFAULT

 

  

Section 8.1. Events of Default

     88  

Section 8.2. Application of Proceeds

     93  

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

  

Section 9.1. Appointment of Administrative Agent

     94  

Section 9.2. Nature of Duties of Administrative Agent

     94  

Section 9.3. Lack of Reliance on the Administrative Agent

     95  

Section 9.4. Certain Rights of the Administrative Agent

     95  

Section 9.5. Reliance by Administrative Agent

     95  

Section 9.6. The Administrative Agent in its Individual Capacity

     95  

Section 9.7. Successor Administrative Agent

     96  

Section 9.8. Authorization to Execute other Loan Documents

     96  

Section 9.9. Parallel Debt

     96  

 

iii



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

 

  

Section 10.1. Notices

     97  

Section 10.2. Waiver; Amendments

     100  

Section 10.3. Expenses; Indemnification

     101  

Section 10.4. Successors and Assigns

     102  

Section 10.5. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     106  

Section 10.6. WAIVER OF JURY TRIAL

     107  

Section 10.7. Right of Setoff

     107  

Section 10.8. Counterparts; Integration; DIP Order Controls

     107  

Section 10.9. Survival

     108  

Section 10.10. Severability

     108  

Section 10.11. Confidentiality

     108  

Section 10.12. Interest Rate Limitation

     109  

Section 10.13. Waiver of Effect of Corporate Seal

     109  

Section 10.14. Patriot Act

     109  

Section 10.15. Officer’s Certificates

     109  

Section 10.16. Effect of Inclusion of Exceptions

     109  

Section 10.17. Intercreditor Agreement

     109  

Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     110  

Section 10.19. Export Controls

     111  

Section 10.20. Judgment Currency

     111  

Section 10.21. Waiver of Immunity

     111  

Section 10.22. Replacement of Lenders

     112  

Section 10.23. Secured Notes Tender Offer

     112  

ARTICLE XI

GUARANTEE

 

  

Section 11.1. Guarantee

     112  

Section 11.2. Obligations Not Waived

     113  

Section 11.3. Security

     113  

Section 11.4. Guarantee of Payment

     113  

Section 11.5. No Discharge or Diminishment of Guarantee

     113  

Section 11.6. Defenses Waived

     114  

Section 11.7. Agreement to Pay; Subordination

     114  

Section 11.8. General Limitation on Guarantee Obligations

     115  

Section 11.9. Information

     115  

Section 11.10. Covenant; Representations and Warranties

     115  

Section 11.11. Stay of Acceleration

     115  

 

iv



--------------------------------------------------------------------------------

ARTICLE XII

PROVISIONS RELATING TO U.K. SAR CONTRACT.

 

  

Section 12.1.                         

   115

Section 12.2.                         

   116

ARTICLE XIII

ITAR

 

  

Section 13.1. ITAR

   116

Schedules

 

Schedule I   -       Guarantors Schedule II   -       Commitment Amounts
Schedule III   -       SAR Addendum Schedule 3.1   -       Excluded Aircraft
Schedule 4.14   -       Subsidiaries Schedule 5.12(a)   -       Aircraft
Collateral Schedule Schedule 5.12(e)   -       Exceptions to Title and Aircraft
Collateral Schedule 5.20   -       Post-Closing Matters Schedule 7.1   -   
   Existing Indebtedness Schedule 7.2   -       Existing Liens Schedule 7.4   -
      Existing Investments Schedule 8.1   -       Debtors

 

v



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A    -       Form of Term Loan Note Exhibit B    -       Form of
Assignment and Acceptance Exhibit C    -       Form of DIP Order Exhibit D    -
      Form of Compliance Certificate Exhibit E    -       Form of Notice of Term
Loan Borrowing Exhibit F    -       Form of Notice of Conversion/Continuation
Exhibit G    -       Form of DIP Loan Proceeds Withdrawal Request Exhibit H    -
      Form of Prepetition Credit Agreement Amendment Exhibit I    -       Form
of Escrow Agreement

 

vi



--------------------------------------------------------------------------------

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

THIS SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”) is made and entered into as of August 26, 2019, by and among
BRISTOW GROUP INC., a Delaware corporation and a debtor and debtor-in-possession
under chapter 11 of the Bankruptcy Code (“Holdings” and the “Lead Borrower”),
BRISTOW HOLDINGS COMPANY LTD. III, an exempted company incorporated with limited
liability under the laws of the Cayman Islands (the “Co-Borrower” and together
with the Lead Borrower, the “Borrowers”), each of the other Persons identified
on Schedule I, certain of which as debtors and debtors-in-possession under
chapter 11 of the Bankruptcy Code and as Guarantors (the “Guarantors”), the
several financial institutions and lenders from time to time party hereto (the
“Lenders”) and ANKURA TRUST COMPANY, LLC, in its capacity as administrative
agent and collateral agent for the Lenders (in such capacities, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the capitalized terms used in these preliminary statements shall have
the respective meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, on May 11, 2019, (the “Petition Date”), the Lead Borrower, and certain
Subsidiaries of the Lead Borrower (collectively, and together with any other
Affiliates of Holdings that become debtors-in-possession in the Cases, the
“Debtors”) filed voluntary petitions with the Bankruptcy Court initiating their
respective cases that are pending under Chapter 11 of the Bankruptcy Code (the
case of the Borrower and each such Subsidiary, a “Case” and collectively, the
“Cases”) and have continued in the possession of their assets and in the
management of their businesses pursuant to Section 1107 and 1108 of the
Bankruptcy Code;

WHEREAS, the Borrowers have requested the Lenders to extend credit in the form
of Term Loans in an aggregate principal amount of $150,000,000 (the “Term Loan
Facility”), with all of the obligations with respect to all of the foregoing to
be guaranteed by each other Loan Party (other than the Co-Borrower);

WHEREAS, the Lenders are willing to extend such credit to the Borrowers on the
terms and subject to the conditions set forth herein;

WHEREAS, priority of the Term Loan Facility with respect to the Collateral
granted to secure the Term Loans shall be as set forth in the DIP Order, upon
entry thereof by the Bankruptcy Court, the Intercreditor Agreement, the Cayman
Intercreditor Agreement and the Security Documents;

WHEREAS, certain of the claims and the Liens granted under the DIP Order and the
Loan Documents to the Administrative Agent and the Lenders in respect of the
Term Loan Facility shall be subject to the Carve Out in accordance with the
terms of the DIP Order; and

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1. Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“ABL Facility” shall mean the ABL facilities agreement dated April 17, 2018,
amongst others, Barclays Bank PLC (as agent), Bristow Norway AS and Bristow
Helicopters Limited as borrowers and guarantors and Holdings as a guarantor, as
amended and supplemented to date.

“Ad Hoc Secured Lender” shall mean each Lender that is a Prepetition Credit
Agreement Lender or Prepetition Senior Secured Noteholder and which is
represented by Davis Polk & Wardwell LLP in connection with this Agreement and
the transactions contemplated hereby.

“Ad Hoc Unsecured Lender” shall mean each Lender that is a Prepetition Unsecured
Noteholder and which is represented by Kirkland & Ellis LLP in connection with
this Agreement and the transactions contemplated hereby.

“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person at any time, any other Person at any
time that directly, or indirectly through one or more intermediaries, Controls,
is Controlled by, or is under common Control with, such Person. For the purposes
of this definition, “Control” shall mean the power, directly or indirectly,
either to (i) vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person or (ii) direct or cause the direction of the management and policies of a
Person, whether through the ability to exercise voting power, by control or
otherwise. The terms “Controlling”, “Controlled by”, and “under common Control
with” have the meanings correlative thereto.

“Agreement” shall have the meaning assigned to such term in the opening
paragraph hereof.

“Aircraft” means a rotorcraft that, for its horizontal motion, depends
principally on its engine-driven rotors.

“Aircraft 92001” means helicopter model AW189 bearing manufacturer’s serial
number 92001 and its equipment.

“Aircraft 92006” means helicopter model AW189 bearing manufacturer’s serial
number 92006 and its equipment.

“Aircraft 92007” means helicopter model AW189 bearing manufacturer’s serial
number 92007 and its equipment.

 

2



--------------------------------------------------------------------------------

“Aircraft 92008” means helicopter model AW189 bearing manufacturer’s serial
number 92008 and its equipment.

“Aircraft 92009” means helicopter model AW189 bearing manufacturer’s serial
number 92009 and its equipment.

“Aircraft 92010” means helicopter model AW189 bearing manufacturer’s serial
number 92010 and its equipment.

“Aircraft Collateral” shall mean those Aircraft, aircraft frames and aircraft
equipment owned or hereafter acquired by any Loan Party, in the case of Aircraft
owned on the Effective Date to the extent described in the Aircraft Collateral
Schedule, in which a security interest has been or is required to be granted by
the Borrower or any other Loan Party to the Administrative Agent for the benefit
of the Secured Parties pursuant to the DIP Order and/or an Aircraft Security
Agreement.

“Aircraft Collateral Schedule” shall mean Schedule 5.12(a) to this Agreement as
updated from time to time.

“Aircraft-Related Collateral” means (i) all Engines, rotor blades, rotor blade
components, auxiliary power units (as applicable), and other equipment,
avionics, appurtenances, and accessions attached to, installed on or associated
with the Aircraft Collateral from time to time and any substitutions therefor;
(ii) all general intangibles, insurance and restitution proceeds, warranties,
leases, maintenance contracts, charters, revenues, rents, and receivables,
whether arising under intercompany leases or third party leases, charters, or
contracts, in each case as related to the Aircraft Collateral and except to the
extent constituting Excluded Assets pursuant to clause (2) of definition thereof
and to the extent constituting Aircraft-Related Excluded Collateral; (iii) all
sales proceeds and other proceeds relating to Aircraft Collateral; (iv) all
logs, manuals, certificates, data, inspection, modification, maintenance,
engineering, technical, and overhaul records relating to the Aircraft Collateral
or their Engines, rotor blades, rotor blade components, auxiliary power units
(if applicable), avionics, appurtenances, accessions, equipment and parts; and
(v) Company Additions under clause (i) of the definition thereof relating to
Aircraft Collateral.

“Aircraft-Related Excluded Collateral” means (i) all engines, rotor blades,
rotor blade components, auxiliary power units (as applicable), and other
equipment, avionics, appurtenances, and accessions attached to or installed on
the Excluded Aircraft from time to time and any substitutions therefor; (ii) all
general intangibles (including in respect of contracts for purchase or
construction), insurance and restitution proceeds, warranties, leases,
maintenance contracts, charters, revenues, rents, and receivables, whether
arising under intercompany leases or third party leases, charters, or contracts,
in each case as related to the Excluded Aircraft; (iii) all sales proceeds and
other proceeds relating to Excluded Aircraft; (iv) all amounts payable in
consequence of a claim under the Borrower’s or other Guarantor’s liability
insurance required to be paid to third parties (other than the Loan Parties as
to the Pledged Aircraft) whether relating to Excluded Aircraft or Aircraft
Collateral; (v) all warranties relating to Excluded Aircraft or Aircraft
Collateral assigned or required to have been assigned to any maintenance
provider or superseded by a maintenance contract; (vi) all relinquished engines,
rotorblades, parts, avionics, appurtenances, accessions, and equipment removed
from Aircraft Collateral or Excluded Aircraft and returned to a maintenance
provider; (vii) all logs, manuals, certificates, data, inspection, modification,
maintenance, engineering, technical, and overhaul records relating to the
Excluded Aircraft or their engines, rotor blades, rotor blade components,
auxiliary power units (if

 

3



--------------------------------------------------------------------------------

applicable), avionics, appurtenances, accessions, equipment and parts, and
(viii) Company Additions relating to Excluded Aircraft and Company Additions
under clause (ii) of the definition thereof relating to Aircraft Collateral.

“Aircraft Security Agreement” shall mean, collectively, (i) all aircraft
security agreements, executed by a Loan Party and delivered to the
Administrative Agent, granting the Administrative Agent a lien over any Aircraft
Collateral registered in the U.S., each of which shall be on substantially the
same form as the Aircraft Security Agreement securing the Prepetition Credit
Agreement, except to the extent the Lien is granted by a non-Debtor Loan Party,
in which case subject to such changes as are necessary to reflect the
second-priority nature of the Liens securing the Obligations; (ii) any
additional aircraft security agreements, in substantially the form of Aircraft
Security Agreement described in clause (i) with such changes as are required to
make it comply with the rules and regulations of the Jurisdiction of
Registration of such Aircraft; and (iii) any other form of security
documentation in form, scope and terms agreed to by the Administrative Agent and
the Borrower, executed by a Loan Party and delivered to the Administrative
Agent.

“Aircraft Substitution” means the exchange of one or more Aircraft included in
the Aircraft Collateral and Aircraft-Related Collateral related thereto for one
or more Eligible Aircraft and Aircraft-Related Collateral related thereto;
provided that, (i) in each case, the Substitution Closing Conditions shall have
been satisfied with respect to such Eligible Aircraft and Aircraft-Related
Collateral related thereto on or prior to the date on which the Aircraft
Substitution occurs as if such Eligible Aircraft was Aircraft Collateral on the
Effective Date and providing for validity and perfection of Liens on such
substitute Collateral equal to or greater than the Collateral being replaced;
and (ii) Holdings shall have given the Administrative Agent not less than three
days (or such shorter period as the Administrative Agent may agree) prior
written notice before an Aircraft Substitution shall be effective.

“Anti-Corruption Law” means, as to any person, the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010 and any other similar
anti-corruption laws of the European Union or in any Applicable Foreign
Jurisdiction.

“Applicable Foreign Jurisdiction” means, each of Canada, the Netherlands, the
United Kingdom, Panama and Cayman Islands.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Borrowing and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Borrowing.

“Applicable Margin” shall mean, as of any date, with respect to all Term Loans
outstanding on any date, a percentage per annum equal to (i) 6.00% for Term
Loans that are Eurodollar Rate Loans and (ii) 5.00% for Term Loans that are Base
Rate Loans.

“Approved Bankruptcy Court Order” shall mean (a) the DIP Order, as such order is
amended and in effect from time to time in accordance with this Agreement,
(b) any other order entered by the Bankruptcy Court regarding, relating to or
impacting (i) any rights or remedies of any Secured Party with respect to the
Term Loans, (ii) the Loan Documents (including the Loan Parties’ obligations
thereunder), (iii) the Collateral, any Liens thereon or any Superpriority Claims
(including, without limitation, any sale or other disposition of Collateral or
the priority of any such Liens or Superpriority Claims), (iv) use of cash
collateral including, without limitation, the Cash Collateral Order entered on
June 28, 2019, (v) adequate protection or otherwise relating

 

4



--------------------------------------------------------------------------------

to any Prepetition Secured Debt, or (vi) any Reorganization Plan, in any such
case, that (x) is in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders (or, with respect to clauses
(iv) and (v), satisfactory to the Required Secured Lenders), (y) has not been
vacated, reversed or stayed and (z) has not been amended or modified in a manner
adverse in any material respect to the rights of the Lenders except as agreed in
writing by Administrative Agent and the Required Lenders in their sole
discretion, and (c) any other order entered by the Bankruptcy Court that (i) is
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders, (ii) has not been vacated, reversed or stayed and
(iii) has not been amended or modified except in a manner reasonably
satisfactory to the Required Lenders.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Approved Lender” means (i) each Lender party to this Agreement as of the
Effective Date, (ii) any fund or similar investment vehicle the investment
decisions with respect to which are made by any (x) Lender party to this
Agreement as of the Effective Date or (y) investment manager or other Person
that manages a Lender party to this Agreement as of the Effective Date and
(iii) the Affiliates of each of the foregoing to the extent that the investment
decisions with respect to which are made as specified in (x) and (y) above.

“Approved Plan Effective Date” means the effective date of an Approved
Reorganization in the Cases.

“Approved Reorganization” means a reorganization pursuant to a Reorganization
Plan that implements the restructuring of the Debtors on the terms and
conditions set forth in the Restructuring Support Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.

“Assurance Letter” shall mean a letter to the Department and signed by the
Administrative Agent, all Lenders as of the Effective Date, the Borrower,
Bristow Helicopter Group Limited and others, giving assurances to the Department
with respect to the U.K. SAR Contract.

“Average Debt” of the Borrower, as of any date, shall mean (i) the sum of
consolidated debt on the balance sheet of the Borrower for the Borrower’s two
most recently completed Fiscal Years, as set forth in the consolidated balance
sheet contained in the annual audit report of the Borrower for such Fiscal
Years, divided by (ii) 2.

“Aviation Authority” means, in respect of an Aircraft, the aviation authority of
the Jurisdiction of Registration of that Aircraft and any successors thereto or
other Governmental Authority which shall have control or supervision of civil
aviation in the Jurisdiction of Registration or have jurisdiction over the
registration, airworthiness or operation of, or other matters relating to, that
Aircraft.

 

5



--------------------------------------------------------------------------------

“Backstop Commitment Agreement” means that certain Backstop Commitment
Agreement, dated as of July 24, 2019 by and among Holdings, each of the Ad Hoc
Secured Lenders and Ad Hoc Unsecured Lenders.

“Backstop Commitment Lender” means any Lender that has executed the Backstop
Commitment Agreement, whether on its own behalf or through any Affiliate, or any
Lender that is fronting Term Loans on behalf of another Person (or its
Affiliate) that has executed the Backstop Commitment Agreement.

“Backstop Defaulted Lender” means any Backstop Commitment Lender that
(a) breaches its obligation to fund its Term Loan Commitments on the Effective
Date, (b) does not fund its commitments under, the Backstop Commitment Agreement
in accordance therewith, (c) breaches or causes a default under the Backstop
Commitment Agreement, which breach or default results in a termination of the
Restructuring Support Agreement in accordance with its terms or (d) otherwise
breaches or causes a default under the Restructuring Support Agreement, which
breach or default results in a termination of the Restructuring Support
Agreement in accordance with its terms.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“BALL” shall mean Bristow Aircraft Leasing Limited, a private limited company
incorporated in England with company number 10289512.

“BALL SPV” means Bristow Aircraft Leasing II Ltd., a private limited company
incorporated in England with company number 11983338.

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of Texas or any other court having jurisdiction over the Cases
from time to time.

“Bankruptcy Law” means each of (i) Title 11, U.S.C., as now or hereafter in
effect, or any successor thereto, (ii) any domestic or foreign law relating to
liquidation, administration, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, debt adjustment, receivership or similar debtor relief from time
to time in effect and affecting the rights of creditors generally (including
without limitation any plan of arrangement provisions of applicable corporation
statutes), and (iii) any order made by a court of competent jurisdiction in
respect of any of the foregoing.

“Base Rate” shall mean the highest of (i) the rate of interest per annum from
time to time published in the “Money Rates” section of The Wall Street Journal
as being the “Prime Lending Rate” or, if more than one rate is published as the
“Prime Lending Rate”, the highest of such rates, as in effect from time to time
(the “Prime Rate”), (ii) the Federal Funds Rate, as in effect

 

6



--------------------------------------------------------------------------------

from time to time, plus one-half of one percent (0.50%) per annum and (iii) the
Eurodollar Rate for a period of one-month (after giving effect to the “floor”
set forth in the definition thereof) plus 1.00%. Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning specified in Section 2.21(e).

“Borrowing” shall mean a borrowing consisting of Term Loans of the same Type,
made, converted or continued on the same date and in the case of Eurodollar Rate
Loans, as to which a single Interest Period is in effect.

“BriLog” means BriLog Leasing Ltd.

“BriLog SPV” means BriLog Leasing Ltd. II.

“Bristow Competitor” shall mean any Person (other than the Borrower or any
Subsidiary or Affiliate thereof) that provides aviation (i) services to the oil
and gas industry; (ii) search and rescue operations; or (iii) military training;
provided that, Bristow Competitor will not include any fixed or similar
investment vehicle that holds investments in any such Person.

“BULL Lombard Collateral” shall have the meaning specified in the Cash
Collateral Order.

“BULL Lombard Credit Facility Secured Parties” shall have the meaning specified
in the Cash Collateral Order.

“Business Day” means any day other than a Saturday or Sunday on which banks are
not authorized or required to close in New York, New York; provided that when
used in connection with a Eurodollar Rate Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in the London
interbank market.

“Canada Aircraft Security Agreement” mean an Aircraft Security Agreement
granting the Administrative Agent a lien over any Aircraft Collateral registered
in Canada.

“Capital Lease Obligations” of any Person means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at that time be required to be capitalized on a balance sheet in
accordance with GAAP in effect as of October 12, 2012, and the stated maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be prepaid by
the lessee without payment of a penalty.

“Capital Stock” shall mean, of the Borrowers or any of its Subsidiaries,

(1) in the case of a corporation, corporate stock or, in the case of a company,
shares;

 

7



--------------------------------------------------------------------------------

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person

but, in each case, excluding any debt securities convertible into such equity.

“Carve Out” has the meaning set forth in the DIP Order.

“Case” has the meaning in the recitals hereof.

“Cash Collateral Order” shall mean that order entered by the Bankruptcy Court
approving the authority to use cash collateral and grant adequate protection to
certain of the Lenders on June 28, 2019 [Docket No. 312], together with all
extensions, modifications and amendments thereto, and that has not been vacated,
reversed or stayed and has not been amended or modified.

“Cash Flow Forecast” means a projected statement of sources and uses of cash for
the Borrower and its Subsidiaries on a consolidated basis, broken down by week,
including the anticipated uses of the proceeds of the Term Loans for each week
during such period, in form and detail consistent with the cash flow forecast
delivered under the Prepetition Credit Agreement and reasonably acceptable to
the Administrative Agent and the Required Lenders (it being understood that the
form and detail of any Cash Flow Forecast shall be deemed to be reasonably
satisfactory to the Administrative Agent and the Required Lenders so long as
such Cash Flow Forecast is substantially consistent in form and detail with the
cash flow forecast most recently provided to the lenders under the Prepetition
Credit Agreement).

“Cash Management Order” shall mean that order entered in the Cases by the
Bankruptcy Court on June 27, 2019 [Docket No. 306], together with all
extensions, modifications and amendments thereto, and that, has not been
vacated, reversed or stayed and has not been amended or modified without the
prior written consent of the Required Lenders.

“Casualty” shall mean (a) a casualty involving Collateral or the Specified
Aircraft that results in a loss or a constructive total loss of such Collateral
or the Specified Aircraft (treating engines and auxiliary power units separately
when a Casualty is limited to such items), (b) a condemnation, confiscation,
seizure or requisition of the Collateral or the Specified Aircraft of use that
continues for more than one hundred eighty (180) days or (c) the receipt of the
option exercise fee in relation to a Specified Aircraft by Holdings or any of
its Subsidiaries (including BALL or BALL SPV) in the event that the Department
exercises its right, in its sole discretion, to require the transfer of
ownership of any Specified Aircraft under the U.K. SAR Contract Condition 58.

“Cayman Intercreditor Agreement” shall mean a customary intercreditor agreement
negotiated, in good faith by the Required Lenders, in the form approved by the
Required Lenders (such approval not to be unreasonably, withheld, conditioned or
delayed (giving deference to the expected funding date hereunder)) and entered
into in connection with the Collateral owned by BriLog and reflecting the Lien
priorities set forth in the DIP Order.

 

8



--------------------------------------------------------------------------------

“Cayman Security Documents” means the (i) Cayman Share Charges, which shall be
on substantially the same form as the Cayman Security Documents securing the
Prepetition Credit Agreement, except to the extent the Lien is granted by a
non-Debtor Loan Party, in which case subject to such changes as are necessary to
reflect the second-priority nature of the Liens securing the Obligations and
(ii) all other Cayman Islands law-governed instruments and agreements securing
the whole or any part of the Obligations or any Guarantee thereof.

“Cayman Share Charges” shall mean (i) the Cayman Islands law-governed equitable
charge over shares granted by Bristow Holdings Company Ltd. over all of the
issued and outstanding shares in the Co-Borrower in favour of the Administrative
Agent, for the ratable benefit of the Secured Parties dated the Effective Date;
and (ii) the Cayman Islands law-governed equitable charge over shares granted by
BriLog over all of the issued and outstanding shares in BriLog SPV, BGI
International Ltd. and Bristow International Leasing Limited in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties dated the
Effective Date. For the purpose of providing the required consent to the
granting of a first ranking security interest over the shares in BriLog SPV, the
Administrative Agent is, by the entry into this Agreement, deemed to have
provided such consent.

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower and its Subsidiaries, taken as a whole, to any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof),
(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 50% or more of the outstanding shares of the
voting stock of the Borrower, or (iii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (x) members of the board of directors on the Effective Date,
(y) nominated, appointed or approved by the board of directors nor (z) appointed
by directors so nominated, appointed or approved; provided, however, that, with
respect to clause (ii) above a transaction in which the Borrower becomes a
Subsidiary of another Person (other than a Person that is an individual) shall
not constitute a Change in Control if:

(a) the stockholders of the Borrower immediately prior to such transaction
“beneficially own” (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Securities Exchange Act of 1934), directly or indirectly through one or more
intermediaries, at least a majority of the voting power of the outstanding
voting stock of the Borrower immediately following the consummation of such
transaction;

(b) immediately following the consummation of such transaction, no “person” (as
such term is defined above), other than such other Person (but including the
holders of the equity interests of such other Person), “beneficially owns” (as
such term is defined above), directly or indirectly through one or more
intermediaries, more than 50% of the voting power of the outstanding voting
stock of the Borrower; and

(c) the occurrence of the events described in (a) or (b) above shall not be
deemed a “Change in Control” if such events occur as a result of the Cases.

“Change in Law” shall mean (a) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (b) any change in any applicable
law, rule or regulation, or any

 

9



--------------------------------------------------------------------------------

change in the interpretation or application thereof, by any Governmental
Authority after the date of this Agreement, or (c) compliance by any Lender (or
its Applicable Lending Office) (or for purposes of Section 2.13(b), by such
Lender’s parent corporation, if applicable) with any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; it being understood, for the
avoidance of doubt, that (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives made or issued
by any Governmental Authority thereunder or in connection therewith (whether or
not having the force of law), and related acts of compliance as described in
clause (c) of this definition, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy or liquidity (A) promulgated by the Bank
for International Settlements or the Basel Committee on Banking Supervision (or
any successor or similar authority) and made or issued by any Governmental
Authority or (B) made or issued by the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and related acts of compliance
as described in clause (c) of this definition, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated, made
or issued.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Collateral” shall mean (i) all property wherever located and whether now owned
or at any time acquired after the Effective Date by the Borrower or any
Guarantor as to which a Lien is granted, or is purported to be granted, under
the Security Documents or the DIP Order to secure the Obligations (including any
Facility Guarantee) and (ii) all “DIP Collateral” or words of similar intent, as
defined in the DIP Order; provided, however, that the Collateral shall not
include any Excluded Assets.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Additions” means in respect of an Aircraft Collateral or an Excluded
Aircraft (i) additional accessories, parts, devices, or equipment, but only if
such accessories, parts, devices, or equipment (A) are not required to be
incorporated or installed in or attached to such aircraft (or its engine)
pursuant to applicable requirements of the FAA or other jurisdiction in which
the related aircraft may be registered; and (B) will not impair the originally
intended function or use of such aircraft; and (ii) the personal effects of any
passenger (if owned by a Borrower or any Guarantor).

“Compliance Certificate” shall mean a certificate from the chief financial
officer, treasurer or controller of the Borrower in the form of, and containing
the certifications set forth in, the certificate attached hereto as Exhibit D.

“Contractor” shall mean Bristow Helicopters Limited, a company established under
the laws of England.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

 

10



--------------------------------------------------------------------------------

“Convention” shall mean the Convention on International Interests in Mobile
Equipment, signed contemporaneously with the Protocol in Cape Town, South Africa
on November 16, 2001, as may be amended.

“Corrosion Settlement Agreement” shall mean the settlement agreement on
corrosion between Leonardo S.p.a, LMWL, BriLog and the Lead Borrower dated
February 20, 2018.

“Debtors” has the meaning in the recitals hereof.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning given to such term in Section 2.9(b).

“Department” shall mean the United Kingdom Department for Transport and its
executive agencies, including the Maritime and Coastguard Agency.

“DIP Loan Proceeds Disbursement Account” shall have the meaning given to such
term in Section 5.21(a).

“DIP Loan Proceeds Withdrawal Request” means a request substantially in the form
of Exhibit G attached hereto.

“DIP Order” shall mean a final order of the Bankruptcy Court (as the same may be
amended, supplemented, or modified from time to time after entry thereof with
the consent of the Administrative Agent and the Required Lenders in their sole
discretion) in the form set forth as Exhibit C, with changes to such form as are
satisfactory to the Administrative Agent and the Required Lenders, in their sole
discretion, approving the Loan Documents and related matters.

“DIP Order Entry Date” shall mean the date on which the DIP Order is entered by
the Bankruptcy Court.

“Direct Wholly Owned Domestic Subsidiary” shall mean each Domestic Subsidiary
that is a Direct Wholly Owned Subsidiary.

“Direct Wholly Owned Foreign Subsidiary” shall mean any Direct Wholly Owned
Subsidiary that is not a Direct Wholly Owned Domestic Subsidiary.

“Direct Wholly Owned Subsidiary” shall mean each Subsidiary of the Borrower, all
of the Capital Stock of which (other than directors’ qualifying shares) is owned
by the Borrower directly all of whose Capital Stock (other than directors’
qualifying shares) is at the time owned, directly or indirectly by the Lead
Borrower.

“Disclosed Existing Sublease” shall have the meaning assigned to such term in
the definition of “Aircraft Permitted Liens” in the Aircraft Security Agreement.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event:

 

11



--------------------------------------------------------------------------------

(1) matures (excluding any maturity as a result of an optional redemption by the
issuer thereof) or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

(2) is convertible or exchangeable for Indebtedness or other Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the issuer thereof); or

(3) is redeemable at the option of the holder thereof, in whole or in part, in
each case, on or prior to the date that is 91 days after the Maturity Date;

provided that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders thereof (or
of any security into which it is convertible or for which it is exchangeable)
have the right to require the issuer to repurchase such Capital Stock (or such
security into which it is convertible or for which it is exchangeable) upon the
occurrence of any of the events constituting an asset sale or a change of
control shall not constitute Disqualified Stock if such Capital Stock (and all
such securities into which it is convertible or for which it is exchangeable)
provides that the issuer thereof will not repurchase or redeem any such Capital
Stock (or any such security into which it is convertible or for which it is
exchangeable) pursuant to such provisions prior to compliance by the Borrower
with the applicable provisions of this Agreement.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender (or an Affiliate of such Lender) specified as its “Domestic Lending
Office” in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or an Affiliate of such Lender) as such Lender may
from time to time specify to the Borrower and the Administrative Agent.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

12



--------------------------------------------------------------------------------

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2.

“Effective Date Jurisdiction” means the Jurisdiction of Registration of any
Aircraft Collateral (other than Turkmenistan) owned by any Loan Party on the
Effective Date. Notwithstanding anything herein to the contrary, Guyana,
Nigeria, Norway, and Australia shall be deemed to not be Effective Date
Jurisdictions prior to the Post-Closing Perfection Trigger Date.

“Eligible Aircraft” means any one or more aircraft (“substitution aircraft”) (i)
which has (or jointly have) a fair market value (as determined by Holdings in
consultation with the Lenders or their advisors, and including Aircraft
Collateral and Aircraft-Related Collateral related thereto) equal to or greater
than the fair market value of one or more Aircraft included in the Aircraft
Collateral and Aircraft-Related Collateral related thereto being replaced by the
substitution aircraft; and (ii) which substitution aircraft is (or are)
registered (A) in any Effective Date Jurisdiction, or (B) in any jurisdiction in
which Holdings or any Subsidiary is required to perform helicopter
transportation services for customers, the performance of services in which
would not invalidate Holdings’ required insurance coverage.

“Engine” at any date of determination, with respect to any Aircraft Collateral,
shall have the meaning given to such term in the applicable Aircraft Security
Agreement or supplement thereto or in the DIP Order, as applicable.

“English Loan Party” means any Loan Party incorporated in England.

“English Aircraft Security Agreement” mean an Aircraft Security Agreement
granting the Administrative Agent a lien over any Aircraft Collateral registered
in the United Kingdom.

“English Security Documents” means (i) a second-priority English law security
document in relation to the shares in BALL SPV and certain intercompany loan
receivables owed to Bristow Cayman Ltd. by Bristow Helicopter Group Limited and
any other Security Document governed by English law, which shall be on
substantially the same form as the English Security Documents securing the
Prepetition Credit Agreement, except to the extent the Lien is granted by a
non-Debtor Loan Party, in which case subject to such changes as are necessary to
reflect the second-priority nature of the Liens securing the Obligations and
(ii) an English Aircraft Security Agreement.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

13



--------------------------------------------------------------------------------

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, or (iv) the Release or threatened
Release of any Hazardous Materials.

“Equitization Consent Fee” has the meaning assigned to that term in the
Restructuring Support Agreement.

“Equity Conversion” shall mean the conversion of the Term Loans into the equity
of Holdings or a parent directly owning 100% of the equity of Holdings in
accordance with Section 2.20.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (vi) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Escrow Agent” shall mean Ankura Trust Company, LLC as escrow agent under the
Escrow Agreement.

“Escrow Agreement” shall mean the escrow agreement to be dated as of the
Effective Date by and among the Lead Borrower, the Administrative Agent and the
Escrow Agent substantially in the form of Exhibit I hereto.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

14



--------------------------------------------------------------------------------

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender (or an Affiliate of such Lender) specified as its “Eurodollar
Lending Office” in the Administrative Questionnaire submitted by such Lender or
such other office of such Lender (or an Affiliate of such Lender) as such Lender
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Liabilities” has the meaning assigned to that term in Regulation D.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan
comprising part of the same Borrowing, the higher of (x) 2.50% per annum and
(y) an interest rate per annum equal to the rate per annum obtained by dividing
(a) the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London, England time), two (2) Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the “Eurodollar Rate” shall be, for any
Interest Period, the rate per annum reasonably determined by the Administrative
Agent as the rate of interest at which deposits in Dollars in the approximate
amount of the Eurodollar Rate Loan comprising part of such Borrowing would be
offered by the Administrative Agent to major banks in the London interbank
Eurodollar market at their request at or about 10:00 a.m. (New York, New York
time) two (2) Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period, by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period.

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Loans comprising part of the same Borrowing, the reserve
percentage expressed as a decimal (rounded upwards to the next 1/100th of 1%)
applicable two (2) Business Days before the first day of such Interest Period
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System
with respect to liabilities or assets consisting of or including Eurodollar
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Loans is
determined) having a term equal to such Interest Period.

“Event of Default” shall have the meaning provided in Article VIII.

“Excluded Aircraft” means any Aircraft constituting BULL Lombard Collateral, PK
Collateral or Section 1110 Collateral (in each case of the foregoing, subject to
Section 2.22(a)(iv)), fixed wing aircraft, any aircraft hereafter acquired with
insurance proceeds to replace aircraft pledged under the Existing Credit
Facilities or leased, which aircraft was subject to a casualty loss, any
after-acquired aircraft substituted under any Existing Financings as required
thereunder, any after-acquired aircraft needed by a Loan Party to substitute for
other pledged aircraft under any Existing Financings in connection with a
reposition of the aircraft permitted under the agreements governing such
Existing Financings as long as the aircraft released therefrom is pledged
hereunder, and the aircraft set forth on Schedule 3.1. For the avoidance of
doubt, Aircraft Collateral and Aircraft-Related Collateral shall not include
Excluded Aircraft.

“Excluded Aircraft Collateral” means (i) Excluded Aircraft and (ii) the
Aircraft-Related Excluded Collateral.

 

15



--------------------------------------------------------------------------------

“Excluded Assets” means the following (unless or until such assets are expressly
pledged to, or a Lien thereon is expressly granted to, the Administrative
Agent):

(1) all Excluded Aircraft Collateral;

(2) any lease, license, contract, agreement, asset or other general intangible,
in each case permitted under this Agreement (other than any such lease, license,
contract, agreement, asset or other general intangible which purportedly secures
the Prepetition Credit Agreement or the Prepetition Secured Notes Indenture
after giving effect to any provision in the Loan Documents (as defined in the
Prepetition Credit Agreement as in effect on the Effective Date) or Note
Documents (as defined in the Prepetition Secured Notes Indenture as in effect on
the Effective Date) that is substantively equivalent to this clause 2 in any
such document), to the extent that a grant of a security interest therein
(i) would violate applicable law, or, would, as a matter of law, render such
grant of security interest void or (ii) would, under the terms of such lease,
license, contract, agreement, asset or other general intangible, violate or
invalidate such lease, license, contract, agreement, asset or other general
intangible or create a right of termination in favor of any other party thereto
(other than the Borrower or any Subsidiary) or requires a consent not obtained
of any governmental authority or another Person (other than the Borrower or a
Subsidiary of the Borrower) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code (if the Uniform
Commercial Code is applicable thereto) or other applicable law (including the
Bankruptcy Code and including any applicable foreign law), other than proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under the Uniform Commercial Code (if the Uniform Commercial Code is applicable
thereto) or other applicable law notwithstanding such prohibition;

(3) the 13.5% subordinated loan stock agreement between Bristow Aviation
Holdings Limited and Bristow International Panama S. de R.L.;

(4) [intentionally omitted];

(5) SAR Real Property (as defined in that certain Third Waiver Letter, dated
May 10, 2019, among the Lead Borrower, Bristow U.S. Leasing LLC and Lombard
North Central Plc, as administrative agent and sole lender);

(6) any “intent to use” trademark applications for which a statement of use has
not been filed (but only until such statement is filed);

(7) any assets or property secured by Liens incurred pursuant to clause (xi) of
the definition of Permitted Liens (but only so long as such Liens are in place);

(8) [intentionally omitted]; and

(9) any Pension Scheme Escrow Account, and all funds, financial assets and other
property held therein; provided that “Excluded Assets” shall not include any
proceeds, products, substitutions or replacements of Excluded Assets that would
otherwise constitute Collateral (unless such proceeds products, substitutions or
replacements constitute Excluded Assets).

“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise Taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is

 

16



--------------------------------------------------------------------------------

organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of a
Lender, any United States federal withholding Tax that (i) is imposed on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that, pursuant to Section 2.15, amounts with
respect to such Taxes were payable to such Lender’s assignor immediately before
such Lender became a party hereto, (ii) is imposed on amounts payable to such
Lender at any time that such Lender designates a new lending office, other than
Taxes that have accrued prior to the designation of such lending office that are
otherwise not Excluded Taxes, or (iii) is attributable to such Lender’s failure
to comply with Section 2.15(e), Section 2.15(f) or Section 2.15(g), and (d) any
United States federal withholding Taxes imposed under FATCA.

“Existing Credit Facilities” means the Existing Credit Facilities (as defined in
the Prepetition Senior Secured Notes Indenture as in effect on the Effective
Date).

“Existing Financings” means the Existing Credit Facilities and the Lease
Financings (each as defined in the Prepetition Senior Secured Notes Indenture as
in effect on the Effective Date).

“Existing Indebtedness” shall have the meaning set forth in Section 7.1(b).

“FAA” means and refers to the United States Federal Aviation Administration.

“Facility Guarantee” means the Guarantee made by the Guarantors pursuant to
Article XI.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Effective
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements with
respect thereto and any fiscal or regulatory legislation, rules or practices
adopted pursuant to such intergovernmental agreements.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean that certain fee letter, dated as of the date hereof,
executed by Ankura Trust Company, LLC and accepted by the Borrower.

“First Lien Security Agreement” means the Security Agreement executed by the
parties thereto, in favor of the Prepetition Notes Collateral Agent.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

17



--------------------------------------------------------------------------------

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Flood Documentation” means, with respect to each parcel of owned and ground
leased Real Estate and located in the United States of America or any territory
thereof, (i) a completed “life-of-loan” Federal Emergency Management Agency
standard flood hazard determination, together with a notice about Special Flood
Hazard Area status and flood disaster assistance duly executed by the applicable
Loan Party relating thereto (to the extent such Real Estate is located in a
Special Flood Hazard Area) and (ii) evidence of flood insurance as required by
Section 5.8 hereof and the applicable provisions of the Security Documents, each
of which shall (A) be endorsed or otherwise amended to include a “standard” or
“New York” lender’s loss payable or mortgagee endorsement (as applicable), (B)
name the Administrative Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

“Foreign Security Documents” shall mean, collectively, the Canada Aircraft
Security Agreement, the Netherlands Security Documents, the English Security
Documents, the Cayman Security Documents and the Panama Security Documents.

“Foreign Subsidiary” shall mean (i) any Subsidiary that is organized under the
laws of a jurisdiction other than one of the fifty states of the United States
or the District of Columbia and (ii) any Subsidiary of a Foreign Subsidiary
described in clause (i), whether or not such Subsidiary is organized under the
laws of one of the fifty states of the United States or the District of
Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any Contractual
Obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly and including
any obligation, direct or indirect, of the guarantor (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment

 

18



--------------------------------------------------------------------------------

thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (iv) as an account party in respect
of any letter of credit or letter of guaranty issued in support of such
Indebtedness; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Guarantor” shall mean (x) each Person party hereto on the Effective Date and
listed on Schedule I and (y) each other Person that shall have become a
Guarantor pursuant to Section 5.10(a), in each case until released in accordance
with the Facility Guarantee or the other Loan Documents.

“Hazardous Materials” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Acts of 1986, and shall
also include petroleum, including crude oil or any fraction thereof, or any
other substance defined as “hazardous” or “toxic” or words with similar meaning
and effect under any Environmental Law applicable to the Borrower or any of its
Subsidiaries.

“Hedging Obligations” of any Person shall mean any and all net obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, and (ii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean any interest rate or foreign
currency transaction (including an agreement with respect thereto) now existing
or hereafter entered into by such Person that is a rate swap, basis swap,
forward rate transaction, commodity swap, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collateral transaction, forward
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked
to one or more interest rates, foreign currencies, commodity prices, equity
prices or other financial measures.

“Holdings” shall have the meaning in the introductory paragraph hereof.

“Indebtedness” of any Person shall mean, without duplication (i) obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade) that are treated as debt in accordance with GAAP;
(iv) obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person, (v) all
Capital Lease Obligations for borrowed money of such Person treated as debt in
accordance with GAAP, (vi) all obligations, contingent or otherwise, of such
Person in respect of letters of credit, acceptances or similar extensions of
credit, (vii) Guarantees of such Person of the type of Indebtedness described in
clauses (i) through

 

19



--------------------------------------------------------------------------------

(vi) above, (viii) Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) Disqualified Stock of such Person, (x) Off-Balance Sheet
Liabilities and (xi) all Hedging Obligations.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Insignificant Subsidiary” shall mean any Subsidiary which has total assets or
total revenues (on a consolidated basis with its Subsidiaries) of not more than
1% of the total assets or total revenues, as applicable, of the Borrower (on a
consolidated basis with the Borrower’s Subsidiaries); provided, that the total
assets and total revenues of all Subsidiaries that are so designated, as
reflected on the Borrower’s most recent consolidating balance sheet prepared in
accordance with GAAP, may not in the aggregate at any time exceed 5% of the
total assets or total revenues, as applicable, of the Borrower (on a
consolidated basis with the Borrower’s Subsidiaries).

“Intercreditor Agreement” shall mean a customary intercreditor agreement
negotiated, in good faith by the Required Lenders, in the form approved by the
Required Lenders (such approval not to be unreasonably, withheld, conditioned or
delayed (giving deference to the expected funding date hereunder)) and entered
into in connection with the Junior Priority Collateral and reflecting the Lien
priorities set forth in the DIP Order.

“Interest Period” shall mean with respect to any Eurodollar Rate Borrowing a
period of one, two, three or six months; provided, that:

(i) the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv) no Interest Period may extend beyond the Maturity Date.

“International Interest” shall mean an “international interest” as defined in
the Treaty.

“International Registry” means the International Registry of Mobile Assets
maintained under the Convention and the Aircraft Protocol adopted on
November 16, 2001, at Cape Town, South Africa or their successors for the
recordation of interests therein.

“Investment” shall have the meaning assigned to such term in Section 7.4.

“ITAR-Controlled Collateral” shall mean collateral which is subject to the
International Traffic in Arms Regulations by virtue of being listed on the
United States Munitions List.

 

20



--------------------------------------------------------------------------------

“Junior Priority Collateral” shall mean the Collateral as granted by each Loan
Party that is not a Debtor.

“Jurisdiction of Registration” means the jurisdiction in which the applicable
Aircraft Collateral is registered as of the relevant date of determination.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Legal Reservations” means:

 

  (a)

the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganisation, court schemes, moratoria
and other laws generally affecting the rights of creditors;

 

  (b)

the principle that additional interest imposed pursuant to any relevant
agreement may be held to be unenforceable on the grounds that it is a penalty;

 

  (c)

the accessory nature of certain security interests;

 

  (d)

the principle that the creation or purported creation of security over any
contract or agreement which is subject to a prohibition on transfer, assignment
or charging may be void, ineffective or invalid and may give rise to a breach of
contract or agreement over which security has purportedly been created;

 

  (e)

similar principles, rights and defences under the laws of the jurisdiction of
its organization or incorporation of a Loan Party;

 

  (f)

regardless of whether security is expressed to have a particular ranking or
type, it may as a matter of law, take effect in a manner other than as so
expressed; and

 

  (g)

any other matters which are set out as qualifications or reservations as to
matters of law in any legal opinion delivered pursuant to or in connection with
this Agreement.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company
admits in writing its inability to pay its debts as they become due, or (ii) a
Lender or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, custodian or the like has been appointed for such Lender or its
Parent Company, under the Bankruptcy Code, or such Lender or its Parent Company
has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment, or (iii) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.

 

21



--------------------------------------------------------------------------------

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

“Leonardo Aircraft” means Aircraft 92007, Aircraft 92008, Aircraft 92009 and
Aircraft 92010.

“Leonardo Aircraft Subleases” shall mean the subleases from BALL to Bristow
Helicopters Limited with respect to the Leonardo Aircraft.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing) intended to assure or support payment or performance of any
obligation.

“LMWL” means Leonardo MW Ltd., a company incorporated in England and Wales
(registration number 02426132), whose registered office is at Sigma House,
Christopher Martin Road, Basildon, Essex, SS14 3EL, England.

“Loan Documents” shall mean, collectively, this Agreement, the Term Notes (if
any), the Fee Letter, the Security Documents, the Intercreditor Agreement, the
Cayman Intercreditor Agreement, the Assurance Letter, the Escrow Agreement, all
Notices of Conversion/Continuation, all Compliance Certificates, all landlord
waivers and consents, bailee agreements and any and all other instruments, and
agreements, executed in connection with any of the foregoing.

“Loan Party” shall mean, collectively or individually, the Borrower and the
Guarantors as the context requires.

“Maintenance Program” shall have the meaning ascribed to it in the Aircraft
Security Agreement.

“Majority Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Term Loans at such time; provided that at any time that
there are two or more unaffiliated Lenders (with funds or other similar
investment vehicles that are affiliates of each other being deemed to be a
single Lender for purposes of this definition), Majority Lenders shall include
at least two unaffiliated Lenders.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, (i) a
material adverse change in, or a material adverse effect on the business,
assets, liabilities (actual or contingent), operations, or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole (other than
as customarily resulting from the events leading up to or resulting from the
commencement of a proceeding under chapter 11 of the Bankruptcy Code), or (ii) a
material impairment on the ability of the Borrower, or of the Guarantors taken
as a whole, to perform their obligations under the Loan Documents or consummate
the transactions described herein (other than, with respect to any Debtor as
customarily resulting from the events leading up to or resulting from
commencement of a proceeding under chapter 11 of the

 

22



--------------------------------------------------------------------------------

Bankruptcy Code) or (iii) a material adverse effect on the rights of or remedies
available to the Administrative Agent or any Lender under any Loan Document
(other than, with respect to any Debtor, as customarily resulting from the
events leading up to or resulting from commencement of a proceeding under
chapter 11 of the Bankruptcy Code).

“Macquarie Credit Facility Secured Parties” shall have the meaning specified in
the Cash Collateral Order.

“Material Contract” means, each contract to which any of the Borrower or any of
its Subsidiaries is party, the loss or termination of which could reasonably be
expected to result in a Material Adverse Effect. For the avoidance of doubt, the
U.K. SAR Contract shall be deemed a “Material Contract” hereunder.

“Maturity Date” shall mean the earliest of (i) August 21, 2020, (ii) as directed
by the Required Lenders following and during the continuation of any Event of
Default and (iii) the Plan Effective Date.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Net Proceeds” shall mean the cash proceeds received in respect of (i) a sale or
disposition of assets (other than sales or dispositions in the ordinary course
of business or of property no longer used or useful in the business of Holdings
or its Subsidiaries), (ii) a Casualty, (iii) an issuance of Indebtedness for
money borrowed, or (iv) the issuance of Capital Stock (other than the Specified
Aircraft Investments), in each case net of any Indebtedness secured by a Lien
that is senior in priority to the Liens securing the Obligations on such assets,
commissions and fees and other reasonable and customary transaction costs,
reserves and expenses properly attributable to such transaction and payable by
Borrower or its Subsidiary in connection therewith; provided, that with respect
to any disposition of assets, no such cash proceeds shall constitute “Net
Proceeds” unless in excess of $2,000,000, and then only such amounts in excess
of $2,000,000 shall constitute “Net Proceeds”.

“Netherlands Loan Party” means a Loan Party incorporated or established under
the laws of the Netherlands.

“Netherlands Security Documents” means the Netherlands Share Pledge and any
other Security Documents governed by the laws of the Netherlands, which shall be
on substantially the same form as the Netherlands Security Documents securing
the Prepetition Credit Agreement, except to the extent the Lien is granted by a
non-Debtor Loan Party, in which case subject to such changes as are necessary to
reflect the second-priority nature of the Liens securing the Obligations.

“Netherlands Share Pledge” means the Netherlands law governed second ranking
share pledge between BL Scotia LP as pledgor, the Administrative Agent as
pledgee and BL Holdings B.V. as the company.

 

23



--------------------------------------------------------------------------------

“Non-Recourse Debt” means Indebtedness:

(1) as to which no Loan Party (a) provides credit support of any kind that would
constitute Indebtedness or is otherwise directly or indirectly liable (as a
guarantor or otherwise) or (b) constitutes the lender; and

(2) no default with respect to which would permit (upon notice, lapse of time or
both) the holders of any other Indebtedness of any Loan Party to declare a
default on such Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity; and

(3) the express terms of which provide that there is no recourse to any Loan
Party.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.4(b).

“Notice of Term Loan Borrowing” shall have the meaning given to such term in
Section 2.2.

“Obligations” shall mean all amounts owing by the Loan Parties to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any other Loan Document, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees (including exit fees), expenses, indemnification and
reimbursement payments, costs and expenses including all fees and expenses of
counsel to the Administrative Agent and any Lender incurred pursuant to this
Agreement or any other Loan Document, together with all renewals, extensions,
modifications or refinancings of any of the foregoing.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any Operating Lease, (iii) any Synthetic
Lease Obligation or (iv) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person. For the purposes of clause (ii) of this definition, the liabilities of
the Borrower, as of any date, under Operating Leases shall equal the PV of
Operating Leases.

“Operating Lease” shall mean each lease that is treated as an “operating lease”
by the lessee pursuant to Accounting Standards Codification 840, as amended
through the date hereof, including, for the avoidance of doubt, any liability of
such Person under any sale and leaseback transactions that do not create a
liability on the balance sheet of such Person.

“Original DIP Commitment Letter” means that certain commitment letter, dated as
of May 10, 2019, by and among Holdings, Co-Borrower and the lenders parties
thereto (or their respective representative).

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes or any other excise
or property Taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery, performance, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document.

 

24



--------------------------------------------------------------------------------

“Owner” shall mean, in respect of an Aircraft, Airframe or Engine as applicable,
the Owner of such Aircraft, Airframe or Engine as shown in the Aircraft
Collateral Schedule.

“Panama Security Documents” means the registered Deed containing the amended and
restated pledge agreement entered into between Bristow Holdings Company LTD.
III., Bristow U.S. Holdings LLC (each in their capacity as limited partner of
Bristow International Panama S. de R.L.) as pledgors (the “Panama Pledgors”),
the Administrative Agent as pledgee, and Bristow International Panama S. de
R.L., which shall be on substantially the same form as the original pledge
agreement entered into between the Panama Pledgors, the Administrative Agent and
Bristow International Panama S. de R.L. securing the Prepetition Credit
Agreement, except to the extent the Lien is granted by a non-Debtor Loan Party,
in which case subject to such changes as are necessary to reflect the
second-priority nature of the Liens securing the Obligations.

“Parallel Debt” shall have the meaning given to such term in Section 9.9.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Participant” shall have the meaning given to such term in Section 10.4(d).

“Participant Register” shall have the meaning given to such term in
Section 10.4(e).

“Payment Office” shall mean the office of the Administrative Agent located at
140 Sherman Street, 4th Floor, Fairfield, Connecticut 06824, or such other
office or such account maintained by or on behalf of the Administrative Agent as
to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Pension Scheme Cap” shall mean GBP10,000,000; provided, that (x) if (i) the
Term Loans are converted into equity in accordance with Section 2.20 and
(ii) the Indebtedness incurred hereunder (and any Indebtedness incurred to
refinance such obligations under the Prepetition Credit Agreement) is not
guaranteed by Bristow Helicopter Group Limited, the Pension Scheme Cap shall be
zero and (y) if (i) the Term Loans are converted into equity in accordance with
Section 2.20 and (ii) the Indebtedness incurred under the Prepetition Credit
Agreement (and any Indebtedness incurred to refinance such obligations under the
Prepetition Credit Agreement) is guaranteed by Bristow Helicopter Group Limited,
the Pension Scheme Cap shall be GBP3,333,333.

“Pension Scheme Escrow Account” shall mean an escrow account subject to a
Pension Scheme Escrow Agreement containing an amount of cash and cash
equivalents with a value not to exceed the Pension Scheme Cap in the aggregate
at any time, which account may be accessed solely by the Trustee of the Bristow
Staff Pension Scheme solely to satisfy unfunded pension obligations under the
Bristow Staff Pension Scheme or for such other purposes set forth in the Pension
Scheme Escrow Agreement.

 

25



--------------------------------------------------------------------------------

“Pension Scheme Escrow Agreement” shall mean an escrow agreement or other
documentation governing a Pension Scheme Escrow Account, in each case, that is
in a form satisfactory to the Required Lenders and which shall provide, without
limitation, that the Pension Scheme Escrow Account shall terminate automatically
upon the Plan Effective Date if the Pension Scheme Cap is zero at such time.

“Perfection Certificate” shall have the meaning assigned to such term in the
U.S. Security Agreement.

“Perfection Requirements” means the making or the procuring of the appropriate
registrations, recordings, delivery filings, endorsements, notarisation,
stamping (including the payment of stamp duty) and/or notifications of the
Foreign Security Documents and/or the Liens created thereunder in order to
perfect the Liens or to achieve the relevant priority of the Liens, which are
limited to:

(1) delivery of certain notices and other deliverables pursuant to the terms of
the English Security Documents;

(2) registration of the relevant Security Documents at the UK Companies House
(including the English Security Documents);

(3) registration of the Netherlands Share Pledge in the shareholders’ register
of BL Holdings B.V.;

(4) protocolization and registration of the Panamanian Security Documents in the
Public Registry of the Republic of Panama;

(5) updating of the Register of Mortgages and Charges of Bristow Holdings
Company Ltd. and BriLog to reflect the granting of the Cayman Share Charges;

(6) annotating of the Register of Members of Bristow Holdings Company Ltd., the
Co-Borrower, BGI International Ltd., Bristow International Leasing Limited and
BriLog SPV to reflect all security interests granted over the issued shares of
such entities;

(7) the payment of any stamp duty (should it become payable) in respect of the
Cayman Share Charges; and

(8) and any other actions which the Required Lenders, after consultation with
their foreign local counsel in the relevant jurisdictions, determine in good
faith to be reasonably necessary in order to perfect the Liens or to achieve the
relevant priority of the Liens.

“Permitted Asset Sales” shall mean any sales or other dispositions of assets
(other than (i) sales or other dispositions of Collateral or (ii) sales or other
dispositions of Specified Aircraft (other than the Specified Aircraft
Transactions)) by Holdings or any of its Subsidiaries, whether or not in the
ordinary course of business; provided that unless otherwise agreed by the
Required Lenders, the aggregate consideration for all such sales or other
dispositions received by Holdings or any of its Subsidiaries shall not exceed
$20,000,000 during the term of this Agreement; provided further that the
foregoing cap shall be inapplicable to any consideration received by a Loan
Party in connection with the Specified Aircraft Transactions.

 

26



--------------------------------------------------------------------------------

“Permitted Collateral Liens” means:

(1) statutory Liens of landlords and carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen, employees, pension plan administrators or
other like Liens arising in the ordinary course of business and with respect to
amounts not yet delinquent or being contested in good faith or Liens relating to
attorney’s liens or bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depositary institution and Liens related to salvage or similar rights of
insurers under insurance policies maintained by the Borrower;

(2) Liens for Taxes or assessments or governmental charges or levies (i) that
are not yet delinquent, or which can thereafter be paid without penalty, in each
case such that the Lien cannot be enforced or (ii) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided on the books of the applicable Person in
conformity with GAAP;

(3) Liens arising by reason of any judgment, decree or order of any court so
long as such Lien is adequately bonded and any appropriate legal proceedings
that may have been duly initiated for the review of such judgment, decree or
order shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired;

(4) Liens to secure the performance of tenders, bids, statutory obligations,
surety or appeal bonds, government contracts, leases, workers compensation
obligations, performance bonds, insurance obligation or other obligations of a
like nature incurred in the ordinary course of business;

(5) Liens incurred in the ordinary course of business of Holdings and its
Subsidiaries arising from aircraft leasing or chartering, which in each case
were not incurred or created to secure the payment of Indebtedness or are
precautionary;

(6) (i) Liens (other than Liens described in clause (ii) below) created under
maintenance contracts in favor of maintenance contract providers and (ii) Liens
consisting of the maintenance contracts insofar as such contracts involve the
interchange of engines, rotor blades, rotor components and parts and the
arrangements thereunder to the extent such arrangements are deemed to constitute
contracts of sale on the International Registry; and

(7) any “Aircraft Permitted Lien,” as such term is defined in any Aircraft
Security Agreement.

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances, time deposits and similar
bank debt instruments maturing within 180 days of the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any commercial bank which has a combined capital
and surplus and undivided profits of not less than $500,000,000;

 

27



--------------------------------------------------------------------------------

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v) money market mutual funds investing primarily in any one or more of the
Permitted Investments described in clauses (i) through (iv) above.

“Permitted Liens” shall mean:

(i) Liens in favor of the Lenders securing the Obligations created pursuant to
the Security Documents or the DIP Order;

(ii) (A) Liens securing the Existing Financings as of the Prepetition Credit
Agreement Effective Date and any subsequent substitutions or replacements of
collateral thereunder required under the respective terms of the Existing
Financings to the extent still existing as of the Effective Date, (B) Liens
securing the Prepetition Senior Secured Notes as of the Prepetition Credit
Agreement Effective Date and any subsequent substitutions or replacements of
collateral thereunder required under the terms of the Prepetition Senior Secured
Notes to the extent still existing as of the Effective Date and (C) Liens
securing the Prepetition Credit Agreement as of the Prepetition Credit Agreement
Effective Date and any subsequent substitutions or replacements of collateral
thereunder required under the terms of the Prepetition Credit Agreement to the
extent still existing as of the Effective Date;

(iii) Liens in favor of the Borrower or any other Loan Party;

(iv) any Lien existing on any asset or Capital Stock of any Person at the time
such Person becomes a Subsidiary of the Borrower; provided, that any such Lien
was not created in the contemplation thereof and any such Lien does not extend
to any other property or asset owned by the Borrower or any of its Subsidiaries;

(v) Liens on any property or asset existing at the time of its acquisition by
the Borrower or any Subsidiary of the Borrower, provided that such Liens were
not created or incurred in connection with, or in contemplation of, such
acquisition and do not extend to any other property or asset;

(vi) Liens to secure the performance of statutory obligations, surety or appeal
bonds, bid or performance bonds, insurance obligations or other obligations of a
like nature incurred in the ordinary course of business;

(vii) Liens securing Hedging Obligations incurred in accordance with
Section 7.1;

(viii) Liens (other than Liens referred to in clause (ii)) existing on the
Prepetition Credit Agreement Effective Date and set forth on Schedule 7.2 to the
extent still outstanding as of the Effective Date;

(ix) Liens associated with any interest or title of a lessor under a Capital
Lease Obligation or an operating lease to the extent such Indebtedness is
permitted under the terms hereunder;

 

28



--------------------------------------------------------------------------------

(x) Liens arising by reason of deposits necessary to obtain standby letters of
credit in the ordinary course of business;

(xi) Liens on real or personal property or assets of the Borrower or a
Subsidiary securing Indebtedness incurred for the purpose of financing all or
any part of the purchase price of such property or assets or financing all or
any part of the construction or improvement of any such property or assets (and
including any Permitted Refinancing Indebtedness in respect thereof), provided
that such lien shall attach at the time of or within 180 days after the later of
(x) such acquisition, (y) completion of such construction or improvement or
(z) commercial operation of such property or other asset and such Lien shall not
extend to any other property or assets of the Borrower and its Subsidiaries
(other than associated accounts, contracts and insurance proceeds, proceeds
thereof, accessions thereto, upgrades thereof and improvements thereto);
provided, further, that the preceding clauses (x) and (y) shall not apply to
Permitted Refinancing Indebtedness;

(xii) in the event the Borrower causes its Subsidiaries party thereto to
terminate the ABL Facility, Liens on up to $15,000,000 of cash collateral
securing letters of credit outstanding under the ABL Facility;

(xiii) [intentionally omitted];

(xiv) [intentionally omitted];

(xv) [intentionally omitted];

(xvi) Liens in favor of the Escrow Agent with respect to money of the Borrower
or any Subsidiary thereof in accordance with the Escrow Agreement;

(xvii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security obligations;

(xviii) Liens, deposits or pledges to secure the performance of bids, tenders,
trade contracts, leases, or other similar obligations, in each case in the
ordinary course of business;

(xix) judgment and attachment liens that do not constitute an Event of Default
under clause (l) of Article VIII and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and for which reserves have been made in accordance with GAAP;

(xx) survey exceptions, encumbrances, easements or reservations of, or rights of
other for, rights of way, zoning or other restrictions as to the use of
properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
any Loan Party;

(xxi) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;

 

29



--------------------------------------------------------------------------------

(xxii) any Lien or right of set-off in favor of Dutch banks arising from their
general terms and conditions or the Dutch general banking conditions (algemene
bankvoorwaarden);

(xxiii) with respect to Loan Parties only, any liability in the form of a
declaration of joint and several liability (hoofdelijke aansprakelijkheid)
pursuant to Section 2:403 Dutch Civil Code (and any residual liability arising
pursuant to Section 2:404(2) Dutch Civil Code);

(xxiv) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense permitted by this
Agreement (other than any property that is the subject of a sale and leaseback
transaction);

(xxv) Permitted Collateral Liens; and

(xxvi) Liens on any Pension Scheme Escrow Account to secure the obligations
under any Guarantee permitted by Section 7.4(a)(2) hereof; provided, such Liens
shall terminate automatically upon the Plan Effective Date if the Pension Scheme
Cap is zero at such time.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any Subsidiary issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund other Indebtedness of
the Borrower or any Subsidiary (the “Refinanced Indebtedness”), provided that
(i) the aggregate principal amount of such new Indebtedness does not exceed the
aggregate principal amount of the Refinanced Indebtedness (plus the amount of
interest accrued on the Refinanced Indebtedness and the amount of all premium,
if any, payable in connection therewith and fees and reasonable expenses
incurred in connection therewith), (ii) such new Indebtedness has a Weighted
Average Life to Maturity at the time such Indebtedness is incurred that is equal
to or greater than the Weighted Average Life to Maturity of the Refinanced
Indebtedness at the time such new Indebtedness is incurred, (iii) if the
Refinanced Indebtedness is subordinated in right of payment to the Term Loans,
such new Indebtedness shall also be subordinated in right of payment to the Term
Loans on terms at least as favorable, taken as a whole, to the Lenders as those
contained in the documentation executed in connection with the Refinanced
Indebtedness and (iv) such new Indebtedness is not incurred by or guaranteed by
a Person that is not the issuer or a guarantor on the Refinanced Indebtedness;
provided further, that if such new Indebtedness is subordinated to the Term
Loans, any guarantees of such new Indebtedness by a Loan Party shall be
subordinated to such Loan Party’s Obligations or Facility Guarantee, as
applicable, to at least the same extent.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, exempted company, limited liability company, trust or other
entity, or any Governmental Authority.

“Petition Date” has the meaning in the recitals hereof.

“PK Collateral” has the meaning specified in the Cash Collateral Order.

“PK Credit Facility Secured Parties” has the meaning specified in the Cash
Collateral Order.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

30



--------------------------------------------------------------------------------

“Plan Effective Date” means the date of the substantial consummation (as defined
in section 1101(2) of the Bankruptcy Code, which for purposes hereof shall be no
later than the effective date) of one or more Reorganization Plans (including
the Approved Reorganization) of the Debtors confirmed pursuant to an order
entered by the United States Bankruptcy Court for Southern District of Texas or
any other court having jurisdiction over the Cases.

“Post-Closing Aircraft Liens Perfection Date” means (i) with respect to Aircraft
Collateral that is registered in Guyana, Norway, or Australia, 90 days after the
Post-Closing Perfection Trigger Date, and (ii) with respect to any Aircraft
Collateral that is registered in Nigeria, 180 days after the Post-Closing
Perfection Trigger Date.

“Post-Closing Perfection Trigger Date” means the date that is the earlier of
(i) October 15, 2019 after giving effect to any agreed upon extension thereto
and (ii) the date of the failure by the Borrower to cause the satisfaction of
any Reorganization Milestone.

“Prepetition Collateral” has the meaning set forth in Section 2.22(a)(iii).

“Prepetition Collateral Agent” means the Prepetition Notes Collateral Agent or
the Prepetition Credit Agreement Collateral Agent, as applicable.

“Prepetition Credit Agreement” means that certain Term Loan Credit Agreement,
dated as of May 10, 2019 (as amended, supplemented, restated or otherwise
modified and as in effect on the date hereof), by and among Lead Borrower,
Co-Borrower, certain of its subsidiaries, the lenders party thereto and Ankura
Trust Company, LLC, as administrative agent and collateral agent.

“Prepetition Credit Agreement Collateral Agent” means Ankura Trust Company, LLC,
in its capacity as administrative agent and collateral agent under the
Prepetition Credit Agreement, and its permitted successors in such capacity as
provided therein.

“Prepetition Credit Agreement Effective Date” means May 10, 2019.

“Prepetition Credit Agreement Lender” means a Lender under and as defined in the
Prepetition Credit Agreement as in effect on the Effective Date.

“Prepetition Credit Agreement Secured Parties” means the Secured Parties under
and as defined in the Prepetition Credit Agreement as in effect on the Effective
Date.

“Prepetition Debt” mean, collectively, the Indebtedness of each Debtor
outstanding and unpaid on the date on which such Person became (or becomes) a
Debtor.

“Prepetition Notes Collateral Agent” means U.S. Bank National Association, in
its capacity as trustee and collateral agent under the Prepetition Senior
Secured Notes Indenture, and its permitted successors in such capacity as
provided therein.

“Prepetition Payment” shall mean a payment on account of any Prepetition Debt.

 

31



--------------------------------------------------------------------------------

“Prepetition Secured Debt” means any secured Indebtedness of any Debtor
outstanding on the Petition Date and set forth on Schedule 7.1.

“Prepetition Senior Secured Noteholders” means the beneficial owners of the
Prepetition Senior Secured Notes.

“Prepetition Senior Secured Notes” means the 8.75% Senior Secured Notes due 2023
issued under the Prepetition Senior Secured Notes Indenture.

“Prepetition Senior Secured Notes Indenture” means that certain Indenture, dated
as of March 6, 2018 (as amended, supplemented, restated or otherwise modified
and as in effect on the Petition Date), by and among Borrower, certain of its
subsidiaries and U.S. Bank National Association, as trustee and collateral
agent.

“Prepetition Unsecured Noteholders” means the beneficial owners of the
Prepetition Unsecured Notes.

“Prepetition Unsecured Notes” means (i) the 6.25% Senior Notes due 2022 issued
under the Prepetition Unsecured Notes Indenture and (ii) the 4.50% Convertible
Senior Notes due 2023 issued under the Prepetition Unsecured Notes Indenture.

“Prepetition Unsecured Notes Indentures” means (i) that certain Third
Supplemental Indenture, dated as of October 12, 2012 (as amended, supplemented,
restated or otherwise modified and as in effect on the Petition Date), by and
among Borrower, certain of its subsidiaries and U.S. Bank National Association,
as trustee and collateral agent and (ii) that certain Sixth Supplemental
Indenture, dated as of December 18, 2017 (as amended, supplemented, restated or
otherwise modified and as in effect on the Petition Date), by and among
Borrower, certain of its subsidiaries and U.S. Bank National Association, as
trustee and collateral agent.

“Primed Liens” means the liens that are being primed as described in
Section 2.22(a)(iii).

“Principal Obligations” shall have the meaning given to such term in
Section 9.9.

“Pro Rata Share” shall mean with respect any Lender at any time, a percentage,
the numerator of which shall be such Lender’s Term Loans at such time, and the
denominator of which shall be the aggregate principal amount of all the Term
Loans outstanding at such time.

“Projections” shall mean the financial projections and any forward-looking
statements of the Loan Parties and their Subsidiaries furnished to the Lenders
or the Administrative Agent by or on behalf of the Borrower and its Subsidiaries
prior to the Effective Date, including the most recent Semi-Annual Cash Flow
Forecast.

“Prospective International Interest” shall mean a “prospective international
interest” as defined in the Treaty.

“Protocol” shall mean the Protocol to the Convention on International Interests
in Mobile Equipment on Matters Specific to Aircraft Equipment, adopted
contemporaneously and as part of the Convention.

 

32



--------------------------------------------------------------------------------

“PV of Operating Leases” shall mean the present value of the obligation of the
lessee for net rental payments during the remaining term of all Operating Leases
calculated using a discount rate imputed from the Borrower’s total interest
expense for the most recently completed Fiscal Year, as set forth in the
consolidated statement of income contained in the annual audit report of the
Borrower for such Fiscal Year, less the effect of interest income and adding
back capitalized interest, and the Average Debt of the Borrower as of such date.

“Real Estate” means all (to the extent not constituting Excluded Assets) Leases
and all land, together with the buildings, structures, parking areas, and other
improvements thereon, now or hereafter owned by any Loan Party, including all
easements, rights-of-way, and similar rights relating thereto and all leases,
tenancies, and occupancies thereof.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Reorganization Milestones” means, collectively, each Case Milestone (as defined
in the Restructuring Support Agreement) and as may be amended, modified or
waived in accordance with the Restructuring Support Agreement.

“Reorganization Plan” means a plan of reorganization in the Cases of the
Debtors.

“Required Lenders” shall mean, at any time, Lenders holding more than 66 2/3% of
the aggregate outstanding Term Loans at such time; provided, such Lenders shall
not constitute the Required Lenders unless such Lenders include at least one
(1) Ad Hoc Secured Lender at such time; provided, further that at any time that
there are two or more unaffiliated Lenders (with funds or other similar
investment vehicles that are affiliates of each other being deemed to be a
single Lender for purposes of this definition), Required Lenders shall include
at least two unaffiliated Lenders.

“Required Mandatory Prepayment Date” shall have the meaning given to such term
in Section 2.8(d).

“Required Optional Prepayment Date” shall have the meaning given to such term in
Section 2.7.

“Required Secured Lenders” shall mean, at any time, Ad Hoc Secured Lenders
holding more than 50% of the aggregate outstanding Term Loans held by all Ad Hoc
Secured Lenders at such time.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and

 

33



--------------------------------------------------------------------------------

governing documents of such Person, and any law, treaty, rule or regulation, or
determination of a Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer” shall mean any of the director, president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer, the controller or a vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the chief financial officer or the treasurer of the
Borrower.

“Restricted Payment” shall have the meaning given to such term in Section 7.5.

“Restructuring Support Agreement” means that certain Amended and Restated
Restructuring Support Agreement, dated as of June 27, 2019 by and among
Holdings, the guarantors to the Prepetition Senior Secured Notes and the
Supporting Noteholders, including the exhibits, schedules and other attachments
thereto (as amended, supplemented or otherwise modified from time to time in
accordance with its terms).

“S&P” shall mean S&P Global Ratings, a business of S&P Global Inc.

“Sanction” means any economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the government of United States of
America (including without limitation, OFAC or the U.S. State Department), the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, the subject or target of any Sanction that broadly
prohibits trade or investment with that country, region or territory.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the
Sanctioned Entities List maintained by the U.S. Department of State available at
http://www.state.gov, or as otherwise published from time to time, (c) a Person
named on the lists maintained by the United Nations Security Council available
at http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (d) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (e) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (f) any Person physically located, organized or resident in a
Sanctioned Country, (g) any Person controlled by any such Person, to the extent
that applicable Sanctions prohibit transactions with such controlled Person or
(h) a Person named as a “Designated Person” by the Office of the Superintendent
of Financial Institutions of Canada as may be published from time to time.

“SAR Addendum” means the addendum attached hereto as Schedule III.

“Section 1110 Excluded Collateral” has the meaning specified in the Cash
Collateral Order.

 

34



--------------------------------------------------------------------------------

“Secured Notes Tender Offer” means a cash tender offer by Holdings for its
outstanding Prepetition Senior Secured Notes; provided, that (x) such tender
shall be made at par (plus pre- and post-petition accrued interest to the
settlement date on the amount purchased (the “Purchased Amount”) and any other
accrued amounts with respect to the Purchased Amount, but excluding any payment
of make-whole or other premiums (the amounts described in this parenthetical,
the “Additional Amounts”)), (y) the principal amount of Prepetition Senior
Secured Notes that shall be tendered for (and that Holdings shall accept for
payment) shall be equal to $75,000,000 minus the Additional Amounts, and
(z) such tender offer shall be made pursuant to a customary offer to purchase
made to all Prepetition Senior Secured Noteholders through the facilities of the
Depository Trust Company and held open for at least 20 Business Days with
settlement promptly following the final expiration date.

“Secured Obligations” means the Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent and the
Lenders, and, individually, a “Secured Party”.

“Security Agreements” means the U.S. Aircraft Security Agreement and the U.S.
Security Agreement.

“Security Documents” shall mean, collectively, the U.S. Security Documents, the
Foreign Security Documents, the other Aircraft Security Agreements and all other
instruments and agreements now or hereafter securing the whole or any part of
the Obligations or any Guarantee thereof, all UCC financing statements, fixture
filings, stock powers, and all other documents, instruments, agreements and
certificates executed and delivered by any Loan Party to the Administrative
Agent and the Lenders in connection with the foregoing.

“Semi-Annual Cash Flow Forecast” means a Cash Flow Forecast for the succeeding
26 calendar weeks. As used herein, “Semi-Annual Cash Flow Forecast” shall
initially refer to the 26-week projections most recently delivered under the
Prepetition Credit Agreement on or prior to the Effective Date as a condition to
the Effective Date hereunder which are in form and substance acceptable to the
Required Lenders and, thereafter, the most recent Cash Flow Forecast that is in
form and substance reasonably satisfactory to the Required Lenders delivered by
the Borrower in accordance with Section 5.1(g).

“Significant Subsidiary” shall mean any Subsidiary of the Borrower that is not
an Insignificant Subsidiary.

“Specified Aircraft” shall mean Aircraft 92007, Aircraft 92008, Aircraft 92009,
Aircraft 92010, Aircraft 92001, and Aircraft 92006.

“Specified Aircraft Investments” shall mean Investments in a Specified Aircraft
SPV that is not a Loan Party in the form of an Investment made to such Specified
Aircraft SPV for the purpose of acquiring Specified Aircraft in an amount not to
exceed the purchase price therefor or a contribution of the Specified Aircraft
to a Specified Aircraft SPV.

“Specified Aircraft Leases” means (i) the helicopter lease contract dated
30 January 2018 between LMWL and BALL in relation to Aircraft 92007; (ii) the
helicopter lease contract dated 30 January 2018 between LMWL and BALL in
relation to Aircraft 92008; (iii) the helicopter lease contract dated 16 May
2018 between LMWL and BALL in relation to Aircraft 92009; and (iv) the
helicopter lease contract entered into in July 2018 between LMWL and BALL in
relation to Aircraft 92010.

 

35



--------------------------------------------------------------------------------

“Specified Aircraft SPV” shall mean, one or more newly-formed indirect
Subsidiaries of Holdings domiciled or incorporated (as applicable) in the United
Kingdom or the Cayman Islands formed for the sole purpose of acquiring and
holding the Specified Aircraft Leases and the Specified Aircraft in connection
with the Specified Aircraft Transactions, has no other material assets or
liabilities other than the Specified Aircraft Leases (prior to the acquisition
of the applicable Specified Aircraft)or in connection with Specified Aircraft
Investments and engages in no business activities other than owning Specified
Aircraft and entering into leases or other agreements or arrangements which
grant to the Borrower or any of its Subsidiaries the right to use Specified
Aircraft in accordance with Section 7.7 and in connection with the U.K. SAR
Contract.

“Specified Aircraft Transactions” shall mean, (A) the assignment from BALL to
BALL SPV of the Specified Aircraft Leases and the Leonardo Aircraft Subleases;
(B) the assignment from BALL to BALL SPV of the Framework Agreement, related
purchase contracts, the Corrosion Settlement Agreement and related settlement
agreement, to the extent relating to the Leonardo Aircraft; (C) the assumption
of BALL’s obligations by BALL SPV under the foregoing agreements to the extent
relating to the Leonardo Aircraft; and (D) the acquisition by BALL SPV of the
Leonardo Aircraft.

“Specified Subsidiaries” shall mean each of BL Holdings B.V., Bristow U.S.
Holdings LLC, Bristow Canada Holdings Inc., Bristow (UK) LLP, Bristow Holdings
Company Ltd., Bristow Holdings Company Ltd. III, Bristow Cayman Ltd., BL
Holdings II CV and BL Scotia LP.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any time,
any corporation, partnership, joint venture, limited liability company, trust,
association or other at any time of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent, together with any other corporation,
partnership, joint venture, limited liability company, trust, association or
other entity (other than, except in the context of the items set forth in the
Section 5.1 herein, a SPV) the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date.
Unless otherwise specified, “Subsidiary” means a Subsidiary of Holdings.

“Substitution Closing Conditions” shall mean the delivery by the Borrower or
applicable Guarantor to the Administrative Agent of any supplements to existing
aircraft security agreements or new aircraft security agreements, related
certificates and opinions in respect thereof.

“Supermajority Lenders” shall mean, at any time, Lenders holding more than 75%
of the aggregate outstanding Term Loans at such time; provided, such Lenders
shall not constitute the Supermajority Lenders unless such Lenders include at
least one (1) Ad Hoc Secured Lender at such time; provided, further that at any
time that there are two or more unaffiliated Lenders (with funds or other
similar investment vehicles that are affiliates of each other being deemed to be
a single Lender for purposes of this definition), Supermajority Lenders shall
include at least two unaffiliated Lenders.

 

36



--------------------------------------------------------------------------------

“Superpriority Claims” has the meaning set forth in Section 2.22(a)(i).

“Supporting Noteholders” means, collectively, the Ad Hoc Secured Lenders and the
Ad Hoc Unsecured Lenders.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various Tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property as is customary in
synthetic leases.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) or
assessments imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” shall have the meaning given to such term in Section 2.1.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans, expressed as an amount representing the
maximum principal amount of the Term Loans to be made by such Lender on the
Effective Date. The amount of each Lender’s Term Loan Commitment is set forth on
Schedule II. The aggregate amount of the Lenders’ Term Loan Commitments is
$150,000,000.

“Term Loan Facility” shall have the meaning in the recitals hereof.

“Term Note” shall mean a promissory note of the Borrower payable to a requesting
Lender in the principal amount of such Lender’s Term Loan Commitment, in
substantially the form of Exhibit A.

“Trademark Security Agreement” shall mean an agreement in substantially the same
form as the trademark security agreement executed in connection with the
Prepetition Credit Agreement.

“Treaty” shall mean the Convention and the Protocol, together with the
Regulations and Procedures for the International Registry issued by the
International Civil Aviation Organization, and all other rules, amendments,
supplements, modifications, and revisions thereto.

“Type”, when used in reference to a Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Eurodollar Rate or the Base Rate.

“U.K. SAR Contract” means that certain U.K. Search & Rescue Helicopter Service
Contract, dated as of March 26, 2013 by and between the Secretary of State for
Transport acting through the Department for Transport, with principal office at
Great Minister House,

 

37



--------------------------------------------------------------------------------

33 Horseferry Road, London SW1P 4DR and Bristow Helicopters Ltd, company
registration no. 551102 with registered office at Redhill Aerodrome, Redhill,
Surrey RH2 5JZ (as amended, supplemented or otherwise modified from time to
time).

“U.S. Aircraft Security Agreement” mean an Aircraft Security Agreement granting
the Administrative Agent a lien over any Aircraft Collateral registered in the
United States.

“U.S. Security Agreement” means an agreement, substantially in the form of the
First Lien Security Agreement, executed by the parties thereto in favor of the
Administrative Agent and securing the Secured Obligations, subject (with respect
to certain Collateral as provided therein) to the Liens created by the First
Lien Security Agreement.

“U.S. Security Documents” shall mean, collectively, the Security Agreements and
all other instruments and agreements now or hereafter securing the whole or any
part of the Obligations or any Guarantee thereof, all UCC financing statements,
fixture filings, stock powers, and all other documents, instruments, agreements
and certificates executed and delivered by any non-Debtor Loan Party organized
in the United States to the Administrative Agent and the Lenders in connection
with the foregoing.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

“Variance Report” shall have the meaning set forth in Section 5.1(f).

“Waivable Mandatory Prepayment” shall have the meaning given to such term in
Section 2.8.

“Waivable Optional Prepayment” shall have the meaning given to such term in
Section 2.7.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (2) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Domestic Subsidiary” shall mean each Domestic Subsidiary of the
Borrower or any other Domestic Subsidiary, all of the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Borrower directly or
indirectly through other Persons all of whose Capital Stock (other than
director’s qualifying shares) is at the time owned, directly or indirectly by
the Borrower.

“Wholly Owned Subsidiary” shall mean each Subsidiary of a Loan Party or any
other Subsidiary, all of the Capital Stock of which (other than directors’
qualifying shares) is owned by a Loan Party directly or indirectly through other
Persons all of whose Capital Stock (other than directors’ qualifying shares) is
at the time owned, directly or indirectly by a Loan Party.

 

38



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. Classifications of Term Loans and Borrowings. For purposes of this
Agreement, Term Loans may be classified and referred to by Type (e.g., a
“Eurodollar Rate Loan” or “Base Rate Loan”). Borrowings also may be classified
and referred to by Type (e.g., “Eurodollar Rate Borrowing” or “Base Rate
Borrowing”).

Section 1.3. Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner reasonably satisfactory to the
Borrower and the Required Lenders. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification Section 825-10 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party or any Subsidiary of any Loan Party at “fair value”, as defined
therein. Notwithstanding anything to the contrary herein, the classification or
accounting hereunder of any lease of (or other arrangement conveying the right
to use) real or personal property, or a combination thereof, shall not be
affected by modifications to accounting standards described in FASB ASC Topic
842 or any related or similar guidance.

Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this

 

39



--------------------------------------------------------------------------------

Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement, (v) all
references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated, (vi) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws) and (vii) any term defined in the SAR Addendum and not otherwise
defined in this Agreement shall have the meaning ascribed to it in the SAR
Addendum.

Section 1.5. Dutch Terms. In this Agreement, where it relates to a Dutch person
or the context so requires, a reference to:

(a) a “security interest” or “security” or “lien” includes any mortgage
(hypotheek), pledge (pandrecht), financial collateral agreement
(financiëlezekerheidsovereenkomst), privilege (voorrecht), retention of title
arrangement (eigendomsvoorbehoud), right of retention (recht van retentie),
right to reclaim goods (recht van reclame) and any right in rem (beperkt recht)
created for the purpose of granting security (goederenrechtelijke zekerheid);

(b) a “bankruptcy” or “dissolution” includes declared bankrupt (failliet
verklaard), dissolved (ontbonden);

(c) a “moratorium” includes surseance van betaling and “a moratorium is
declared” includes surseance verleend;

(d) a “receiver” or “trustee” includes a curator;

(e) an “administrator” (in the context of a moratorium, suspension of payments
or other insolvency or bankruptcy proceedings) includes a bewindvoerder;

(f) an “attachment” includes a beslag;

(g) “willful misconduct” means opzet;

(h) “negligence” means schuld;

(i) “gross negligence” means grove schuld;

(j) “the Netherlands” means the European part of the Kingdom of the Netherlands
and “Dutch” means in or of the Netherlands;

(k) “bylaws” or “organizational documents” means the deed of incorporation (akte
van oprichting), articles of association (statuten), and an up-to-date extract
of the Trade Register of the Netherlands Chamber of Commerce relating to the
Netherlands Loan Party; and

(l) a “necessary action to authorise” includes, without limitation: any action
required to comply with the Works Councils Act of the Netherlands (Wet op de
ondernemingsraden).

 

40



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS

Section 2.1. Term Loan Commitments. Subject to and upon the terms and conditions
herein set forth, each Lender severally agrees to make a term loan in Dollars
(each, a “Term Loan”) to the Borrowers on the Effective Date, and the Borrowers
agree to borrow, in an aggregate principal amount not exceeding such Lender’s
Term Loan Commitment. The Term Loan Commitments shall be funded in full on the
Effective Date and shall terminate on the Effective Date immediately after
giving effect to such Borrowings. The Term Loans may be, from time to time, Base
Rate Loans or Eurodollar Rate Loans or a combination thereof. Amounts repaid or
prepaid in respect of the Term Loans may not be reborrowed.

Section 2.2. Requests for Term Loans. To request a Borrowing on the Effective
Date, the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of such Borrowing substantially
in the form of Exhibit E (a “Notice of Term Loan Borrowing”) prior to 10:00 a.m.
(New York, New York time) at least two (2) Business Days prior to the requested
date of such Borrowing. Each Notice of Term Loan Borrowing shall be irrevocable
(subject to the occurrence of the Effective Date) and shall specify: (i) the
aggregate principal amount of such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the Type of Term Loans comprising such
Borrowing and (iv) in the case of a Eurodollar Rate Borrowing, the duration of
the initial Interest Period applicable thereto (subject to the provisions of the
definition of Interest Period). The aggregate principal amount of each
Eurodollar Rate Borrowing shall be not less than $1,000,000 or a larger multiple
of $1,000,000, and the aggregate principal amount of each Base Rate Borrowing
shall not be less than $1,000,000 or a larger multiple of $100,000; provided,
that Base Rate Loans made pursuant to Section 2.9 may be made in lesser amounts
as provided therein. At no time shall there be more than three Eurodollar Rate
Borrowings outstanding.

Section 2.3. Funding of Borrowings. (a) Each Lender will make available each
Term Loan to be made by it (net, with respect to any Lender other than a
Backstop Defaulted Lender, of a fee equal to 2.00% of its Term Loan Commitment
as of the Effective Date (provided, that such fee shall be reduced, without
duplication, dollar-for-dollar with respect to any Lender by the amount of any
commitment fee previously paid to such Lender or any predecessor of such Lender
if such Lender was an assignee of the commitments under the Original DIP
Commitment Letter who became party to such document after the Prepetition Credit
Agreement Effective Date, as applicable, in accordance with the Original DIP
Commitment Letter)) on the proposed date thereof by wire transfer in immediately
available funds by 4:00 p.m. (New York, New York time) to the Administrative
Agent at the Payment Office. The Administrative Agent will promptly transfer
such funds to the DIP Loan Proceeds Disbursement Account.

(b) Unless the Administrative Agent shall have been notified by any Lender prior
to (i) 5:00 p.m. (New York, New York time) on the Business Day on which such
Lender is to participate in a Base Rate Borrowing or (ii) 5:00 p.m. (New York,
New York time) one (1) Business Day prior to the date on which such Lender is to
participate in a Eurodollar Rate Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to

 

41



--------------------------------------------------------------------------------

recover such corresponding amount on demand from such Lender together with
interest at the Federal Funds Rate until the second Business Day after such
demand and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent,
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

(c) All Borrowings shall be made by the Lenders on the basis of their respective
Pro Rata Shares. No Lender shall be responsible for any default by any other
Lender in its obligations hereunder, and each Lender shall be obligated to make
its Term Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to make its Term Loans hereunder.

(d) Either Borrower may request, from time to time, by delivery to the
Administrative Agent and the Escrow Agent, with a copy to each of the Lenders,
in each case by e-mail or facsimile, of a DIP Loan Proceeds Withdrawal Request
prior to 10:00 a.m. (New York, New York time) at least one (1) business day
prior to the date of the disbursement specified therein executed by a
Responsible Officer of such Borrower and Depositor Representative (as defined in
the Escrow Agreement), directing, and requesting the Administrative Agent to
direct, the Escrow Agent to disburse funds held in the DIP Loan Proceeds
Disbursement Account, to be used (a) to fund the Secured Notes Tender Offer and
to pay related fees and expenses (excluding any payment of make-whole or other
premiums) or (b) for purposes in accordance with the Semi-Annual Cash Flow
Forecast most recently delivered to the Administrative Agent (subject to
permitted variances) in accordance with the DIP Order, and the Administrative
Agent shall direct the Escrow Agent to disburse such funds on the requested date
of disbursement as set forth in the applicable DIP Loan Proceeds Withdrawal
Request and in accordance with the foregoing. Each such DIP Loan Proceeds
Withdrawal Request shall (i) specify (A) the amount to be withdrawn, (B) account
information for the account to which such funds shall be transferred (which, for
the avoidance of doubt, may be an account of Holdings or any Subsidiary) and
(C) the proposed uses of such funds in reasonable detail and (ii) certify that
(x) the proposed uses of such funds are in accordance with the Semi-Annual Cash
Flow Forecast and the DIP Order or are being used to fund the Secured Notes
Tender Offer and to pay related fees and expenses (excluding any payment of
make-whole or other premiums) and (y) no Default or Event of Default has
occurred and is continuing or would result from such withdrawal or use of such
funds. Any amounts remaining in the DIP Loan Proceeds Disbursement Account on
the Maturity Date shall be applied in accordance with Section 8.2. For the
avoidance of doubt, none of the Loan Parties shall have (and each Loan Party
hereby affirmatively waives) any right to withdraw, claim or assert any property
interest in any funds on deposit in the DIP Loan Proceeds Disbursement Account
upon the occurrence and continuance of any Default or Event of Default, other
than the property interest described in Section 8.2(a)(vii).

Section 2.4. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Notice of Term Loan Borrowing, and in the case
of a Eurodollar Rate Borrowing, shall have an initial Interest Period as
specified in such Notice of Term Loan Borrowing. Thereafter, the Borrower may
elect to convert such Borrowing into a different Type or to continue such
Borrowing, and in the case of a Eurodollar Rate Borrowing, may elect successive
Interest Periods therefor, all as provided in this Section 2.4. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each

 

42



--------------------------------------------------------------------------------

such portion shall be allocated ratably among the Lenders holding Term Loans
comprising such Borrowing, and the Term Loans comprising each such portion shall
be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.4, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing), substantially in the form of Exhibit F attached hereto (a
“Notice of Conversion/Continuation”), of each Borrowing that is to be converted
or continued, as the case may be, (x) in the case of a conversion into a Base
Rate Borrowing, prior to 12:00 noon (New York, New York time) on the same
Business Day of the requested date of conversion and (y) in the case of a
continuation of or conversion into a Eurodollar Rate Borrowing, prior to 12:00
noon (New York, New York time) three (3) Business Days prior to the requested
date of continuation or conversion. Each such Notice of Conversion/Continuation
shall be irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day,
(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and (iv) if the resulting Borrowing is to be a
Eurodollar Rate Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Rate Borrowing but does not specify an Interest Period, the Borrower
shall be deemed to have selected an Interest Period of one month. The principal
amount of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Rate Borrowings and Base Rate Borrowings set forth in Section 2.2.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Rate Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Rate Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Rate Loans shall be permitted except on
the last day of the Interest Period in respect thereof.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.5. Repayment of Term Loans. Subject to Section 2.10(c), the
outstanding principal amount of all Term Loans shall be due and payable in full
(together with accrued and unpaid interest thereon), in immediately available
funds, on the Maturity Date; provided, that such payment on the Approved Plan
Effective Date shall be made in accordance with Section 2.20.

Section 2.6. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice appropriate records evidencing the
Indebtedness of the Borrower to such Lender resulting from each Term Loan made
by such Lender from time to time, including the amounts of principal and
interest payable thereon and paid to such Lender from time to time under this
Agreement. The Administrative Agent shall maintain appropriate records in which

 

43



--------------------------------------------------------------------------------

shall be recorded (i) the Term Loan Commitment of each Lender, (ii) the amount
of each Term Loan made hereunder by each Lender, the Type thereof and the
Interest Period, if any, applicable thereto, (iii) the date of each continuation
thereof pursuant to Section 2.4, (iv) the date of each conversion of all or a
portion thereof to another Type pursuant to Section 2.4, (v) the date and amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder in respect of such Term Loans and
(vi) both the date and amount of any sum received by the Administrative Agent
hereunder from the Borrower in respect of the Term Loans and each Lender’s Pro
Rata Share thereof. The entries made in such records shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, that the failure or delay of any Lender or the
Administrative Agent in maintaining or making entries into any such record or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Term Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

(b) At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Term Note, payable to such Lender.

Section 2.7. Optional Prepayments. Subject to the provisions of this Section 2.7
in respect of the Waivable Optional Prepayments as set forth below and
Section 2.10(c), the Borrower shall have the right at any time and from time to
time to prepay any Borrowing, in whole or in part, by giving written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent no
later than (i) in the case of any prepayment of any Eurodollar Rate Borrowing,
12:00 noon (New York, New York time) not less than three (3) Business Days prior
to any such prepayment and (ii) in the case of any prepayment of any Base Rate
Borrowing, not less than one (1) Business Day prior to the date of such
prepayment. Each such notice shall be irrevocable and shall specify the proposed
date of such prepayment and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that any such notice may state that such notice
is conditioned upon the effectiveness of other credit facilities or any
incurrence or issuance of debt or equity or the occurrence of any other
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied (it being understood that the Borrower shall be
required to pay any amounts required pursuant to Section 2.14 in any such
event). Upon receipt of any such notice, the Administrative Agent shall promptly
notify each affected Lender of the contents thereof and of such Lender’s Pro
Rata Share of any such prepayment. If such notice is given, the aggregate amount
specified in such notice shall be due and payable on the date designated in such
notice, together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.9; provided, that (x) if a Eurodollar Rate Borrowing
is prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.14 and (y) all such prepayments shall be accompanied by any applicable
fees in accordance with Section 2.10(b). Each partial prepayment of any Term
Loan shall be in an amount that would be permitted in the case of an advance of
a Borrowing of the same Type pursuant to Section 2.2. Each prepayment of a
Borrowing shall be applied ratably to the Term Loans comprising such Borrowing.
Anything contained herein to the contrary notwithstanding, in the event Borrower
elects to make a prepayment pursuant to this Section 2.7 (each such prepayment,
a “Waivable Optional Prepayment”) of the Term Loans, not less than five Business
Days prior to the date (the “Required Optional Prepayment Date”) on which
Borrower is intending to make such Waivable Optional Prepayment, Borrower shall
notify Administrative Agent of the amount of such prepayment, and Administrative
Agent will promptly thereafter notify each Backstop Commitment Lender holding an
outstanding Term Loan of the amount of such Backstop Commitment Lender’s Pro
Rata Share of such Waivable Optional Prepayment and such Backstop Commitment
Lender’s option to refuse such amount. Each such

 

44



--------------------------------------------------------------------------------

Backstop Commitment Lender may exercise such option to waive its Pro Rata Share
of the Waivable Optional Prepayment by giving written notice to Borrower and
Administrative Agent of its election to do so on or before the Business Day
prior to the Required Optional Prepayment Date (it being understood that any
Backstop Commitment Lender which does not notify Borrower and Administrative
Agent of its election to exercise such option on or before the Business Day
prior to the Required Optional Prepayment Date shall be deemed to have elected,
as of such date, not to exercise such option). On the Required Optional
Prepayment Date, Borrower shall pay to Administrative Agent the amount of the
Waivable Optional Prepayment, which amount shall be applied in an amount equal
to that portion of the Waivable Optional Prepayment payable to those Lenders
that have not elected to exercise such option to decline, to prepay the Term
Loans of such Lenders, on a pro rata basis with the Borrower retaining an amount
equal to that portion of the Waivable Optional Prepayment otherwise payable to
those Backstop Commitment Lenders that have elected to exercise such option with
respect to any prepayment pursuant to this Section 2.7 and such amounts shall
only be applied in accordance with the Semi-Annual Cash Flow Forecast most
recently delivered to the Administrative Agent (subject to permitted variances)
in accordance with the DIP Order.

Section 2.8. Mandatory Prepayments. (a)(i) The Borrower shall use 100% of the
Net Proceeds of any sale or disposition of any asset by the Borrower or any
Subsidiary (other than any Permitted Asset Sale) whether effected pursuant to a
Division or otherwise or of any Casualty, within five (5) Business Days of
receipt thereof to make a prepayment of the Term Loans; provided that, prior to
the payoff in full of the Obligations (as defined in the Prepetition Credit
Agreement as in effect on the Effective Date) (i) 100% of the Net Proceeds of
any sale or disposition of any Junior Priority Collateral shall be applied to
prepay the Term Loans (as defined in the Prepetition Credit Agreement as in
effect on the Effective Date) and (ii) 100% of the Net Proceeds of any sale or
disposition of any assets other than Collateral shall be applied to make a
prepayment of the Term Loans and Term Loans (as defined in the Prepetition
Credit Agreement as in effect on the Effective Date) on a ratable basis. In the
event of a Casualty (other than a Casualty described in clause (c) of the
definition thereof) of Collateral or of any Specified Aircraft (other than
Junior Priority Collateral until the payoff in full of the Prepetition Secured
Debt secured by a first priority lien on such Junior Priority Collateral), the
Loan Parties (x) shall cause the Net Proceeds to be delivered to the
Administrative Agent as loss payee, and (y) in lieu of making a prepayment under
this Section 2.8(a)(i) with respect to such Casualty, may substitute Collateral
(of the same or better lien priority and perfection) of equal or greater
aggregate value as determined by a methodology mutually agreeable to the
Borrower and the Administrative Agent, provided that tangible assets will be
replaced with tangible assets and intangible assets will be replaced with
intangible assets, within 90 days (or within a period of 90 days thereafter if
by the end of such initial 90-day period the Borrower shall have entered into an
agreement with a third party to acquire such tangible or intangible assets) of
such Casualty. If at the end of any such 90-day period (or within a period of 90
days thereafter if by the end of such initial 90-day period the Borrower shall
have entered into an agreement with a third party to acquire such tangible or
intangible assets), any Net Proceeds from a Casualty of any Collateral or of
Specified Aircraft (other than Junior Priority Collateral until the payoff in
full of the Prepetition Secured Debt secured by a first priority lien on such
Junior Priority Collateral) have not been used for prepayment or substitute
Collateral provided pursuant to this Section 2.8.(a)(i), then such Net Proceeds
shall be applied to make a partial prepayment of the Term Loans. Upon such a
substitution of Collateral and provided no Event of Default has occurred and is
continuing, the Administrative Agent shall promptly deliver to the Borrower or
such Loan Party the amount of such Net Proceeds received by the Administrative
Agent with respect to such Collateral or Specified Aircraft (other than Junior
Priority Collateral until the payoff in full of the Prepetition Secured Debt
secured by a first priority lien on such Junior Priority Collateral) relating to
such Casualty. Any such prepayment on account of the Term Loans made under this
Section 2.8(a)(i) shall be applied in accordance with paragraph (c) below, and
shall be subject to Section 2.10(c).

 

45



--------------------------------------------------------------------------------

(ii) [Intentionally omitted].

(iii) [Intentionally omitted].

(iv) Subject to Section 2.10(c), the Borrower shall prepay the Term Loans on a
pro rata basis, in an amount equal to 100% of the aggregate Net Proceeds of any
incurrence of any Indebtedness, other than Indebtedness permitted under
Section 7.1.

(v) [Intentionally omitted.]

(b) [Intentionally omitted.]

(c) Any prepayments made by the Borrower pursuant to Section 2.8(a) above with
respect to the Term Loans shall be applied as follows: first, to Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all other fees and reimbursable expenses of the
Lenders, if any, then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders based on their respective Pro Rata Shares of such fees and
expenses; third, to interest then due and payable on the Term Loans, pro rata to
the applicable electing Lenders based on their respective outstanding Term
Loans; and fourth, to the principal of the Term Loans held by the applicable
electing Lenders, until the same shall have been paid in full.

(d) Anything contained herein to the contrary notwithstanding, in the event
Borrower is required to make any mandatory prepayment pursuant to this
Section 2.8 (a “Waivable Mandatory Prepayment”) of the Term Loans, not less than
five (5) Business Days prior to the date (the “Required Mandatory Prepayment
Date”) on which Borrower is required to make such Waivable Mandatory Prepayment,
Borrower shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Backstop Commitment
Lender holding an outstanding Term Loan of the amount of such Backstop
Commitment Lender’s Pro Rata Share of such Waivable Mandatory Prepayment and
such Lender’s option to refuse such amount. Each such Backstop Commitment Lender
may exercise such option by giving written notice to Borrower and Administrative
Agent of its election to do so on or before the Business Day prior to the
Required Mandatory Prepayment Date (it being understood that any Backstop
Commitment Lender which does not notify Borrower and Administrative Agent of its
election to exercise such option on or before the Business Day prior to the
Required Mandatory Prepayment Date shall be deemed to have elected, as of such
date, not to exercise such option). On the Required Mandatory Prepayment Date,
Borrower shall pay to Administrative Agent the amount of the Waivable Mandatory
Prepayment, which amount shall be applied in an amount equal to that portion of
the Waivable Mandatory Prepayment payable to those Lenders that have not elected
to exercise such option to decline, to prepay the Term Loans of such Lenders, on
a pro rata basis with the Borrower retaining an amount equal to that portion of
the Waivable Mandatory Prepayment otherwise payable to those Backstop Commitment
Lenders that have elected to exercise such option with respect to any mandatory
prepayment pursuant to this Section 2.8 and such amounts shall only be applied
in accordance with the Semi-Annual Cash Flow Forecast most recently delivered to
the Administrative Agent (subject to permitted variances) in accordance with the
DIP Order.

 

46



--------------------------------------------------------------------------------

Section 2.9. Interest on Term Loans. (a) The Borrower shall pay interest (i) on
each Base Rate Loan at the Base Rate in effect from time to time, and (ii) on
each Eurodollar Rate Loan at the Eurodollar Rate for the applicable Interest
Period in effect for such Eurodollar Rate Loan, plus, in each case, the
Applicable Margin in effect from time to time.

(b) If any payment due by the Borrower under this Agreement or the other Loan
Documents is not made when due (without regard to any applicable grace period),
whether at stated maturity, by acceleration or otherwise, such owed amount shall
automatically bear interest at the Default Interest rate (as provided in the
immediately succeeding sentence) without further action by the Administrative
Agent or the Lenders. In addition, while an Event of Default exists, the
Borrower shall pay interest (“Default Interest”) with respect to all Eurodollar
Rate Loans at the rate otherwise applicable for the then-current Interest
Period, plus an additional 2% per annum until the last day of such Interest
Period, and thereafter, and with respect to all Base Rate Loans and all other
Obligations hereunder (other than Term Loans), at the rate in effect for Base
Rate Loans, plus an additional 2% per annum.

(c) Interest on the principal amount of all Term Loans shall accrue from and
including the date such Term Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
monthly in arrears on the last day of each month and on the Maturity Date.
Interest on all outstanding Eurodollar Rate Loans shall be payable on the last
day of each month, and on the Maturity Date. Interest on any Term Loan which is
converted into a Term Loan of another Type or which is repaid or prepaid shall
be payable on the date of such conversion or on the date of any such repayment
or prepayment (on the amount repaid or prepaid) thereof. All Default Interest
shall be payable on demand.

(d) If, with respect to any Eurodollar Rate Loans, the Required Lenders notify
the Administrative Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Term Loans as a part of such Borrowing during its Interest
Period or (ii) the Eurodollar Rate for any Interest Period for such Term Loans
will not adequately reflect the cost to such Required Lenders of making, funding
or maintaining their respective Eurodollar Rate Loans for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (A) the Borrower will, on the last day of the then existing Interest
Period therefor, either (x) prepay such Term Loans or (y) convert such Term
Loans into Base Rate Loans and (B) the obligations of the Lenders to make, or to
convert Term Loans into, Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(e) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Loans in accordance with the provisions contained in the
definition of “Interest Period”, the Administrative Agent will forthwith so
notify the Borrower and the Lenders and such Term Loans will automatically, on
the last day of the then existing Interest Period therefor, convert into Base
Rate Loans.

(f) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than the minimum borrowing amounts allowed for in
Section 2.2, such Term Loans shall automatically convert into Base Rate Loans.

 

47



--------------------------------------------------------------------------------

(g) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, be converted into Base Rate Loans and
(ii) the obligation of the Lenders to make, or to convert Term Loans into,
Eurodollar Rate Loans shall be suspended.

Section 2.10. Fees. The Borrower shall pay (a) to the Administrative Agent for
its own account fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent, (b) to the Administrative
Agent for the account of the Lenders (other than any Backstop Defaulted Lender),
a fee equal to 1.00% of the aggregate principal amount of any outstanding Term
Loans of any Lender (other than any Backstop Defaulted Lenders) repaid or
prepaid (including in accordance with Section 2.5, Section 2.7 or
Section 2.8(a)) or that remain outstanding on the Maturity Date, and such fee
shall be due and payable on each repayment or prepayment date on the portion of
such Term Loans of each such Lender so repaid or prepaid or on the Maturity
Date, as applicable, and (c) to the Administrative Agent for the account of the
Lenders (other than Backstop Defaulted Lenders) that execute the Backstop
Commitment Agreement, the Equitization Consent Fee in accordance with the
Restructuring Support Agreement, and such fee shall be fully earned upon the DIP
Order Entry Date and due and payable upon the earlier of the Maturity Date and
the termination of the Restructuring Support Agreement; provided, that if the
maturity of the Term Loans is accelerated pursuant to Section 8.1 prior to
Approved Plan Effective Date, the Equitization Consent Fee shall be payable in
cash in an amount equal to 5.00% of the aggregate principal amount of any
outstanding Term Loans at such time and due and payable in cash within three
(3) Business Days following such acceleration; provided, however, that no Lender
shall be entitled to an Equitization Consent Fee if the Restructuring Support
Agreement is terminated due to a failure of the Supporting Noteholders to
execute the Backstop Commitment Agreement with respect to 100% of the Backstop
Commitments (as defined in the Restructuring Support Agreement) of such
Supporting Noteholders; provided, further, that no Equitization Consent Fee
shall be due to any Backstop Defaulted Lender.

Section 2.11. Computation of Interest and Fees. All computations of interest and
fees hereunder shall be made on the basis of a year of 365 days (or 366 days in
a leap year), except that interest on Eurodollar Rate Loans and amounts
determined by reference to the Federal Funds Rate shall be calculated on the
basis of a 360-day year, and in each case shall be payable for the actual number
of days elapsed (including the first day but excluding the last day) during the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.

Section 2.12. Illegality. (a) If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Rate Loan and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall promptly give notice thereof to the Borrower and the other Lenders,
whereupon until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Rate Loans, or to continue or
convert outstanding Term Loans as or into Eurodollar Rate Loans, shall be
suspended. In the case of the making of a Eurodollar Rate Borrowing, such
Lender’s Term Loan shall be made as a Base Rate Loan as part of the same
Borrowing for the same Interest Period and if the affected Eurodollar Rate Loan
is then outstanding, such Term Loan shall be converted to a Base Rate Loan
either (i) on the last day of the then current Interest Period applicable to
such Eurodollar Rate Loan if such Lender may lawfully continue to maintain such
Eurodollar Rate Loan to such date or (ii) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Rate

 

48



--------------------------------------------------------------------------------

Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.

Section 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate); or

(ii) impose on any Lender or the eurodollar interbank market any other condition
(other than Taxes) affecting this Agreement or any Eurodollar Rate Loans made by
such Lender;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Rate Loan or to
reduce the amount received or receivable by such Lender hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice from and demand (specifying the basis therefor and the
computation with respect thereto) by such Lender on the Borrower (with a copy of
such notice and demand to the Administrative Agent), to the Administrative Agent
for the account of such Lender within ten (10) Business Days after the date of
such notice and demand, additional amount or amounts sufficient to compensate
such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender shall have reasonably determined that on or after the date of
this Agreement any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital (or on
the capital of such Lender’s parent corporation) as a consequence of its
obligations hereunder to a level below that which such Lender or such Lender’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s parent
corporation with respect to capital adequacy) then, from time to time, within
ten (10) Business Days after receipt by the Borrower of written notice from and
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or such Lender’s parent corporation for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or such Lender’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section 2.13 shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be prima facie
evidence of the correctness thereof.

(d) If any Lender makes such a claim for compensation under this Section, it
shall provide to the Borrower a certificate executed by an officer of such
Person setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) no later than nine months after the event giving rise to
the claim for compensation. In any event, the Borrower shall not have any
obligation to pay any amount with respect to claims accruing more than nine
months prior to such written demand (except that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

49



--------------------------------------------------------------------------------

Section 2.14. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Rate Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion or continuation of a Eurodollar Rate Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to borrow, prepay, convert or continue any Eurodollar Rate Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within ten (10) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. Such loss,
cost or expense shall be deemed to include an amount determined by such Lender
to be the excess, if any, of (A) the amount of interest that would have accrued
on the principal amount of such Eurodollar Rate Loan if such event had not
occurred at the Eurodollar Rate applicable to such Eurodollar Rate Loan for the
period from the date of such event to the last day of the then current Interest
Period therefor (or in the case of a failure to borrow, convert or continue, for
the period that would have been the Interest Period for such Eurodollar Rate
Loan) over (B) the amount of interest that would accrue on the principal amount
of such Eurodollar Rate Loan for the same period if the Eurodollar Rate were set
on the date such Eurodollar Rate Loan was prepaid or converted or the date on
which the Borrower failed to borrow, convert or continue such Eurodollar Rate
Loan. If any Lender makes such a claim for compensation under this Section, it
shall provide to the Borrower a certificate executed by an officer of such
Person setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) no later than one hundred and twenty (120) days after the
event giving rise to the claim for compensation. In any event, the Borrower
shall not have any obligation to pay any amount with respect to claims accruing
prior to the 120th day preceding such written demand.

Section 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Taxes; provided, that if the Borrower shall be required by applicable
law to deduct any Taxes from such payments, then (i) if such Tax is an
Indemnified Tax or Other Tax, the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15) the Administrative Agent or any
Lender (as the case may be) shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes imposed or asserted by a Governmental
Authority and payable or paid by, or required to be withheld or deducted from a
payment to, the Administrative Agent or such Lender, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental

 

50



--------------------------------------------------------------------------------

Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender, or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority under this Section 2.15, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate. Without limiting
the generality of the foregoing, each Foreign Lender agrees that it will, to the
extent it is legally entitled to do so, deliver to the Administrative Agent and
the Borrower (or in the case of a Participant, to the Lender from which the
related participation shall have been purchased), as appropriate, two (2) duly
completed copies of (i) Internal Revenue Service Form W-8ECI, or any successor
form thereto, certifying that the payments received from the Borrower hereunder
are effectively connected with such Foreign Lender’s conduct of a trade or
business in the United States; or (ii) Internal Revenue Service Form W-8BEN or
W-8BEN-E, or any successor form thereto, certifying that such Foreign Lender is
entitled to benefits under an income Tax treaty to which the United States is a
party which reduces the rate of withholding Tax (A) on payments of interest or
(B) with respect to any other applicable payments, pursuant to the “business
profits” or “other income” article of such Tax treaty; or (iii) Internal Revenue
Service Form W-8BEN or W-8BEN-E, or any successor form prescribed by the
Internal Revenue Service, together with a certificate (A) to the effect that the
payment to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding Tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose). If any Lender or the Administrative Agent becomes aware that it
has received a refund of any Indemnified Tax or any Other Tax with respect to
which the Borrower has paid any amount pursuant to this Section 2.15, such
Lender or the Administrative Agent shall pay the amount of such refund (but only
to the extent of indemnity payments made or amounts by which payments have been
grossed up under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such Lender or
the Administrative Agent and without interest (other than any interest

 

51



--------------------------------------------------------------------------------

received from the relevant Governmental Authority with respect thereto), to the
Borrower within fifteen (15) days after receipt thereof. The Borrower, upon the
request of such Lender or the Administrative Agent, shall repay the amount paid
over to the Borrower pursuant to this paragraph (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph, in no event will the Administrative Agent or any Lender be required
to pay any amount to the Borrower pursuant to this paragraph the payment of
which would place such Lender or the Administrative Agent in a less favorable
net after-Tax position than it would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. A Lender or the Administrative Agent
shall provide, at the sole cost and expense of the Borrower, such assistance as
the Borrower may reasonably request in order to obtain such a refund; provided,
however, that neither the Administrative Agent nor any Lender shall in any event
be required to make available its Tax returns or disclose any information to the
Borrower with respect to the overall Tax position of the Administrative Agent or
such Lender.

(f) If a payment made to a Lender (including, solely for purposes of
Section 2.15(e), Section 2.15(g) and this Section 2.15(f), the Administrative
Agent) under any Loan Document would be subject to United States federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of the
preceding sentence, “FATCA” shall include any amendments made to FATCA after the
Effective Date.

(g) Any Lender that is a United States person under Section 7701(a)(30) of the
Code shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), properly completed and executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding Tax.
Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 2.15(e), (f) or (g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(h) For purposes of this Section 2.15, the term “applicable law” includes FATCA.

(i) Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

52



--------------------------------------------------------------------------------

Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Sections 2.13,
2.14 and 2.15, or otherwise) at the Payment Office prior to 1:00 p.m. (New York,
New York time) on the date when due, in immediately available funds, free and
clear of any defenses, rights of setoff or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except that payments pursuant to
Sections 2.13, 2.14, 2.15 and 10.3 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Persons ratably among the Persons
entitled thereto promptly following receipt thereof. If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be made payable for the period of such
extension.

(b) All payments of Obligations shall be made in Dollars.

(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, and other amounts not required to be
applied in another manner ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans or fees that would result in such Lender receiving payment of a
greater proportion of the aggregate amount of its Term Loans and accrued
interest thereon or fees than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Term Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may,

 

53



--------------------------------------------------------------------------------

in reliance upon such assumption, distribute to the Lenders the amount or
amounts due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.3(a), 2.16(d) or 10.3(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

Section 2.17. Mitigation of Obligations. If any Lender requests compensation
under Section 2.13, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.13 or Section 2.15, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.18. Inability to Determine Interest Rate. Subject to Section 2.19
below, if prior to the first day of any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders in that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Term Loans during such Interest Period,

the Administrative Agent shall give telecopy or other written notice thereof to
the Borrower and the relevant Lenders as soon as practicable thereafter. Upon
its receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans and (x) any
Eurodollar Rate Loans requested to be made on the first day of such Interest
Period shall be made as Base Rate Loans, (y) any Term Loans that were to have
been converted on the first day of such Interest Period to Eurodollar Rate Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Rate
Loans shall be converted, on the last day of the then-current Interest Period,
to Base Rate Loans. Until such notice has been withdrawn by the Administrative
Agent, no further Eurodollar Rate Loans shall be made or continued as such, nor
shall the Borrower have the right to convert Term Loans to Eurodollar Rate
Loans.

 

54



--------------------------------------------------------------------------------

Section 2.19. Successor Eurodollar Rate. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.18 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.18 have not arisen but the supervisor for the administrator of the
Eurodollar Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurodollar Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 10.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days after the Administrative Agent shall have posted
such proposed amendment to all Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

Section 2.20. Equity Conversion. On the Approved Plan Effective Date, the Term
Loans outstanding at such time shall be converted into the equity of Holdings or
a parent directly owning 100% of the equity of Holdings, in each case, based on
the Equity Rights Offering Value (as defined in the Restructuring Support
Agreement).

Section 2.21. Co-Borrowers.

(a) Each of the Lead Borrower and the Co-Borrower accepts joint and several
liability hereunder in consideration of the financial accommodation provided or
to be provided by the Administrative Agent and the Lenders under this Agreement
and the other Loan Documents, for the mutual benefit, directly and indirectly,
of each of the Lead Borrower and the Co-Borrower and in consideration of the
undertakings of the Lead Borrower and the Co-Borrower to accept joint and
several liability for the obligations of each other.

(b) Each of the Lead Borrower and the Co-Borrower shall be jointly and severally
liable for the Obligations. Each of the Lead Borrower’s and the Co-Borrower’s
obligations arising as a result of the joint and several liability of such
Borrower hereunder, with respect to Term Loans made to the Lead Borrower
hereunder, shall be separate and distinct obligations, but all such obligations
shall be primary obligations of each of the Lead Borrower and the Co-Borrower.

(c) Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent and the Lenders may proceed directly and at once, without
notice, against either the Lead Borrower or the Co-Borrower to collect and
recover the full amount, or any portion of, the Obligations, without first
proceeding against any other Borrower or any other Person, or against any
security or collateral for the Obligations. Each of the Lead Borrower and the
Co-Borrower waives, to the maximum extent permitted by law, all suretyship
defenses and consents and agrees that the Administrative Agent and the Lenders
shall be under no obligation to marshal any assets in favor of either the Lead
Borrower or the Co-Borrower or against or in payment of any or all of the
Obligations.

 

55



--------------------------------------------------------------------------------

(d) Each representation and warranty made on behalf of the Co-Borrower by the
Lead Borrower shall be deemed for all purposes to have been made by the
Co-Borrower and shall be binding upon and enforceable against the Co-Borrower to
the same extent as if the same had been made directly by the Co-Borrower.

(e) Any reference to the “Borrower” in this Agreement and in any other Loan
Document means the Lead Borrower, individually, or the Lead Borrower and the
Co-Borrower collectively, as the context may require; provided that (i) any
reference in this Agreement and in any other Loan Document to the “Borrower and
its Subsidiaries” (or phrases of like nature) shall be deemed to refer to the
“Lead Borrower and its Subsidiaries” (as applicable and modified as necessary as
the context requires), (ii) any reference in this Agreement and in any other
Loan Document to the fiscal year or any fiscal quarter of the Borrower shall be
deemed to refer to the fiscal year or the applicable fiscal quarter of the Lead
Borrower and (iii) unless the context requires otherwise, any reference in this
Agreement and in any other Loan Document to financial statements of the Borrower
shall be deemed to refer to financial statements of the Lead Borrower.

(f) For all purposes of this Agreement, the Co-Borrower hereby (i) authorizes
the Lead Borrower to make such requests, give such notices or furnish such
certificates to the Administrative Agent or the Lenders as may be required or
permitted by this Agreement for the benefit of the Lead Borrower and the
Co-Borrower and to give any consents on behalf of the Co-Borrower required by
this Agreement and (ii) authorizes the Administrative Agent to treat such
requests, notices, certificates or consents made, given or furnished by the Lead
Borrower as having been made, given or furnished by the Lead Borrower and the
Co-Borrower for purposes of this Agreement. Unless otherwise agreed to by the
Administrative Agent or specified in this Agreement, the Lead Borrower shall be
the only Person entitled to make, give or furnish such requests, notices,
certificates or requests directly to the Administrative Agent or the Lenders for
purposes of this Agreement. The Co-Borrower agrees to be bound by all such
requests, notices, certificates and consents and other such actions by the Lead
Borrower. In each case, the Administrative Agent and the Lenders shall be
entitled to rely upon all such requests, notices, certificates and consents
made, given or furnished by the Lead Borrower pursuant to the provisions of this
Agreement or any other Loan Document as being made or furnished on behalf of,
and with the effect of irrevocably binding, the Lead Borrower and the
Co-Borrower.

Section 2.22. Priority and Liens; No Discharge.

(a) Each of the Loan Parties that is a Debtor hereby covenants, represents,
warrants and agrees that upon the execution of this Agreement and entry of the
DIP Order, the obligations hereunder and under the Loan Documents shall, subject
to the Carve Out, at all times:

(i) pursuant to Section 364(c)(1) of the Bankruptcy Code, be entitled to joint
and several superpriority administrative expense claim status in the Cases with
priority over any and all claims against the Loan Parties other than any
superpriority administrative expense claims which are pari passu (the
“Superpriority Claims”);

(ii) pursuant to Section 364(c)(2) of the Bankruptcy Code, be secured by a
valid, binding, continuing, enforceable, fully-perfected first priority Lien on
all Collateral of the Debtors not subject to valid, perfected and non-avoidable
Liens, excluding claims and causes of action under sections 502(d), 544, 545,
547, 548, 549, 550 and 553 of the Bankruptcy Code (collectively, “Avoidance
Actions”), but, including the DIP Loan Proceeds Disbursement Account (and
amounts held therein) and, subject to and effective upon entry of the DIP Order,
any proceeds of Avoidance Actions.

 

56



--------------------------------------------------------------------------------

(iii) pursuant to section 364(d)(1) of the Bankruptcy Code, be secured by a
valid, binding, continuing, enforceable, fully-perfected first priority senior
priming security interest in and Lien on all Collateral of the Debtors of the
same nature, scope and type as the collateral of the Debtors purportedly
securing amounts outstanding under the Prepetition Credit Agreement or the
Prepetition Senior Secured Notes (such collateral, the “Prepetition
Collateral”). Such security interests and Liens shall be senior in all respects
to the security interests and Liens (other than Liens on the Junior Priority
Collateral securing the Prepetition Credit Agreement) of the secured parties
under the Prepetition Credit Agreement or the Prepetition Senior Secured Notes,
as applicable, in each case arising from their respective current and future
Liens. Any Liens that are being primed pursuant to this clause (iii) are
referred to as the “Primed Liens”; and

(iv) pursuant to Section 364(c)(3) of the Bankruptcy Code, be secured by a
valid, binding, continuing, enforceable, fully-perfected junior Lien on all
Collateral (but not property subject to the existing security interests of the
BULL Lombard Credit Facility Secured Parties) that is subject to (a) valid,
perfected and non-avoidable Liens in existence at the time of the commencement
of the Cases including Liens with respect to the Existing Financings (other than
(A) the Primed Liens, (B) Liens with respect to the BULL Lombard Collateral,
(C) the Section 1110 Excluded Collateral, or (D) the PK Collateral solely to the
extent that the PK Credit Agreement and applicable law would permit the PK
Credit Facility Secured Parties to exercise remedies as a result of such grant
and, in each of the foregoing sub-sections (C) and (D), unless such Liens are
otherwise permitted in accordance with the DIP Order) or (b) valid Liens (other
than Primed Liens) in existence at the time of the commencement of the Cases
that are perfected subsequent to such commencement as permitted by section
546(b) of the Bankruptcy Code;

(b)

(i) Each Loan Party that is a Debtor hereby confirms and acknowledges that,
pursuant to the DIP Order, the Liens in favor of the Administrative Agent on
behalf of and for the benefit of the Secured Parties in all of the Debtors’
Collateral, which includes, without limitation, all of such Debtor’s Real
Estate, now existing or hereafter acquired, shall be created and perfected
without the recordation or filing in any land records or filing offices of any
mortgage, assignment or similar instrument; provided, the foregoing shall not
apply with respect to matters not governed by Requirements of Law of the United
States.

(ii) Further to Section 2.22(b)(i) and the DIP Order, subject to
Section 2.22(b)(v) below, to secure the full and timely payment and performance
of the Secured Obligations, each Loan Party that is a Debtor hereby MORTGAGES,
GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to the Administrative
Agent, for the ratable benefit of the Secured Parties, all or any Real Estate
(which, for the avoidance of doubt, shall include all of such Debtor’s right,
title and interest now or hereafter acquired in and to (a) all improvements now
owned or hereafter acquired by such Debtor, (b) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by such Debtor and now or hereafter attached to, installed in or used
in connection with the Real Estate, and all utilities whether or not situated in
easements, and all equipment, inventory and other goods in which such Debtor now
has or hereafter acquires any rights or any power to transfer rights and that
are or are to become fixtures (as defined in the UCC) related to the Real
Estate, (c) all goods,

 

57



--------------------------------------------------------------------------------

accounts, inventory, general intangibles, instruments, documents, contract
rights and chattel paper, (d) all reserves, escrows or impounds and all deposit
accounts maintained by such Debtor with respect to the Real Estate, (e) all
leases, licenses, concessions, occupancy agreements or other agreements (written
or oral, now or at any time in effect) which grant to any Person a possessory
interest in, or the right to use, all or any part of the Real Estate, together
with all related security and other deposits, (f) all of the rents, revenues,
royalties, income, proceeds, profits, accounts receivable, security and other
types of deposits, and other benefits paid or payable by parties to the leases
for using, leasing, licensing possessing, operating from, residing in, selling
or otherwise enjoying the Real Estate, (g) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Real Estate, (h) all rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing, (i) all property Tax refunds
payable with respect to the Real Estate, (j) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof, (k) all
insurance policies, unearned premiums therefor and proceeds from such policies
covering any of the above property now or hereafter acquired by such Debtor as
an insured party, and (l) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made to any
Debtor by any governmental authority pertaining to any condemnation or other
taking (or any purchase in lieu thereof), TO HAVE AND TO HOLD to the
Administrative Agent, and such Debtor does hereby bind itself, its successors
and assigns to WARRANT AND FOREVER DEFEND the title to such property, assets and
interests unto the Administrative Agent.)

(iii) With the exception of any security interests arising under the Cayman
Security Documents in respect of non-U.S. situs assets, each of the Loan Parties
that is a Debtor acknowledges and agrees that all of the Liens described in this
Section 2.22 (x) granted by such Loan Parties shall be effective and perfected
upon entry of the DIP Order, as applicable, without the necessity of the
execution, recordation of filings by any Debtor of mortgages, security
agreements, control agreements, pledge agreements, financing statements or other
similar documents, or the possession or control by the Administrative Agent of,
or over, any Collateral, as set forth in the DIP Order and (y) for the avoidance
of doubt, shall in no way limit the Liens and security interests granted by any
Loan Party pursuant to the Security Documents and the DIP Order; provided,
however, notwithstanding anything to the contrary contained herein but subject
to Section 5.11(e) hereof, the Administrative Agent (at the direction of the
Majority Lenders) may elect to take any further (or cause the Loan Parties to
take any further) reasonable actions to grant, attach or perfect any Lien
securing the Obligations as it may elect.

(iv) Notwithstanding anything to the contrary herein, except as set forth in the
DIP Order, in no event shall the Collateral of the Debtors include (A) if and to
the extent invoked pursuant to the DIP Order, proceeds in an amount equal to the
Carve Out (provided that Collateral shall include residual interest in the Carve
Out), (B) any other property specifically excluded pursuant to the DIP Order,
and (C) any “building” or “mobile home” (each as defined in Regulation H as
promulgated by the Federal Reserve Board under the Flood Insurance Laws)
presently or hereafter located on any land comprising part of any Real Estate
located in the United States until the Administrative Agent has received the
Flood Documentation in form and substance reasonably satisfactory to the
Administrative Agent.

 

58



--------------------------------------------------------------------------------

(v) Each of the Loan Parties agrees that (i) its obligations under the Loan
Documents shall not be discharged by the entry of an order confirming a
Reorganization Plan (and each of the Loan Parties, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby irrevocably waives any such
discharge) and (ii) the Superpriority Claim granted to the Administrative Agent
and the Lenders pursuant to the DIP Order and the Liens granted to the
Administrative Agent and the Lenders pursuant to the DIP Order shall not be
affected in any manner by the entry of an order confirming a Reorganization
Plan.

For the avoidance of doubt, each of the Loan Parties and the Lenders agree that
upon the occurrence of a Termination Event (as defined in the DIP Order) the
consents set forth in paragraph E(iv) thereof and all other consents, deemed or
otherwise, granted by the Prepetition Consenting Secured Parties (as defined in
the DIP Order) under the DIP Order shall be deemed withdrawn and such consents
shall be treated as null and void ab initio.

ARTICLE III

CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING OF TERM LOANS

Section 3.1. Conditions To Effectiveness. This Agreement and the obligations of
the Lenders to make Term Loans on the Effective Date shall not become effective
until the date on which the Administrative Agent (or its counsel) shall have
received the following (unless waived in accordance with Section 10.2):

(a) No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or examiner
with expanded powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code shall have been appointed in
any of the Cases.

(b) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under the Fee Letter, for which invoices (including reasonable estimated
expenses) have been presented to the Borrower.

(c) The Administrative Agent (or its counsel) shall have received the following:

(i) a counterpart of this Agreement signed by or on behalf of each party hereto;

(ii) duly executed Term Notes payable to those Lenders requesting the same;

(iii) a counterpart of the Intercreditor Agreement signed by or on behalf of
each party thereto and a counterpart of the Cayman Intercreditor Agreement
signed by or on behalf of each party thereto;

(iv) final forms of the exhibits to be attached hereto, negotiated in good faith
by the Required Lenders, in the form approved by the Required Lenders (such
approval not to be unreasonably, withheld, conditioned or delayed (giving
deference to the expected funding date hereunder));

 

59



--------------------------------------------------------------------------------

(v) the Security Agreements, together with (A) to the extent not previously
delivered to any Prepetition Collateral Agent (which, for the avoidance of
doubt, shall hold such original stock certificates subject to the Lien
priorities set forth herein and in the DIP Order), original stock certificates
evidencing the issued and outstanding shares or quotas of Capital Stock pledged
to the Administrative Agent pursuant to the U.S. Security Agreement, subject to
the terms of the U.S. Security Agreement, and (B) stock powers or other
appropriate instruments of transfer executed in blank related to the
certificates referenced in clause (A) above and to the extent delivered to the
Administrative Agent;

(vi) subject to Section 5.20, the English Security Documents, the Cayman
Security Documents; the Panama Security Documents, the Netherlands Security
Documents and the U.S. Security Documents;

(vii) a U.S. Aircraft Security Agreement, Canada Aircraft Security Agreement or
English Aircraft Security Agreement in respect of the Aircraft set forth in
Schedule 5.12(a) hereof with a Jurisdiction of Registration of the United States
or Canada;

(viii) a certificate of the Secretary or Assistant Secretary (or, in the case of
an English Loan Party, a director or member, as applicable, of such Loan Party)
(or, in case of BL Holdings II C.V., its general partner (beherend vennoot) or
any other person who is authorized to represent the partnership) of each Loan
Party attaching and certifying copies of its bylaws, memorandum and articles of
association or equivalent and of the resolutions of its board of directors
(other than with respect to the Loan Parties formed in Canada) (and in relation
to BL Holdings II C.V., resolutions of its general and limited partner) (and in
addition, in the case of Bristow Helicopter Group Limited, resolutions of all of
its shareholders) and, if applicable, shareholders, or partnership agreement or
limited liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution and delivery of the Loan Documents to
which it is a party and performance of its obligations thereunder and certifying
the name, title and true signature of each officer of such Loan Party executing
the Loan Documents to which it is a party;

(ix) to the extent not delivered under clause (viii) above, copies of the
articles or certificate of incorporation, certificate of organization or limited
partnership, or other organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State (or, in the case of a jurisdiction outside of the United
States of America, the appropriate registry or authority) of the jurisdiction of
organization of such Loan Party (other than BL Holdings II C.V.);

(x) subject to Section 5.20, a favorable written opinion of (i) Baker Botts
L.L.P., counsel to the Loan Parties, (ii) Davis Polk & Wardwell London LLP (with
regard to English law), counsel to the Lenders, (iii) Phelps Dunbar LLP (with
regard to Louisiana law), counsel to the Loan Parties, (iv) Davis Wright
Tremaine LLP (with regard to Alaska law), counsel to the Loan Parties,
(v) Conyers Dill & Pearman (with regard to Cayman Islands law), counsel to the
Lenders, (vi) Gilchrist Aviation Law, P.C. (with respect to Title 49, U.S. Code,
and the Convention), counsel to the Loan Parties, (vii) ARIFA (with regard to
Panama law), counsel to the Loan Parties, (viii) MLT Aikins

 

60



--------------------------------------------------------------------------------

LLP (with regard to Canadian law), counsel to the Loan Parties and
(ix) NautaDutilh N.V. (with regard to Dutch law), counsel to the Lenders,
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to certain of the Loan Parties, the Loan Documents, the
Collateral (including, without limitation, with respect to each Aircraft
Security Agreement and the ranking of the security created by the Cayman
Security Documents) and the transactions contemplated herein and therein as the
Administrative Agent or Majority Lenders shall reasonably request (but
excluding, for the avoidance of doubt, any opinion as to non-contravention with
other agreements other than the Prepetition Credit Agreement);

(xi) a duly executed Escrow Agreement in accordance with Section 5.21;

(xii) a certificate dated the Effective Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists and (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the
Effective Date, except to the extent such representations and warranties are
limited to an earlier date, in which case they are true and correct in all
material respects as of such earlier date; provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates;

(xiii) the Prepetition Credit Agreement shall have been amended or the
applicable provisions thereof waived by each Lender (as defined in the
Prepetition Credit Agreement as in effect on the Effective Date) in
substantially the form attached as Exhibit H to permit the entry into this
Agreement and the other Loan Documents in form and substance reasonably
satisfactory to the Borrower and the Required Lenders (and the Lenders that are
also lenders under the Prepetition Credit Agreement acknowledge and agree that
they are obligated to execute such amendment or waiver no later than one (1) day
prior to the proposed Effective Date);

(xiv) certified copies of all consents, approvals, authorizations, registrations
and filings and orders required to be made or obtained under any Requirement of
Law, or by any Contractual Obligation of each Loan Party, in connection with the
execution, delivery, performance, validity and enforceability of the Loan
Documents or any of the transactions contemplated thereby, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any Governmental Authority regarding the Term Loan
Commitments or any transaction being financed with the proceeds thereof shall be
ongoing;

(xv) a duly executed Notice of Term Loan Borrowing at least two (2) Business
Days prior to the Effective Date;

(xvi) [intentionally omitted];

(xvii) (i) The Administrative Agent shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)

 

61



--------------------------------------------------------------------------------

the “PATRIOT Act”) at least three (3) Business Days prior to the Effective Date;
provided that such information has been reasonably requested by the
Administrative Agent at least five (5) Business Days prior to the Effective Date
and (ii) to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five days prior to the Effective
Date, any Lender that has requested, in a written notice to the Borrower at
least 10 days prior to the Effective Date, a Beneficial Ownership Certification
in relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this clause
(ii) shall be deemed to be satisfied);

(xviii) The Semi-Annual Cash Flow Forecasts for Holdings and its Subsidiaries
scheduled to be delivered under the Prepetition Credit Agreement on July 5, 2019
and August 2, 2019, which shall be in form and substance acceptable to the
Required Lenders (it being agreed and understood that the most recent
Semi-Annual Cash Flow Forecasts delivered under the Prepetition Credit Agreement
and delivered to the Lenders hereunder is in form and substance acceptable to
the Required Lenders).

(d) No action, suit, investigation or proceeding shall be pending or threatened
in any court or before any arbitrator or Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

(e) The Borrower shall have retained a financial advisor acceptable to the
Lenders (it being understood that Houlihan Lokey has been retained and is
acceptable) and the Lenders shall have been provided reasonable access to such
financial advisor.

(f) The Effective Date shall have occurred no later than three (3) Business Days
following the DIP Order Entry Date and the DIP Order shall be in full force and
effect and shall not have been vacated or reversed, shall not be subject to any
stay, and shall not have been modified or amended in a manner adverse to the
Lenders without the consent of the Administrative Agent and the Required
Lenders, acting reasonably, and the Loan Parties and their Subsidiaries shall be
in compliance with the DIP Order.

(g) The Cash Collateral Order shall be in full force and effect and shall not
have been vacated or reversed, shall not be subject to any stay, and shall not
have been modified or amended in a manner adverse to the Lenders without the
consent of the Administrative Agent and the Required Secured Lenders, and the
Loan Parties and their Subsidiaries shall be in compliance with the Cash
Collateral Order.

(h) The Restructuring Support Agreement shall be in full force and effect and
shall not have terminated.

(i) The Backstop Commitment Agreement shall have been duly executed by each of
the Ad Hoc Unsecured Lenders and delivered to the Administrative Agent on the
Effective Date.

(j) [intentionally omitted].

(k) The Secured Notes Tender Offer shall have been, or substantially
concurrently with the Effective Date will be, commenced.

 

62



--------------------------------------------------------------------------------

(l) The Borrower shall have delivered to Administrative Agent reasonably
satisfactory endorsements which evidence that the Administrative Agent has been
named (i) as an additional insured on liability insurance policies of the
Borrower and its Subsidiaries and (ii) as lender loss payee on all casualty and
property insurance policies of the Borrower and its Subsidiaries, in each case,
as appropriate respecting the Collateral; provided, however, if the Borrower is
not able to obtain the foregoing after the use of commercially reasonable
efforts to do so, then the Borrower shall have ten (10) days following the
Effective Date to deliver the same.

Section 3.2. Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents referred to in this Article III, unless
otherwise specified, shall be delivered to the Administrative Agent (or its
counsel) for the account of each of the Lenders and, except for the Term Notes,
in sufficient counterparts or copies for each of the Lenders and shall be in
form and substance reasonably satisfactory in all respects to the Administrative
Agent.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows as of the Effective Date:

Section 4.1. Existence; Power. Each of the Borrower and its Subsidiaries (i) is
duly organized, incorporated, validly existing and in good standing as a
corporation, company, partnership, exempted company, limited liability
partnership or limited liability company under the laws of the jurisdiction of
its organization or incorporation, as the case may be, (ii) has, subject, in the
case of each Loan Party that is a Debtor, to the entry of the DIP Order and the
terms thereof, all requisite power and authority to carry on its business as now
conducted, and (iii) is duly qualified to do business, and is in good standing,
in each jurisdiction where such qualification is required, in each case, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.2. Organizational Power; Authorization. Subject, in the case of each
Loan Party that is a Debtor, to the entry of the DIP Order and the terms
thereof, the execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party are within such Loan Party’s organizational or
corporate powers and have been duly authorized by all necessary organizational
or corporate, and if required, shareholder, partner or member, action, as the
case may be. Subject, in the case of each Loan Party that is a Debtor, to the
entry of the DIP Order and the terms thereof, this Agreement has been duly
executed and delivered by the Borrower, and constitutes, and each other Loan
Document to which any Loan Party is a party, when executed and delivered by such
Loan Party, will constitute, valid and binding obligations of the Borrower or
such Loan Party (as the case may be), enforceable against it in accordance with
their respective terms, except as may be limited by Bankruptcy Law or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

Section 4.3. Governmental Approvals; No Conflicts. Subject, in the case of each
Loan Party that is a Debtor, to the entry of the DIP Order and the terms thereof
and after giving effect to the amendment to the Prepetition Credit Agreement
attached hereto as Exhibit H, the execution, delivery and performance by the
Borrower of this Agreement, and by each Loan Party of the other Loan Documents
to which it is a party (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect,
(b) will not violate any Requirements of

 

63



--------------------------------------------------------------------------------

Law applicable to the Borrower or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (c) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries (other than in the case of a
Debtor, any Prepetition Debt) and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries
prohibited hereunder.

Section 4.4. Financial Statements, No Material Adverse Effect. Except as
heretofore disclosed to the Lenders, the audited consolidated balance sheet of
the Borrower and its Subsidiaries as of March 31, 2018 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied. Since the Petition Date, there has been no event with
respect to the Borrower and its Subsidiaries which has had or could reasonably
be expected to have a Material Adverse Effect. The financial projections
(including the Cash Flow Forecasts) and estimates and information of a general
economic nature prepared by or on behalf of the Borrower or any of its
representatives, and that have been made available to any Lenders or the
Administrative Agent in connection with the Term Loan Facility or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that actual results may vary materially from such Projections
and estimates), as of the date such Projections and estimates were furnished to
the Lenders and as of the Effective Date, and (ii) as of the Effective Date,
have not been modified in any material respect by the Borrower.

Section 4.5. Litigation and Environmental Matters. (a) No litigation,
investigation or proceeding of or before any arbitrators or Governmental
Authorities is pending against or, to the knowledge of the Borrower, threatened
against the Borrower or any of its Subsidiaries as to which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have a Material Adverse Effect.

(b) Neither the Borrower nor any of its Subsidiaries (i) has become subject to
any Environmental Liability, (ii) has received notice of any claim with respect
to any Environmental Liability or (iii) knows of any basis for any Environmental
Liability except, in each case, where the failure to so comply or such
Environmental Liability could not reasonably be expected to have a Material
Adverse Effect.

Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law (except with
respect to the rules of the Securities and Exchange Commission insofar as the
Borrower has not yet filed its Annual Report on Form 10-K for the Fiscal Year
ended March 31, 2019 and its Quarterly Report on Form 10-Q for the Fiscal
Quarter ended June 30, 2019) and all judgments, decrees and orders of any
Governmental Authority and (b) after giving effect to the amendment to the
Prepetition Credit Agreement attached hereto as Exhibit H, all material
indentures, material agreements or other material instruments (in the case of
any Debtor, other than any of the foregoing constituting Prepetition Debt solely
on account of the Debtors’ proceeding under chapter 11 of the Bankruptcy Code
and that is subject to the automatic stay or the entry into the Prepetition
Credit Agreement and the granting of the Liens thereunder or as described under
clauses (2) or (3) below) binding upon it or its properties, except in each case
where non-compliance could not reasonably be expected to result in a Material
Adverse Effect or with respect to any default which may exist as a result of
(1) the filing of the Cases (with respect to non-Debtors), (2) the Borrower’s
failure to

 

64



--------------------------------------------------------------------------------

timely provide its financial statements for the Fiscal Year ending March 31,
2019 or the Fiscal Quarter ending June 30, 2019 or (3) any net liability
position which may exist at Bristow Helicopters Ltd or Bristow Norway AS on the
Effective Date.

Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) otherwise subject to any other
regulatory requirement limiting its ability to incur or guarantee Indebtedness
or grant security interests in its property to secure such Indebtedness or
requiring any approval or consent from or registration or filing with, any
Governmental Authority in connection therewith.

Section 4.8. Taxes; Fees. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Term Loans as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i). The Borrower and its Subsidiaries have timely filed
or caused to be filed all income and other material Tax returns required to be
filed by them, and have paid all Taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
Taxes, fees or other charges imposed on it or any of its property, income or
assets by any Governmental Authority, except (a) where being contested in good
faith by appropriate proceedings diligently conducted and subject to maintenance
of adequate reserves, (b) to the extent that the failure to file such Tax
returns or pay such Taxes could not reasonably be expected to have a Material
Adverse Effect, or (c) to the extent otherwise excused or prohibited by the
Bankruptcy Code and for which payment has not otherwise been required by the
Bankruptcy Court. No Loan Party is included in a fiscal unity (fiscale eenheid)
for Dutch tax purposes.

Section 4.9. Margin Regulations. None of the proceeds of any of the Term Loans
will be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” with the respective meanings of each of such terms under Regulation U of
the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect (“Regulation U”) or for any purpose that violates the
provisions of Regulation U. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”

Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans, except in each case
where any such excess amount could not reasonably be expected to have a Material
Adverse Effect. Other than the Bristow Staff Pension Scheme, neither the
Borrower nor any Subsidiary has an employer (for purposes of ss38-51 Pensions
Act 2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993) or “connected” with or
an “associate” of (as those terms are used in ss38 or 43 Pensions Act 2004) such
an employer.

 

65



--------------------------------------------------------------------------------

Section 4.11. Ownership of Property. (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all of its real
and personal property material to the operation of its business, including all
such properties reflected in the audited consolidated balance sheet of the
Borrower referred to in Section 4.4 or purported to have been acquired by the
Borrower or any Subsidiary after said date (except as sold or otherwise disposed
of in the ordinary course of business or permitted by the Loan Documents), in
each case free and clear of Liens prohibited by this Agreement, except where
such failure could not reasonably be expected to have a Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise
has the right, to use, free from burdensome restrictions, all material patents,
trademarks, service marks, trade names, copyrights and other intellectual
property, except where such failure could not reasonably be expected to have a
Material Adverse Effect, and the use thereof by the Borrower and its
Subsidiaries does not infringe on the rights of any other Person, except where
such infringement could not reasonably be expected to result in a Material
Adverse Effect.

(c) The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower (other than Kingsmill Insurance Company Limited), in such amounts
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or any applicable Subsidiary operates.

Section 4.12. Disclosure. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all of its real and personal property
material to the operation of its business, including all such properties
reflected in the audited consolidated balance sheet of the Borrower referred to
in Section 4.4 or purported to have been acquired by the Borrower or any
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business or permitted by the Loan Documents), in each case
free and clear of Liens prohibited by this Agreement, except where such failure
could not reasonably be expected to have a Material Adverse Effect.

(b) As of the date hereof, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the date hereof to any Lender in connection with this Agreement is true
and correct in all material respects.

(c) As of the date hereof, there are no material liabilities of the Loan Parties
other than previously disclosed to the Lenders or as referred to or as reflected
or provided for in the consolidated financial statements of Holdings.

Section 4.13. Labor Relations. There are no material labor disputes against the
Borrower or any of its Subsidiaries, or, to the Borrower’s knowledge, threatened
against or affecting the Borrower or any of its Subsidiaries, and no significant
claims of unfair labor practices, charges or grievances are pending against the
Borrower or any of its Subsidiaries, or to the Borrower’s knowledge, threatened
against any of them before any Governmental Authority that would reasonably be
expected to result in a Material Adverse Effect.

Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the ownership
interest of the Borrower in, the jurisdiction of incorporation or organization
of, and the type of, each Subsidiary and identifies each Subsidiary that is a
Guarantor, in each case as of the Effective Date.

 

66



--------------------------------------------------------------------------------

Section 4.15. U.S. Security Documents. The U.S. Security Documents and the DIP
Order are effective to create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in all right, title and interest of the Loan Parties party to the U.S.
Security Documents in the Collateral (as defined in the applicable U.S. Security
Document) and, other than security interests perfected in accordance with the
DIP Order, (i) when financing statements in appropriate form are filed in the
offices specified on Schedule 2 to the Perfection Certificate, the security
interest created by the U.S. Security Documents shall constitute a perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties party thereto in such Collateral (other than the intellectual property
and other than any portion of such Collateral in which a security interest
cannot be perfected by filing a financing statement under the Uniform Commercial
Code as in effect at the relevant time in the relevant jurisdiction), (ii) upon
the timely filing and recordation of the Trademark Security Agreement in the
United States Patent and Trademark Office, together with the payment of all
filing and recordation fees associated therewith, and the taking of all actions
required under the law of the jurisdiction of location of each non-Debtor Loan
Party organized in the United States (as determined pursuant to Section 9-307
Uniform Commercial Code) party to the Trademark Security Agreement with respect
to the perfection of a security interest in such intangible property, the
Administrative Agent will have a perfected security interest (for the ratable
benefit of the Secured Parties) in the United States registered trademarks and
applications therefor (but excluding any “intent to use” applications) specified
on Schedule 12 to the Perfection Certificate, (iii) upon delivery of a fully
executed Escrow Agreement by each Loan Party party thereto, the Administrative
Agent will have a perfected security interest (for the ratable benefit of the
Secured Parties) in the DIP Loan Proceeds Disbursement Account, and (iv) upon
delivery to the Administrative Agent (for the ratable benefit of the Secured
Parties) in the State of New York of the certificates identified on Schedule 10
to the Perfection Certificate, indorsed in blank or to the Administrative Agent
by an effective indorsement or accompanied by stock powers with respect thereto
indorsed in blank by an effective indorsement, the Administrative Agent will
have a perfected security interest (for the ratable benefit of the Secured
Parties) in such certificates under the Uniform Commercial Code to the extent
they are “securities” (as such term is defined in Section 8-102(a)(15) of the
Uniform Commercial Code), in each case prior and superior in right to any Lien
granted in favor of any Person that is prohibited hereunder.

Section 4.16. OFAC. None of the Borrower, any of its Subsidiaries, any of their
respective directors or executive officers or, to their knowledge, any of their
respective non-executive officers is a Sanctioned Person.

Section 4.17. Compliance with Patriot Act and Other Laws. The Borrower and its
Subsidiaries are in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) all applicable provisions of Title III of the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism (USA Patriot Act of 2001).

Section 4.18. English Security Documents. Subject to the Legal Reservations and
Perfection Requirements, the English Security Documents are effective to create
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, legal, valid, enforceable and, upon the making of the filings and the
taking of the actions required under the terms of the Loan

 

67



--------------------------------------------------------------------------------

Documents, perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties that are party thereto in the Collateral over which
Liens are expressed to be created thereunder.

Section 4.19. Cayman Security Documents. Subject to the Legal Reservations and
Perfection Requirements, the Cayman Security Documents are effective to create
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, legal, valid, enforceable and, upon the making of the filings and the
taking of the actions required under the terms of the Loan Documents, perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties that are party thereto in the Collateral over which Liens are expressed
to be created thereunder.

Section 4.20. Panama Security Documents. Subject to the Legal Reservations and
satisfaction of the applicable Perfection Requirements, the Panama Security
Documents are effective to create in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, legal, valid, enforceable and, upon the
making of the filings and the taking of the actions required under the terms of
the Loan Documents, perfected Liens on, and security interests in, all right,
title and interest of the Loan Parties that are party thereto in the Collateral
over which Liens are expressed to be created thereunder.

Section 4.21. Netherlands Security Documents. Subject to the Legal Reservations
and Perfection Requirements, the Netherlands Security Documents are effective to
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral (as defined in each of the Netherlands Security Documents) and the
security interest created by the Netherlands Security Documents shall constitute
a perfected Lien on the Collateral (as defined in each of the Netherlands
Security Documents), in each case prior and superior in right to any Lien in
favor of any other Person that is prohibited hereunder.

Section 4.22. EEA Financial Institution; Other Regulations. No Loan Party is an
EEA Financial Institution.

Section 4.23. Material Contracts. Each Material Contract of the Borrower or any
of its Subsidiaries is in full force and effect and is the legal, valid and
binding obligation of the Borrower or such Subsidiary, as applicable, and each
other party thereto, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
After giving effect to the amendment to the Prepetition Credit Agreement
attached hereto as Exhibit H, no default (after giving effect to any grace or
cure period with respect thereto) or exercise of remedies designed to take
control thereof has occurred and is continuing under any Material Contract
entered into prior to the Effective Date other than any defaults arising as a
result of (1) the filing of the Cases, (2) the Borrower’s failure to timely
provide its financial statements for the Fiscal Year ending March 31, 2019 or
the Fiscal Quarter ending June 30, 2019 or (3) any net liability position which
may exist at Bristow Helicopters Ltd or Bristow Norway AS on the Effective Date.

Section 4.24. DIP Order. With the exception of any security interests arising
under the Cayman Security Documents in respect of non-U.S. situs assets, the DIP
Order is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid, binding and enforceable
perfected security interest in the Collateral of the Debtors without the
necessity of the execution of mortgages, security agreements, pledge agreements,
financing statements or other agreements or documents.

 

68



--------------------------------------------------------------------------------

Section 4.25. Aircraft Interests. Each Grantor (as defined in the applicable
Aircraft Security Agreement) has full title of each Airframe, Engine and Spare
Engine (each as defined in the applicable Aircraft Security Agreement) as
described in the applicable Aircraft Security Agreement, subject to Permitted
Collateral Liens. Neither any Owner nor any sublessee in connection with a
Disclosed Existing Sublease has granted to any person other than the
Administrative Agent an International Interest, national interest, Prospective
International Interest, lien, de- registration power of attorney or a
de-registration and export request authorization with respect to any Aircraft,
Airframe, Engine or Spare Engine other than any Permitted Collateral Liens.

Section 4.26. Aircraft Operator. Each Aircraft is operated by a duly authorized
and certificated air carrier in good standing under applicable law, who has
complied with and satisfied all of the requirements of and is in good standing
with the applicable Aviation Authority, so as to enable compliance with this
Agreement, and to otherwise lawfully operate, possess, use and maintain the
applicable Aircraft in accordance with the Loan Documents.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding:

Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower (and, in the case of the Fiscal Year ending
March 31, 2019, by September 30, 2019), a copy of the annual audit report for
such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, accompanied by an
opinion from the Borrower’s certified public accountant (which shall be KPMG or
any other independent certified public accountant of recognized national
standing acceptable to the Required Lenders) stating that such financial
statements fairly present in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP); provided, that a breach
by the Borrower of this Section 5.1(a) with respect to the Fiscal Year ending
March 31, 2019 shall not be subject to the 30 day cure period set forth in
Section 8.1(f) hereof;

(b) as soon as available and in any event within 45 days after the end of each
Fiscal Quarter of the Borrower, commencing with the Fiscal Quarter ending
June 30, 2019 (and, in the case of the Fiscal Quarter ending June 30, 2019, by
October 14, 2019), an unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and the then elapsed portion of such Fiscal
Year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
Fiscal Year; provided, that a breach by the Borrower of this Section 5.1(b) with
respect to the Fiscal Quarter ending June 30, 2019 shall not be subject to the
30 day cure period set forth in Section 8.1(f) hereof;

 

69



--------------------------------------------------------------------------------

(c) as soon as available and in any event within 20 Business Days after the end
of each month, commencing with the month ended July 31, 2019, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such month and the related unaudited consolidated statements of income of the
Borrower and its Subsidiaries for such month and the then elapsed portion of
such Fiscal Year;

(d) concurrently with the delivery of the financial statements referred to in
clauses (a), (b) and (c) above, a Compliance Certificate signed by the chief
financial officer, chief accounting officer or treasurer or controller of the
Borrower (a) certifying as to the accuracy of such financial statements and
(b) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto;

(e) promptly following any reasonable request therefor, (i) such other
information regarding the results of operations, business affairs and financial
condition of the Borrower or any Subsidiary as the Administrative Agent or any
Lender may reasonably request and (ii) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation;

(f) on or before the last Business Day at the end of every second week,
commencing with the week ending August 30, 2019, a variance report (each, a
“Variance Report”) for the immediately preceding week(s) included in the latest
Semi-Annual Cash Flow Forecast previously delivered prior to such date pursuant
to Section 3.1(c)(xviii) or 5.1(g) signed by the chief financial officer or
treasurer or controller of the Borrower, (A) showing, for each week, actual
total cash receipts, disbursements, net cash flow, professional fees and capital
expenditures, (B) noting therein cumulative variances from projected values set
forth for such periods in the relevant Semi-Annual Cash Flow Forecast,
(C) providing an explanation for all material variances and in form and
substance reasonably satisfactory to the Administrative Agent acting at the
direction of the Required Lenders and (D) setting forth in reasonable detail
calculations, made consistent with the terms of this Agreement and otherwise
using customary methods, demonstrating compliance with Section 6.1;

(g) on or before the last Business Day at the end of every 4-week period,
commencing August 30, 2019, a Semi-Annual Cash Flow Forecast reasonably
satisfactory to the Lenders; and

(h) on or before the last Business Day of each week, reports and detail on all
intercompany cash transfers between the Debtors and other Subsidiaries of the
Lead Borrower, together with an explanation of the bona fide purpose for each
such intercompany cash transfer.

So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Securities Exchange Act of 1934, as amended, the
Borrower’s obligation to deliver the financial statements referred to in clauses
(a) and (b) shall be deemed satisfied upon the filing of such financial
statements in the EDGAR system and the giving by the Borrower of notice to the
Lenders and the Administrative Agent as to the public availability of such
financial statements from such source. So long as the Debtors file similar
information within the period of time specified under clause (h) with the
Bankruptcy Court, the requirement in clause (h) shall be satisfied with respect
to the applicable week by the giving by the Borrower of notice to the Lenders
and the Administrative Agent as to availability of such information on the
docket of the Bankruptcy Court.

 

70



--------------------------------------------------------------------------------

Section 5.2. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) any litigation or governmental proceeding of the type described in
Section 4.5;

(c) the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, in respect of any other Indebtedness in an aggregate
principal amount exceeding $15,000,000 of the Borrower or any of its
Subsidiaries;

(d) other than the commencement of the Cases, the occurrence of any event that
has had or could reasonably be expected to have, a Material Adverse Effect; and

(e) any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s
chief executive office or its principal place of business, (iii) in any Loan
Party’s identity or legal structure, (iv) in any Loan Party’s federal taxpayer
identification number or organizational number or (v) in any Loan Party’s
jurisdiction of organization or incorporation, in each case within thirty
(30) days thereafter.

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3. Existence; Conduct of Business. Subject to Bankruptcy Law, the
terms of the DIP Order and any required approval by the Bankruptcy Court, each
Loan Party will, and will cause each of its Subsidiaries to do, or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business and will continue to engage in the business of
providing helicopter services or such other businesses or services (including
other aircraft services) that are reasonably related to the foregoing; provided,
that nothing in this Section 5.3 shall prohibit any merger, consolidation,
liquidation, Division or dissolution permitted under Section 7.3 or not subject
to restriction under Section 7.3.

Section 5.4. Compliance with Laws, Etc. Except as otherwise excused by
Bankruptcy Law, each Loan Party will, and will cause each of its Subsidiaries
to, comply with all laws, rules, regulations and requirements of any
Governmental Authority applicable to its business and properties, including,
without limitation, all Environmental Laws, ERISA and OSHA, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

Section 5.5. Payment of Obligations. Subject to Bankruptcy Law, the terms of the
DIP Order and any required approval by the Bankruptcy Court, each Loan Party
will, and will cause each of its Subsidiaries to, pay and discharge at or before
maturity, all of its obligations and liabilities (or, in the case of the
Debtors, post-petition obligations and liabilities) (including without
limitation all Environmental Liabilities, Taxes, assessments and other
governmental

 

71



--------------------------------------------------------------------------------

charges, levies and all other claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings diligently conducted, and the applicable Loan Party or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP or (b) the failure to make payment could not reasonably be
expected to result in a Material Adverse Effect. No Loan Party shall be included
in a fiscal unity (fiscale eenheid) for Dutch tax purposes, unless with the
prior consent of the Administrative Agent.

Section 5.6. Books and Records. Each Loan Party will, and will cause each of its
Subsidiaries to, keep proper books of record and account customary in the
businesses of each Loan Party and its Subsidiaries and otherwise required to be
maintained by publicly held companies, in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of Borrower in conformity with GAAP.

Section 5.7. Visitation, Inspection, Etc. Each Loan Party will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender (if an Event of Default exists) may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if any Default or Event of Default has occurred and is continuing, no
prior notice shall be required. Each Loan Party will permit any representative
of the Administrative Agent, or any Lender (if an Event of Default exists), to
visit and inspect its properties and to conduct audits of the Collateral
(including any third party evaluations by HeliValue$ or other similar auditor of
aircraft granted as collateral), all at such reasonable times as the
Administrative Agent may reasonably request after reasonable prior notice to the
Borrower; provided, however, if a Default or an Event of Default has occurred
and is continuing, no prior notice shall be required and no limitations as to
times or frequency shall apply.

Section 5.8. Maintenance of Properties; Insurance. Each Loan Party at all times
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and subject to force majeure,
(b) maintain with financially sound and reputable insurance companies
(i) insurance with respect to its properties and business, and the properties
and business of its Subsidiaries, against such casualties and contingencies and
of such types and in such amounts as is customary in the case of similar
businesses operating in the same or similar locations and (ii) furnish to the
Administrative Agent no more frequently than annually a certificate of an
Responsible Officer of Borrower setting forth the nature and extent of all
insurance maintained by Borrower and its Subsidiaries in accordance with this
Section, and (c) subject to Section 5.18, name the Administrative Agent as
additional insured on liability insurance policies of the Borrower and its
Subsidiaries and as lender loss payee (pursuant to the lender loss payee
endorsement approved by the Administrative Agent) on all casualty and property
insurance policies of the Borrower and its Subsidiaries in each case, as
appropriate respecting the Collateral. If any “building” or “mobile home” (each
as defined in Regulation H as promulgated by the Federal Reserve Board under the
Flood Insurance Laws) comprising a portion of any Real Estate constituting
Collateral located in the United States of America is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area (each a “Special Flood Hazard Area”) with
respect to which flood insurance has been made available under the Flood
Insurance Laws, the Borrower will, and the Borrower

 

72



--------------------------------------------------------------------------------

will cause each of its Subsidiaries to (i) maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably satisfactory and acceptable to the Administrative Agent, including a
copy of the flood insurance policy and declaration page relating thereto.

Section 5.9. Use of Proceeds. The proceeds of the Term Loans shall be used
solely in accordance with the Semi-Annual Cash Flow Forecast to (a) provide
working capital to the Borrower and its Subsidiaries and fund the costs of the
administration of the Cases and the consummation of the Approved Reorganization,
(b) to finance the Secured Notes Tender Offer and to pay fees and expenses
associated therewith (excluding any payment of make-whole or other premiums) and
(c) as otherwise agreed to in writing by the Required Lenders.

Section 5.10. Additional Subsidiaries. (a) Subject to Bankruptcy Law, the terms
of the DIP Order and any required approval by the Bankruptcy Court, in the event
that, subsequent to the Effective Date, any Direct Wholly Owned Domestic
Subsidiary becomes a Significant Subsidiary, whether pursuant to an acquisition
or otherwise, (x) within twenty (20) Business Days after the date such Direct
Wholly Owned Domestic Subsidiary becomes a Significant Subsidiary, the Borrower
shall notify the Administrative Agent and the Lenders thereof and (y) within
twenty (20) Business Days thereafter, the Borrower shall cause such Direct
Wholly Owned Domestic Subsidiary to Guarantee the Obligations pursuant to
Article XI. In addition, to the extent the Capital Stock of such Direct Wholly
Owned Domestic Subsidiary is not already pledged, within twenty (20) Business
Days after the date that the Borrower gives the Administrative Agent and the
Lenders notice that such Direct Wholly Owned Domestic Subsidiary has become a
Significant Subsidiary, the Borrower shall pledge all of the Capital Stock of
such Direct Wholly Owned Domestic Subsidiary to the Administrative Agent as
security for the Obligations by executing and delivering an amendment or
supplement to the U.S. Security Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, and to deliver the original stock
certificates, if any, evidencing such Capital Stock to the Administrative Agent
(or, in the case of Junior Priority Collateral, the Prepetition Collateral
Agent, as bailee for the Administrative Agent in accordance with the terms of
the Intercreditor Agreement), together with appropriate stock powers executed in
blank.

(b) Subject to Bankruptcy Law, the terms of the DIP Order and any required
approval by the Bankruptcy Court, subject to Section 7.13, in the event that,
subsequent to the Effective Date, any Person becomes a Direct Wholly Owned
Foreign Subsidiary of the Borrower, whether pursuant to an acquisition or
otherwise, (x) the Borrower shall promptly notify the Administrative Agent and
the Lenders thereof and (y) no later than twenty (20) Business Days after such
Person becomes a Direct Wholly Owned Foreign Subsidiary, or if the
Administrative Agent determines in its sole discretion that the Borrower is
working in good faith, such longer period as the Administrative Agent shall
permit (not to exceed thirty (30) additional days), the Borrower shall, or shall
cause the owner of the Capital Stock of such Person to, (i) pledge 100% of the
Capital Stock of such Direct Wholly Owned Foreign Subsidiary to the
Administrative Agent as security for the Obligations pursuant to an amendment or
supplement to the U.S. Security Agreement, or a separate pledge agreement, in
either case in form and substance reasonably satisfactory to the Administrative
Agent, (ii) deliver the original stock certificates evidencing such pledged
Capital Stock, together with appropriate stock powers executed in blank, to the
Administrative Agent (or, in the case of Junior Priority Collateral, the
applicable Prepetition Collateral Agent), and (iii) if requested by the
Administrative Agent, deliver all such other documentation (including without
limitation, lien searches, legal opinions and certified organizational
documents) and to take all

 

73



--------------------------------------------------------------------------------

such other actions as Borrower would have been required to deliver and take
pursuant to Section 3.1 if such Direct Wholly Owned Foreign Subsidiary had been
a Direct Wholly Owned Foreign Subsidiary on the Effective Date.

(c) Subject to Bankruptcy Law, the terms of the DIP Order and any required
approval by the Bankruptcy Court, subject to Section 7.13, if the Borrower forms
or acquires any Direct Wholly Owned Domestic Subsidiary after the Effective
Date, no later than twenty (20) Business Days after the date of formation or
acquisition of such Direct Wholly Owned Domestic Subsidiary, or if the
Administrative Agent determines in its sole discretion that the Borrower is
working in good faith, such longer period as the Administrative Agent shall
permit (not to exceed thirty (30) additional days), the Borrower shall pledge
all of the Capital Stock of such newly formed or acquired Direct Wholly Owned
Domestic Subsidiary to the Administrative Agent as security for the Obligations
by executing and delivering an amendment or supplement to the U.S. Security
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, and to deliver the original stock certificates, if any, evidencing such
Capital Stock, together with appropriate stock powers executed in blank, to the
Administrative Agent (or, in the case of Junior Priority Collateral, the
applicable Prepetition Collateral Agent, as bailee for the Administrative Agent
in accordance with the terms of the Intercreditor Agreement following the
execution thereof).

(d) Subject to Bankruptcy Law, the terms of the DIP Order and any required
approval by the Bankruptcy Court, the Borrower agrees that, following the
delivery of any Security Documents required to be executed and delivered under
this Section 5.10, the Administrative Agent shall have a valid and enforceable
perfected Lien on the property required to be pledged pursuant to clauses (a),
(b) and (c) above, in each case prior and superior in right to any Lien granted
in favor of any Person that is prohibited hereunder. All actions to be taken
pursuant to this Section 5.10 shall be at the expense of the Borrower or the
applicable Loan Party, and shall be taken to the reasonable satisfaction of the
Administrative Agent.

Section 5.11. Further Assurances, Additional Collateral.

(a) As set forth in Section 5.12, the Borrower and the Guarantors shall grant
Liens as promptly as practicable on Aircraft Collateral and Aircraft-Related
Collateral (except to the extent constituting an Excluded Asset). With respect
to any such aircraft subject to a contract for purchase or construction and any
applicable Aircraft-Related Collateral, such aircraft and its related
Aircraft-Related Collateral shall not be deemed to be “acquired” until such time
that the Borrower or a Guarantor takes both physical possession and title
thereto.

(b) Subject to Bankruptcy Law, the terms of the DIP Order and any required
approval by the Bankruptcy Court, except as otherwise provided herein, the
Borrower and each of the Guarantors shall do or cause to be done all acts and
things that may be required, or that the Administrative Agent or the Majority
Lenders from time to time may reasonably request, to assure and confirm that the
Administrative Agent holds, for the benefit of the Secured Parties, duly created
and enforceable and perfected Liens upon the Collateral (including any acquired
property or other property required by this Agreement or any Security Document
to become, Collateral after the Effective Date), in each case, as contemplated
by, and with the Lien priority required under, the Loan Documents, and in
connection with any merger, consolidation or sale of assets of the Borrower or
any Guarantor, the property and assets of the Person which is consolidated or
merged with or into the Borrower or any Guarantor, to the extent that they are
property or assets of the types which would constitute Collateral under the
Security Documents, shall be treated as after-acquired property and the Borrower
or such Guarantor shall take such action as may be reasonably necessary to cause
such property and assets to be made subject to Liens, in the manner and to the
extent required under the Security Documents.

 

74



--------------------------------------------------------------------------------

(c) The Borrower will, and will cause each Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that the Administrative Agent or the Majority Lenders may reasonably request, to
ensure that the Collateral granted to the Administrative Agent for the benefit
of the Secured Parties encompasses those assets agreed between the Borrower and
the Lenders prior to the Effective Date with the applicable lien perfection.

(d) Without limiting the foregoing, at any time and from time to time, the
Borrower and each of the Guarantors shall promptly execute, acknowledge and
deliver such Security Documents, instruments, certificates, financing
statements, notices and other documents, and take such other actions as shall be
reasonably required, or that the Administrative Agent may reasonably request, to
create, perfect, protect, assure or enforce the Liens and benefits intended to
be conferred, in each case as contemplated by the Security Documents for the
benefit of the Secured Parties.

(e) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, Liens on the Collateral will not be required to be perfected if
such Liens cannot be perfected by the DIP Order (in the case of the Debtors
formed in the United States of America), performing the Perfection Requirements,
the filing of aircraft security agreements in the Aviation Registry of the
Jurisdiction of Registration to the extent that under local law that causes
perfection, the filings described in Section 4.15 of this Agreement, the filing
of UCC-1 statements (including with respect to commercial tort claims), the
execution and delivery of foreign collateral documents creating second liens in
similar form to the foreign collateral documents under the Prepetition Credit
Agreement governed by the laws of an Applicable Foreign Jurisdiction and
performing the perfection requirements in connection therewith, the delivery of
certificates evidencing Capital Stock or promissory notes and an escrow
agreement with respect to the DIP Loan Proceeds Disbursement Account, and any
reference in the Loan Documents to perfected Liens shall be a reference only to
such methods of perfection.

(f) To the extent any grant of security required hereby would require the
execution and delivery of a Security Document (including any Security Document
required by an Applicable Foreign Jurisdiction), the Borrower or such Guarantor
shall execute and deliver such Security Document, together with related
certificates and opinions with respect thereto, on substantially the same terms
as the applicable Security Documents (if any) covering Collateral owned by the
Borrower and Guarantors on the Effective Date.

(g) Notwithstanding anything herein or in the Loan Documents to the contrary,
neither the Borrower nor any Guarantor will be required to grant a security
interest in any Excluded Asset.

(h) Subject to Section 2.08 (or other similar provision) of the applicable
Aircraft Security Agreement, Aircraft Substitutions shall be permitted after the
Effective Date so long as the Borrower or the Guarantor that is the owner and
pledgor of the Eligible Aircraft being substituted satisfies the conditions with
respect thereto, as if such Eligible Aircraft had been Aircraft Collateral on
the Effective Date, contemporaneously with the consummation of such Aircraft
Substitution and takes such other actions in connection therewith as would
otherwise have been required to be taken pursuant to this Article V and the
Security Documents had the substituted Eligible Aircraft been Aircraft
Collateral on the Effective Date.

 

75



--------------------------------------------------------------------------------

Section 5.12. Pledge of Aircraft and Aircraft Related Collateral.

(a) Subject to Bankruptcy Law, the terms of the DIP Order and any required
approval by the Bankruptcy Court, in each case to the extent such actions have
not been taken on the Effective Date (without limiting Section 3.1), the
Borrower will, and will cause each Loan Party to, subject to Section 5.20, on or
before the Post-Closing Aircraft Liens Perfection Date (i) pledge the Aircraft
Collateral that is registered in an Effective Date Jurisdiction and
Aircraft-Related Collateral related thereto, subject only to Aircraft
Substitutions, pursuant to one or more Aircraft Security Agreements, or a
separate mortgage or security documents, in each case in form and substance
reasonably satisfactory to the Administrative Agent and (ii) file or cause to be
filed such Aircraft Security Agreements with the Federal Aviation Administration
or other applicable Governmental Authority; provided however, that,
notwithstanding any provision of the Loan Documents, any parts, Engines or other
components may be replaced on any such Aircraft Collateral as needed for the
repair and upkeep of such Aircraft Collateral and in connection with the
management of the fleet by the Loan Parties; provided such replacements are made
pursuant to Section 2 of the applicable Aircraft Security Agreement and promptly
become subject to the Administrative Agent’s perfected first priority security
interest; and

(b) Subject to Bankruptcy Law, the terms of the DIP Order and any required
approval by the Bankruptcy Court, in addition to and/or in furtherance of the
requirements set forth in the foregoing clause (a), the Borrower will, and will
cause each Loan Party to, promptly after the date hereof (but, in any event, in
the case of Collateral as of the Effective Date, no later than the applicable
date set forth in Schedule 5.20 (or such later time as reasonably agreed by the
Administrative Agent acting at the direction of the Required Lenders)), the
Borrower and the Guarantors will execute and deliver to the Administrative Agent
the following documents, each in form and substance reasonably satisfactory to
the Administrative Agent acting at the direction of the Required Lenders:
(i) fully executed and certified (as required by any Requirement of Law)
Aircraft Security Agreements or supplements thereto constituting Security
Documents, with respect to each of (x) each Aircraft included in the Aircraft
Collateral that is registered in an Effective Date Jurisdiction and (y) Engines
constituting the Aircraft-Related Collateral (such Engines, collectively with
the Aircraft Collateral, “Registered Aircraft-Related Collateral”), as may be
necessary to create, under applicable law, a valid, perfected first priority
Lien (subject to Permitted Liens) in such Registered Aircraft-Related Collateral
in favor of the Administrative Agent for the benefit of the Secured Parties;
(ii) lien search results with respect to Registered Aircraft-Related Collateral
in the International Registry (Priority Search Certificates issued by the
International Registry) and the records and registries maintained by each
applicable authority in each Jurisdiction of Registration of the Registered
Aircraft-Related Collateral, each as of a recent date showing that the title to
such Registered Aircraft-Related Collateral belongs to the Borrower or any
Guarantor free and clear of any Liens (other than the Permitted Liens); (iii)
evidence of all registrations with the International Registry necessary or
appropriate to create and perfect the Liens granted by such Security Documents
with respect to the Registered Aircraft-Related Collateral, under applicable
U.S. law and Canadian law; (iv) filing opinions of counsel or other customary
evidence of the completion of all applicable filings or recordings of such
Security Documents and other necessary documents with the applicable aviation
authority necessary or appropriate to create and perfect the Liens granted by
such Security Documents, under applicable law, and any other filings or notices
required to be made with any other government authority or registry in the
Jurisdiction of Registration of the respective Registered Aircraft-Related
Collateral, (v) certificates of insurance issued by the Borrower’s or the
applicable Guarantor’s

 

76



--------------------------------------------------------------------------------

broker, (x) describing in reasonable detail the insurance maintained in respect
of the Aircraft Collateral, (y) naming the Administrative Agent as loss payee,
in the case of hull insurance, and additional insured, in the case of other
insurance coverage and (z) providing that the respective insurers irrevocably
waive any and all rights of subrogation with respect to the Administrative Agent
and the other Secured Parties, (vi) a written legal post-recordation opinion of
the Borrower’s or the applicable Guarantor’s aircraft title counsel in the
relevant Jurisdiction of Registration of the applicable Registered
Aircraft-Related Collateral with respect to creation and perfection of the
foregoing Liens, provided that in certain Jurisdictions of Registration, where
the Borrower or the applicable Guarantor’s aircraft title counsel is not
permitted to deliver such an opinion to the Administrative Agent by operation of
law, the requirement of this clause (vi) may be satisfied if the Administrative
Agent is able obtain such opinions from its aircraft title counsel for the
applicable jurisdiction and (vii) evidence of payment by the Borrower of all
premiums, search and examination charges and related charges, filing or
recording Taxes, fees, charges, costs and expenses required for the recording of
the Liens referred to above.

(c) [Intentionally omitted].

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, if, after the exercise of commercially reasonable efforts, the
Borrower or the applicable Guarantor is not able to deliver any curative
documentation that would support the removal from an aircraft title opinion of
exceptions to title to Registered Aircraft-Related Collateral by reason of a
title defect, the Borrower and the relevant Guarantor shall not be obligated to
deliver any such curative documentation, to the extent that the value of such
curative documentation with respect to all Registered Aircraft-Related
Collateral does not exceed $10,000,000 in the aggregate (1) based on the impact
on fair market value of such title exceptions as they relate to the airframe
constituting the relevant Registered Aircraft-Related Collateral and (2) with
respect to Engine title exceptions, the fair market value of such title
exceptions as they relate to each affected such Engine constituting the relevant
Registered Aircraft-Related Collateral.

(e) the Borrower will cause to be filed with the FAA, International Registry (as
such terms are defined in the applicable Aircraft Security Agreements) or
Governmental Authority and evidence thereof delivered to the Administrative
Agent such curative documentation that would support the removal from an
aircraft title opinion of exceptions to title identified in Schedule 5.12(e)
together with an updated aircraft title opinion removing such exceptions to the
title of the Aircraft Collateral so that, subject to the DIP Order and the grant
of security therein, the Administrative Agent will have a first priority
perfected lien in each Aircraft Collateral subject to Aircraft Permitted Liens
(as such term is defined in the applicable Aircraft Security Agreement for such
Aircraft Collateral).

(f) For all purposes of the foregoing and any other provision of the Loan
Documents, if Aircraft Collateral is operated by a lessee in Canada, the
Administrative Agent’s Lien on such Aircraft Collateral and other related
Aircraft-Related Collateral shall be deemed to be a perfected first priority
Lien if two notices are filed in the Personal Property Registry of the
operator’s province of organization, each identifying such Aircraft-Related
Collateral, one notice designating the operator as the debtor and the owner and
the Administrative Agent as the secured party and the other notice designating
the operator and the owner as the debtors and the Administrative Agent as the
secured party; provided however, that Administrative Agent may take any other
actions which the Required Lenders, after consultation with their foreign local
counsel in the relevant jurisdictions, determine in good faith to be reasonably
necessary in order to perfect the Liens or to achieve the relevant priority of
the Liens.

 

77



--------------------------------------------------------------------------------

Section 5.13. Sanctions; Anti-Corruption Laws. Each Loan Party will maintain in
effect and enforce policies and procedures designed to procure compliance, in
all material respects, by each such Loan Party, its Subsidiaries and their
respective directors and officers with applicable Sanctions and the United
States Foreign Corrupt Practices Act of 1977, as amended, or any other
Anti-Corruption Law applicable to it. The Borrower will not request any
Borrowing, and the Borrower shall not, and the Borrower shall ensure that its
Subsidiaries shall not, directly or, to their knowledge, indirectly, use the
proceeds of any Borrowing (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in material violation of any applicable Anti-Corruption
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any manner that would cause any Lender to be in violation of
applicable Sanctions.

Section 5.14. Lender Calls. Upon request by the advisors to the Lenders, the
Borrower will host regular conference calls for the Lenders (which shall occur
no less than bi-weekly, and more frequently as requested by the advisors to the
Administrative Agent and the Lenders), for the Loan Parties to provide updates
as to the Cash Flow Forecasts and the Variance Report most recently delivered,
the Loan Parties’ financial condition, business operations, liquidity, business
plan, contract negotiations and projections. The foregoing requirement may be
satisfied by the conference calls required by Section 5.14 of the Prepetition
Credit Agreement, to the extent the Lenders are permitted to participate
therein.

Section 5.15. Certain Case Milestones. The Borrower will cause the
Reorganization Milestones to be satisfied; provided, that the parties hereto
shall work in good faith to extend the Reorganization Milestones to the extent
necessary to accommodate the Bankruptcy Court.

Section 5.16. Certain Other Bankruptcy Matters.

(a) The Loan Parties and the Subsidiaries shall comply (i) in all material
respects, with all of the requirements and obligations set forth in the Cash
Management Order and the Cash Collateral Order, as such orders are amended and
in effect from time to time in accordance with this Agreement, (ii) in all
material respects, after entry thereof, with each order of the type referred to
in clause (b) of the definition of “Approved Bankruptcy Court Order”, as each
such order is amended and in effect in accordance with this Agreement
(including, for the avoidance of doubt, the requirements set forth in clause
(b) of the definition of “Approved Bankruptcy Court Order”) and (iii) in all
material respects, after entry thereof, with the DIP Order (to the extent not
covered by subclause (i) or (ii) above) approving the Debtors’ “first day” and
“second day” relief and any pleadings seeking to establish material procedures
for administration of the Cases or approving significant or material
transactions (including, for the avoidance of doubt, the rejection, assumption,
assumption and amendment or assignment of any aircraft leases) and all obtained
in the Cases, as each such order is amended and in effect in accordance with
this Agreement (including, for the avoidance of doubt, the requirements set
forth in clause (c) of the definition of “Approved Bankruptcy Court Order”).

(b) The Borrower shall provide at least five (5) Business Days’ (or such shorter
notice acceptable to the Administrative Agent in its sole discretion) prior
written notice to the Administrative Agent prior to any assumption or rejection
of the U.K. SAR Contract or any Loan Party’s or any other Subsidiary’s other
Material Contracts (including pursuant to Section 365 of the Bankruptcy Code)
and no such contract or lease shall be assumed or rejected, if such assumption
or rejection would be materially adverse to the interests of the Secured
Parties.

 

78



--------------------------------------------------------------------------------

(c) The Loan Parties shall retain a financial advisor acceptable to the Required
Lenders (it being understood that Houlihan Lokey has been retained and is
acceptable) and the Lenders shall be provided access upon reasonable prior
notice to such financial advisor.

Section 5.17. Bankruptcy Notices. The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will make available to each
Lender):

(a) by the earlier of (1) two Business Days prior to being filed (and if
impracticable, then as soon as possible and in no event later than as promptly
practicable before being filed) on behalf of any of the Debtors with the
Bankruptcy Court or (2) at the same time as such documents are provided by any
of the Debtors to any statutory committee appointed in the Cases or the U.S.
Trustee, all other notices, filings, motions, pleadings or other information
concerning the financial condition of the Borrower or any of its Subsidiaries or
any request to approve any compromise and settlement of claims or for relief
under Section 363, 365, 1113 or 1114 of the Bankruptcy Code or Section 9019 of
the Federal Rules of Bankruptcy Procedure or any other request for material
relief, each having a value in excess of $1,000,000.

(b) by the earlier of (1) two Business Days prior to being filed (and if
impracticable, then as soon as possible and in no event later than as promptly
practicable before being filed) on behalf of any of the Debtors with the
Bankruptcy Court or (2) at the same time as such documents are provided by any
of the Debtors to any statutory committee appointed in the Cases or the U.S.
Trustee, the DIP Order and all other proposed orders, motions and pleadings
related to the Term Loans and the Loan Documents, any other financing or use of
cash collateral, any sale or other disposition of Collateral outside the
ordinary course, having a value in excess of $1,000,000, cash management,
adequate protection, any Reorganization Plan and/or any disclosure statement or
supplemental document related thereto.

Section 5.18. [intentionally omitted].

Section 5.19. Operation and Maintenance.

(a) Each Loan Party must keep the Aircraft Collateral or procure that the same
is kept in good repair and condition (except for reasonable wear and tear
consistent with the age and operational use of such Aircraft) and, in accordance
with the terms of the Aircraft Security Agreement, maintain or preserve the
aircraft in accordance with original equipment manufacturer standards and
applicable regulatory requirements (in the appropriate category for the nature
of the operations of that Aircraft without restrictions) and, if required by
applicable law, a certification as to maintenance for that Aircraft issued by or
on behalf of the Aviation Authority. No Loan Party shall use or permit the use
of any Aircraft Collateral in any manner contrary to any recommendation of the
manufacturers of the Aircraft, Airframe, any Engine or any Part referred to in
any mandatory service bulletins issued, supplied or available by or through such
manufacturer, or any applicable airworthiness directives issued by the
applicable Aviation Authority.

(b) [intentionally omitted].

(c) At its own cost and expense, each Loan Party shall ensure, or shall procure,
that each Aircraft constituting Aircraft Collateral is registered with the
applicable Aviation Authority in the name of Owner or operator (as applicable)
in accordance with the applicable laws of the Jurisdiction of Registration with
Owner’s and Administrative Agent’s interest (where possible) in the Aircraft and
the Lien of any Security Document (in each case where possible) insofar as they

 

79



--------------------------------------------------------------------------------

create and/or perfect a security interest in any Aircraft Collateral, and
Owner’s or operator’s and Administrative Agent’s interest in such Aircraft,
noted in the register to the extent permitted. The Administrative Agent agrees
to cooperate with each Loan Party as relevant, at the expense of that Loan
Party, to the extent necessary to maintain such registration. The Loan Parties
must not change, and must ensure no other Person changes, the Jurisdiction of
Registration of an Aircraft without notice to Administrative Agent or operator,
as applicable.

(d) All maintenance, repair and servicing shall be conducted by Borrower, an
Affiliate of Borrower or a maintenance provider under a Maintenance Program in
accordance with all manufacturer’s manuals, flight and maintenance manuals,
current manufacturer recommendations, applicable overhaul manuals, service
bulletins, applicable maintenance and operations specifications, applicable
operator’s manuals or specifications approved by applicable regulatory
authority.

(e) No material alterations or modifications may be made to, or installed upon,
an Aircraft constituting Aircraft Collateral except (i) to achieve preservation
in accordance with any applicable original equipment manufacturer requirements,
(ii) to comply with any FAA (or other applicable Aviation Authority)
requirements, (iii) as permitted by the Aircraft Security Agreement or other
Loan Document or (iv) with the Administrative Agent’s consent (such consent not
to be unreasonably withheld or delayed), and if so permitted any alterations or
modifications added or done to such Aircraft shall:

(i) not diminish, or impair the marketability, value, utility or airworthiness
of the applicable Aircraft; and

(ii) immediately become the property of Owner free of all Liens (other than
Permitted Collateral Liens).

(f) Each Loan Party will (i) ensure that the crew engaged in connection with the
operation of any Aircraft Collateral have the qualifications and hold the
licenses or certification required by the Aviation Authority and applicable law;
(ii) obtain and maintain in full force all certificates, licenses, permits and
authorizations at any time required for the use and operation of such Aircraft;
and (iii) not abandon the Aircraft or knowingly do or permit to be done anything
which may expose an Aircraft or any part of it to the risk of damage,
destruction, arrest, confiscation, seizure, forfeiture, impounding, detention or
appropriation. Each Aircraft shall be maintained at all times under a
Maintenance Program.

(g) Each Loan Party will ensure that any repairs to any Aircraft Collateral will
be performed in accordance with the provisions of the Maintenance Program.

Section 5.20. Post-Closing Matters. The Loan Parties shall take all necessary
actions to satisfy the items described on Schedule 5.20 within the applicable
period of time specified in such Schedule (or such longer period as the Required
Lenders may agree in their sole discretion).

Section 5.21. DIP Loan Proceeds Disbursement Account.

(a) On or prior to the Effective Date, the Lead Borrower shall execute the
Escrow Agreement governing the arrangements with respect to an escrow account
with the Escrow Agent (the “DIP Loan Proceeds Disbursement Account”) into which
the proceeds from the Term Loans made on the Effective Date which will be held,
to be invested in the Federated Treasury Obligations Fund as provided in the
Escrow Agreement.

 

80



--------------------------------------------------------------------------------

(b) At all times, the Administrative Agent shall direct the manner of
disposition of funds in DIP Loan Proceeds Disbursement Account subject to the
DIP Order and in accordance with Section 2.3(d).

(c) At all times, each Loan Party will not, and will cause each of its
Subsidiaries not to, pay into, deposit or maintain any cash in the DIP Loan
Proceeds Disbursement Account other than the proceeds of the Term Loans made on
the Effective Date.

ARTICLE VI

FINANCIAL COVENANT

The Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding:

Section 6.1. Variance Testing. On the delivery of each Variance Report following
the Effective Date (each a “Test Date”):

(a) commencing with the first such Test Date corresponding to the applicable
period for which a variance report is then being delivered under the Prepetition
Credit Agreement following the Effective Date, the total operating disbursements
of the Borrower and its Subsidiaries for the applicable period described in the
immediately following proviso, shall not exceed the sum of the aggregate amount
forecasted therefor in the Semi-Annual Cash Flow Forecast for such period by
more than 10% of the forecasted amount; provided that (i) with respect to the
Test Date for the week ending September 13, 2019 and every second Test Date
occurring thereafter, the applicable Variance Report shall cover the immediately
preceding two-week period ending prior to such Test Date and (ii) with respect
to the Test Date for the week ending August 30, 2019 and every second Test Date
occurring thereafter, the applicable Variance Report shall cover the immediately
preceding four-week period ending prior to such Test Date. Certification of
compliance with this Section 6.1(a) shall be provided for such Test Date,
concurrently with delivery of each Variance Report and shall have been certified
by a Responsible Officer of either Borrower and be in a form reasonably
satisfactory to the advisors to the Administrative Agent and the Required
Lenders; and

(b) commencing with the Test Date corresponding to the week ending August 30,
2019, the total receipts of the Borrower and its Subsidiaries in the period
covered by such Variance Report, shall not be less than 80% of the sum of the
aggregate amount forecasted therefor in the Semi-Annual Cash Flow Forecast
relevant for the immediately preceding six-week period. On August 30, 2019, the
first two weeks forecasted for testing purposes will be from the Semi-Annual
Cash Flow Forecast delivered on the Effective Date and delivered under the
Prepetition Credit Agreement on July 5, 2019. The last two weeks forecasted will
be from the latest Semi-Annual Cash Flow Forecast (initially, the Semi-Annual
Cash Flow Forecast delivered on the Effective Date and delivered under the
Prepetition Credit Agreement on August 2, 2019), provided that it is reasonably
satisfactory to the Required Lenders, otherwise the entire forecast for the six
weeks will be based upon the original Semi-Annual Cash Flow Forecast. On
September 13, 2019, the first four weeks forecasted will be from the previous
Semi-Annual Cash Flow Forecast and the last two weeks forecasted will be from
the latest Semi-Annual Cash Flow Forecast, provided that the previous and latest
Semi-Annual Cash Flow Forecasts, respectively, are reasonably satisfactory to
the Required Lenders, otherwise the variance will be based upon the last
Semi-Annual Cash Flow Forecast that was reasonably acceptable. Testing in future
periods will follow the logic above. Certification of compliance with this
Section 6.1(b) shall be

 

81



--------------------------------------------------------------------------------

provided for such Test Date, concurrently with delivery of each Variance Report
and shall have been certified by a Responsible Officer of either Borrower and be
in a form reasonably satisfactory to the advisors to the Administrative Agent
and the Lenders. For the avoidance of doubt, the Borrower shall not be required
to provide any Variance Report using logic or based on timing that differs in
any respect from requirements set forth in Section 6.1 of the Prepetition Credit
Agreement as in effect on the Effective Date.

ARTICLE VII

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains outstanding:

Section 7.1. Indebtedness. The Loan Parties will not, and will not permit any of
their Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness created or incurred pursuant to the Loan Documents;

(b) (i) Indebtedness under the Prepetition Credit Agreement, outstanding on the
Effective Date and (ii) other Indebtedness outstanding on the Prepetition Credit
Agreement Effective Date and set forth on Schedule 7.1 to the extent still
outstanding as of the Effective Date (the Indebtedness in clauses (i) and (ii),
the “Existing Indebtedness”);

(c) Hedging Transactions entered into with any Person in the ordinary course of
business and not for speculation; and

(d) any intercompany Indebtedness, subject to Section 7.4; provided, that any
such intercompany Indebtedness owed by Loan Parties to non-Loan Parties (or owed
by Debtors to Loan Parties that are not Debtors) that is incurred on or after
the Effective Date shall be subordinated to the Obligations;

(e) Indebtedness (i) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of equipment of such Loan Party
(pursuant to purchase money mortgages or otherwise, whether owed to the seller
or a third party) used in the ordinary course of business of such Loan Party;
provided that such Indebtedness is incurred within ninety (90) days of the
acquisition of such property, and (ii) consisting of Capital Lease Obligations,
in an aggregate amount for clause (i) and (ii) not to exceed $20,000,000 at any
time outstanding and, in each case, any Permitted Refinancing Indebtedness in
respect thereof;

(f) Guarantee obligations of a Loan Party in respect of Indebtedness of a Loan
Party otherwise permitted hereunder, and Guarantee obligations of a Subsidiary
of a Loan Party in respect of Indebtedness of a Loan Party;

(g) Non-Recourse Debt incurred by the Loan Parties to finance the payment of
insurance premiums of such Person;

(h) Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to the Loan Parties incurred in connection with such Person providing
such benefits or insurance pursuant to customary reimbursement or
indemnification obligations to such Person;

 

82



--------------------------------------------------------------------------------

(i) Operating Leases and any guarantees thereof;

(j) other Indebtedness not secured by Collateral or Specified Aircraft in an
aggregate amount that does not exceed $5,000,000 outstanding at any time; and

(k) obligations in respect of letters of credit (1) in an aggregate outstanding
face amount not to exceed the amount set forth in the Semi-Annual Cash Flow
Forecast at any time and (2) issued for the benefit of the Trustee of the
Bristow Staff Pension Scheme, upon the termination of the Pension Scheme Escrow
Agreement and the release to Bristow Helicopter Group Limited of the amount on
deposit thereon, in an aggregate amount not to exceed the Pension Scheme Cap.

Section 7.2. Negative Pledge. The Loan Parties will not, and will not permit any
of their Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except for
Permitted Liens. The Loan Parties will not, and will not permit any Specified
Aircraft SPV, to create, incur, assume or suffer to exist any Lien (other than
Permitted Collateral Liens) on the Specified Aircraft other than in favor of the
Administrative Agent or pursuant to the DIP Order.

Section 7.3. Fundamental Changes. (a) The Loan Parties will not, and will not
permit any Significant Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it,
consummate a Division as the Dividing Person or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Significant
Subsidiaries(in each case, whether now owned or hereafter acquired) or liquidate
or dissolve; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing (i) the Borrower or any Significant Subsidiary may merge with a
Person if the Borrower (or such Subsidiary if the Borrower is not a party to
such merger) is the surviving Person as long as such merger does not adversely
affect the Liens held by the Administrative Agent securing the Obligations or
the priority thereof, (ii) any Significant Subsidiary may merge into another
Subsidiary; provided, that if any party to such merger is a Loan Party, the
surviving Person shall be a Loan Party (and, if any party to such merger is a
Debtor, the surviving person shall be a Debtor), (iii) any Significant
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to a Subsidiary; provided,
that if such Significant Subsidiary is a Loan Party, it may only sell, transfer,
lease or otherwise dispose of all or substantially all of its assets to the
Borrower or to another Loan Party (and if such Significant Subsidiary is a
Debtor, it may only sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to another Debtor), (iv) [intentionally
omitted], (v) any Significant Subsidiary (other than a Loan Party) may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests and with the consent of the Required
Lenders; and (vi) subject to Section 2.8, sales and other dispositions of
property that the Borrower or its Subsidiaries reasonably determine is obsolete
and no longer used or useful in the ordinary course of its business; provided,
that with respect to clauses (i) and (ii) of this Section 7.3(a), any such
merger involving a Person that is not a Wholly Owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 7.4.

(b) The Loan Parties will not, and will not permit any of their Subsidiaries to,
engage in any type of business other than helicopter services and such other
businesses or services (including other aircraft services) that are reasonably
related thereto.

 

83



--------------------------------------------------------------------------------

Section 7.4. Loans and Other Investments, Etc. The Loan Parties will not, and
will not permit any of their Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly Owned
Subsidiary prior to such merger), any Capital Stock, evidence of indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment (other
than Permitted Investments) in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person that constitute a business unit (all of the foregoing being collectively
called “Investments”), except:

(a) (1) the Borrower may Guarantee unfunded pension obligations of the
Borrower’s Subsidiaries with respect to Plans in existence on the Effective
Date; and (2) Bristow Helicopter Group Limited and any other Subsidiary of
Bristow Helicopter Group Limited that is not a Debtor may Guarantee any unfunded
pension obligations under the Bristow Staff Pension Scheme in an aggregate
amount not to exceed the Pension Scheme Cap;

(b) the Borrower and its Subsidiaries may make and permit to exist Investments
in the Borrower and Wholly Owned Subsidiaries; provided that (i) the aggregate
amount of such Investments by Loan Parties in Subsidiaries (other than Bristow
Helicopter Group Limited) that are not Debtors made after the Effective Date in
reliance on this clause (b) shall not exceed $5,000,000 at any time and (ii) the
aggregate amount of such Investments by Loan Parties in Bristow Helicopter Group
Limited made after the Effective Date in reliance on this clause (b) shall not
exceed $10,000,000 at any time;

(c) the Borrower and its Subsidiaries may make any Investment made pursuant to
(and set forth in) the Semi-Annual Cash Flow Forecast;

(d) any performance Guarantee (other than of Indebtedness) made by the Borrower
or any Wholly Owned Subsidiary with respect to the performance by Bristow
Helicopters Ltd. under the U.K. SAR Contract, and any other similar Investment
necessary or desirable, in the good faith judgment of Holdings, to preserve the
U.K. SAR Contract;

(e) the Borrower and its Subsidiaries may make and permit to exist trade
payables and receivables and other transactions in the ordinary course of
business among the Borrower and its Subsidiaries, subject, with respect to
intercompany Indebtedness, to the subordination requirements of
Section 7.1(d);

(f) the Borrower and its Subsidiaries may incur Guarantees of Indebtedness
permitted under Section 7.1;

(g) the maintenance of deposit accounts in the ordinary course of business;

(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) direct or indirect Investments having an aggregate value of $40,000,000 in
Bristow Helicopters Ltd. and Bristow Norway AS; provided that such Investments
are made (i) solely for the purpose of recapitalizing such entities to eliminate
any net liability positions, (ii) only in the form of intercompany loan
forgiveness and/or debt for equity swaps and (iii) only at such times and in
such amounts as is required to satisfy the purpose set forth in this clause (i);

 

84



--------------------------------------------------------------------------------

(j) other Investments in an aggregate principal amount at any time not to exceed
$5,000,000;

(k) Investments set forth on Schedule 7.4 and existing on the Prepetition Credit
Agreement Effective Date in an aggregate amount equal to the amount outstanding
on the Prepetition Credit Agreement Effective Date as shown on such Schedule 7.4
to the extent still outstanding as of the Effective Date;

(l) the Specified Aircraft Investments so long as, at the time of making any
such Specified Aircraft Investment no Event of Default shall have occurred and
be continuing; provided, however, any Investment in the form of intercompany
indebtedness shall be subject to the subordination requirements under
Section 7.1(d); and

(m) the Borrower and its Subsidiaries may make and permit to exist Investments
in any Subsidiary of cash and cash equivalents not to exceed the Pension Scheme
Cap which are to be deposited in a Pension Scheme Escrow Account.

Section 7.5. Restricted Payments. The Borrower will not, declare or make, or
agree to pay or make, directly or indirectly, any dividend on any class of its
stock, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of Capital Stock or Indebtedness subordinated
to the Obligations of the Borrower or any Guarantee thereof or any options,
warrants, or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), other than
(a) dividends and other distributions paid in kind or in capital stock or
(b) pursuant to a final order entered in the Cases, including any order
confirming a Reorganization Plan in the Cases.

Section 7.6. Sale of Assets. The Loan Parties will not, and will not permit any
of their Subsidiaries to (i) in the case of the Loan Parties, convey, sell,
lease, assign, transfer or otherwise dispose of, any of the assets or property
of any Loan Party, whether now owned or hereafter acquired, to any Person other
than, so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, (x) to a Wholly Owned Subsidiary that is a Debtor or,
in the case of a Loan Party that is not a Debtor, to another Loan Party that is
not a Debtor or (y) to a Subsidiary that is not a Loan Party, so long as such
disposition is (A) in the ordinary course of business, (B) for fair market value
and (C) to the extent assets disposed constitute Collateral at such time of
disposition, the consideration received for such assets shall constitute
Collateral, (ii) in the case of any Subsidiary that is not a Loan Party, convey,
sell, lease, assign, transfer or otherwise dispose of, any of its assets or
property, whether now owned or hereafter acquired, to any Person other than, so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, (1) to any other Subsidiary that is not a Loan Party or (2) to
any Loan Party, so long as such disposition is (A) in the ordinary course of
business, (B) for fair market value and (C) to the extent the consideration paid
by a Loan Party constitutes Collateral, the assets received by such Loan Party
shall constitute Collateral, (iii) in the case of any Subsidiary, issue or sell
any shares or quotas of such Subsidiary’s common stock to any Person other than
the Borrower or any of the Borrower’s Subsidiaries (provided that, prior to or
concurrently therewith, the applicable Loan Party or Subsidiary has taken all
steps necessary or reasonably required to ensure that any pledge of such common
stock granted to the Administrative Agent shall remain in effect upon giving
effect thereto with the same or greater priority than immediately before such
issuance or sale) (or to qualify directors if required by applicable law), in
each case of clauses (i) through (iii), other than (a) Aircraft Substitutions to
the extent permitted under Section 5.12, (b) Permitted Asset Sales, (c) sales,
leases and charters of inventory, equipment or other assets in the

 

85



--------------------------------------------------------------------------------

ordinary course of business, (d) sales, dispositions and other transactions
permitted pursuant to Sections 7.3, 7.4 and 7.5 above and (e) other sales,
dispositions and other transactions with the consent of the Required Lenders.
Notwithstanding the foregoing, the Specified Aircraft SPVs shall not sell or
otherwise transfer any Specified Aircraft, or assign any Specified Aircraft
Leases, to any of the Borrower or any of its Subsidiaries or to any other
Person, except as required by the U.K. SAR Contract.

Section 7.7. Transactions with Affiliates. The Loan Parties will not, and will
not permit any of their Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions, taken as a whole, not less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among Loan Parties that are Debtors, or
between or among Loan Parties that are not Debtors or between or among Persons
that are not Loan Parties not involving any other Affiliates, (c) any Restricted
Payment permitted by Section 7.5 and (d) Investments permitted by Section 7.4,
so long as any Investment by any Loan Party or a Wholly Owned Subsidiary in a
Subsidiary that is not a Wholly Owned Subsidiary is made on terms and conditions
that, taken as a whole, are not less favorable to such Loan Party or such
affected Wholly Owned Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, except as required by the U.K. SAR Contract or
pursuant any related agreements.

Section 7.8. Restrictive Agreements. The Loan Parties will not, and will not
permit any of their Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any consensual agreement that prohibits, restricts or imposes
any condition upon (a) the ability of the any Loan Party or any Subsidiary to
create, incur or permit any Lien upon any of its assets or properties, whether
now owned or hereafter acquired, in favor of the Administrative Agent to secure
all or any portion of the Secured Obligations, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its Capital
Stock, to make or repay loans or advances to any Loan Party or any other
Subsidiary, to Guarantee Indebtedness of the Borrower or any other Subsidiary or
to transfer any of its property or assets to the Borrower or any Subsidiary of
the Borrower; provided, that (i) the foregoing shall not apply to restrictions
or conditions imposed by law or by (A) this Agreement or any other Loan Document
or (B) any agreements governing or evidencing the Existing Indebtedness or any
Indebtedness issued in exchange for, or the net proceeds of which are used to
extend, refinance, renew, replace, defease or refund any of the foregoing;
provided that the restrictions and conditions imposed by any agreement governing
or evidencing such new Indebtedness are not materially more restrictive, taken
as a whole, than the restrictions and conditions imposed by the agreements
governing or evidencing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded, as reasonably determined by the Borrower,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or any assets
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary or the assets that are sold and such sale is permitted hereunder,
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in joint venture agreements and similar agreements that restrict the
transfer of interests in or assets of the joint venture or the pledge of Capital
Stock of any joint venture entity, (iv) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness; provided that
the foregoing shall not prohibit financial incurrence, maintenance and similar
covenants that indirectly have the practical effect of prohibiting or
restricting the ability of a Subsidiary to make such payments or provisions that
require that a certain amount of capital be

 

86



--------------------------------------------------------------------------------

maintained, or prohibit the return of capital to shareholders above certain
dollar limits; (v) clause (a) shall not apply to customary provisions in leases
restricting the assignment thereof; (vi) the foregoing shall not apply to
restrictions or conditions in any agreements governing or evidencing any
Indebtedness incurred on or after the Effective Date in accordance with the
provisions of this Agreement which are not materially more restrictive, taken as
a whole, than the restrictions and conditions contained in this Agreement, any
other Loan Document or the agreements governing or evidencing the Existing
Indebtedness; (vii) the foregoing shall not apply to restrictions or conditions
in any agreement in effect at the time any Person becomes a Subsidiary of the
Borrower, which agreement was not entered into in contemplation of such Person
becoming a Subsidiary of the Borrower, and on the condition that such
restrictions or conditions are not applicable to any Person, or the properties
or assets of any Person, other than the Person, or the property or assets of the
Person, so acquired, and any amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancing thereof;
provided, that the amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings are not
materially more restrictive, taken as a whole, with respect to such conditions
or restrictions than the agreements in effect at the time such Person becomes a
Subsidiary of the Borrower and (viii) the foregoing shall not apply to any
restrictions imposed by the U.K. SAR Contract or pursuant to any related
agreements.

Section 7.9. Hedging Transactions. The Loan Parties will not, and will not
permit any of their Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions not for speculative purposes entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its obligations or operations.

Section 7.10. Amendment to Material Documents. The Loan Parties will not, and
will not permit any of their Subsidiaries to, amend, modify or waive (a) any of
its rights under its certificate of incorporation, bylaws or other
organizational documents in a manner materially adverse to the interests of the
Lenders, (b) any Material Contract that would be materially adverse to the
interests of the Loan Parties or the Lenders or (c) any material terms under the
U.K. SAR Contract in a manner materially adverse to the interests of the
Lenders.

Section 7.11. Accounting Changes. The Loan Parties will not, and will not permit
any of their Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required or permitted by GAAP, or
change the Fiscal Year of the Borrower or of any of its Subsidiaries, except to
change the Fiscal Year end to December 31.

Section 7.12. Specified Aircraft SPVs.

(a) The Loan Parties will not, and will not permit any of their Subsidiaries to,
permit any Specified Aircraft SPV to fail to qualify as such pursuant to the
definition thereof or to (i) own any material assets or liabilities other than
those assets and liabilities owned prior to the Prepetition Credit Agreement
Effective Date or in connection with any Specified Aircraft Investments, the
Specified Aircraft Transactions and the performance of services under the U.K.
SAR Contract and (ii) engage in any business activities other than business
activities engaged prior to the Prepetition Credit Agreement Effective Date, or
owning Specified Aircraft and entering into leases, subleases or other
agreements or arrangements which grant to the Borrower or any of its Wholly
Owned Subsidiaries the right to use Specified Aircraft in accordance with
Section 7.7 and any document, undertaking or agreement required by the
Department or otherwise reasonably necessary or desirable to maintain or enforce
its rights or obligations under the U.K. SAR Contract.

 

87



--------------------------------------------------------------------------------

(b) The Loan Parties will not, and will not permit any of their Subsidiaries
(other than BALL SPV following the consummation of the Specified Aircraft
Transactions described in clause (A), (B) and (C) of the definition thereof and
so long as the BALL SPV is a Specified Aircraft SPV) or affiliates to,
consummate the Specified Aircraft Transactions described in clause (D) of the
definition thereof or otherwise acquire any of the Leonardo Aircraft.

Section 7.13. Additional Subsidiaries. The Loan Parties will not, and will not
permit any of their Subsidiaries to, form or otherwise acquire any Subsidiary
that is not an Insignificant Subsidiary following the Prepetition Credit
Agreement Effective Date without the consent of the Required Lenders.

Section 7.14. Specified Subsidiaries. No Specified Subsidiary shall, nor shall
the Loan Parties permit any Specified Subsidiary to, conduct any material
business operations (other than customary activities incidental to their
organizational existence and participation in intercompany cash management
activities and intercompany leasing activities, in each case consistent with
past practice) or own any material assets or incur any material liabilities, in
each case other than those assets and liabilities in existence on the Effective
Date or as otherwise contemplated by this sentence (including, for the avoidance
of doubt, performing its obligations under the Loan Documents and the granting
of Liens thereunder) and the making and/or receipt of additional intercompany
investments permitted hereunder.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) any Loan Party (including pursuant to a Facility Guarantee) shall fail to
pay any principal of any Term Loan when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment or
otherwise; or

(b) any Loan Party (including pursuant to a Facility Guarantee) shall fail to
pay any interest on any Term Loan or any fee or any other amount (other than an
amount payable under clause (a) of this Section 8.1) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) Business Days; or

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document (including the Schedules attached thereto) shall
prove to be incorrect in any material respect when made or deemed made or
submitted; or

(d) any Loan Party shall fail to observe or perform any financial covenant set
forth in Article VI, any negative covenant set forth in Article VII, any of
Sections 5.3, 5.9, 5.15, 5.16, 5.17, or 5.21, or any of Sections 5.2(a), (e)(i)
and (e)(iv), which such failure under any of Sections 5.2(a), (e)(i) and (e)(v)
shall continue unremedied for seven (7) Business Days after the occurrence
thereof; or

(e) [Intentionally omitted]; or

 

88



--------------------------------------------------------------------------------

(f) any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent; or

(g) the Borrower or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to make payments when due on any Indebtedness which
individually or in the aggregate the principal amount thereof exceeds
$15,000,000, or breach of any covenant contained in any agreement relating to
such Indebtedness causing or permitting the acceleration of such Indebtedness
after the giving of notice and the expiration of any applicable grace period;
provided that this clause (g) shall not apply to (1) any Indebtedness
outstanding hereunder or, in the case of any Debtor, any Prepetition Debt or
(2) Non-Recourse Debt; or

(h) any Subsidiary of the Borrower that is not a Debtor shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any Bankruptcy Law or seeking the
appointment of a custodian, trustee, receiver, liquidator, administrator,
administrative receiver or other similar official of it or any substantial part
of its property, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(i) of this Section 8.1(h), (iii) apply for or consent to the appointment of a
custodian, trustee, receiver, liquidator, administrator, administrative receiver
or other similar official for such Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any board action for the purpose of effecting
any of the foregoing; or

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Subsidiary of the Borrower that is not a Debtor or its debts, or
any substantial part of its assets, under any Bankruptcy Law or (ii) the
appointment of a custodian, trustee, receiver, liquidator, administrator,
administrative receiver or other similar official for such Subsidiary or for a
substantial part of its assets, and in any such case relating to Domestic
Subsidiaries only, such proceeding or petition shall remain undismissed for a
period of 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or

(j) [intentionally omitted];

(k) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $15,000,000; or

(l) any final judgment or order for the payment of money in excess of
$15,000,000 (but excluding any portion thereof that is subject to insurance
coverage within applicable policy limits and where the insurer has not denied or
contested coverage), shall be rendered against any Loan Party (which, in the
case of the Debtors only, arose following the Petition Date) which judgments,
orders, fines, penalties, awards or impositions remain in effect for 30 days
without being satisfied, discharged, stayed, deferred, or vacated; or

(m) a Change in Control shall occur or exist; or

 

89



--------------------------------------------------------------------------------

(n) any Facility Guarantees shall for any reason cease to be valid and binding
on, or enforceable against, any Loan Party, or any Loan Party shall so state in
writing, or any Loan Party shall seek to contest or terminate its payment
obligations under its Facility Guarantee other than as permitted by the Loan
Documents; or

(o) any Lien purported to be created under any Security Document or the DIP
Order shall fail or cease to be a valid and perfected Lien on any Collateral
having a fair market value in excess of $5,000,000, with the priority required
by the applicable Security Document or the DIP Order, except as a result of
(i) the Administrative Agent’s failure to take any action reasonably requested
by the Borrower or otherwise required in order to maintain a valid and perfected
Lien on any Collateral, (ii) any action taken by the Administrative Agent to
release any Lien on any Collateral, or (iii) as permitted in connection with the
Loan Documents; or

(p) (i) The U.K. SAR Contract shall be terminated or the Department shall have
exercised remedies to take control thereof or (ii) the Contractor shall have
received notice from the Department with respect to any termination of the U.K.
SAR Contract pursuant to Conditions 43, 44 or 45 of the U.K. SAR Contract; or

(q)

(i) the entry of an order dismissing any of the Cases or converting any of the
Cases to a case under chapter 7 of the Bankruptcy Code, or any filing by any
Debtor (or any affiliate thereof) of a motion or other pleading seeking entry of
such an order;

(ii) a trustee, responsible officer or an examiner having expanded powers
(beyond those set forth under Sections 1106(a)(3) and (4) of the Bankruptcy
Code) under Bankruptcy Code section 1104 (other than a fee examiner), or any
similar person is appointed or elected in the any of the Cases, any Debtor (or
any affiliate thereof) applies for, consents to, or fails to contest in, any
such appointment, or the Bankruptcy Court shall have entered an order providing
for such appointment, in each case without the prior written consent of the
Required Lenders in their sole discretion;

(iii) the entry of an order or the filing by any Debtor (or any affiliate
thereof) of an application, motion or other pleading seeking entry of an order
staying, reversing, vacating or otherwise modifying the DIP Order;

(iv) (x) the entry of an order in any of the Cases denying or terminating use of
cash collateral by the Loan Parties that are Debtors or (y) the termination of
the right of any Loan Party that is a Debtor to use any cash collateral and the
Debtors have not otherwise obtained authorization to use cash collateral with
the prior written consent of the Administrative Agent and the Required Secured
Lenders;

(v) the entry of an order in any of the Cases granting relief from any stay of
proceeding (including, without limitation, the automatic stay) so as to allow a
third party to proceed against any assets of the Debtors having a value in
excess of $7,500,000;

(vi) any of the Loan Parties or any of their Subsidiaries, or any person
claiming by or through any of the Loan Parties or their Subsidiaries, shall
obtain court authorization to commence, or shall commence, join in, assist,
support or otherwise participate as an adverse party in any suit or other
proceeding against (x) the Administrative Agent or the Lenders or (y) the
lenders, agents, or trustee under any of the Prepetition Credit Agreement, the
Prepetition Senior Secured Notes Indenture or Prepetition Unsecured Notes
Indentures;

 

90



--------------------------------------------------------------------------------

(vii) the entry of a final non-appealable order in the Cases charging any of the
Collateral under Section 506(c) of the Bankruptcy Code against the Lenders or
the commencement of any other actions by the Loan Parties, that challenges the
rights and remedies of the Administrative Agent or the Lenders under the Term
Loan Facility in any of the Cases or that is inconsistent with the Loan
Documents;

(viii) the entry of an order in any of the Cases seeking authority to use cash
collateral (other than with the prior written consent of the Administrative
Agent and the Required Lenders) or to obtain financing under Section 364 of the
Bankruptcy Code;

(ix) (x) without the written consent of the Administrative Agent and the
Required Lenders, the entry of an order in any of the Cases granting adequate
protection to any other person (which, for the avoidance of doubt, shall not
apply to any payments made pursuant to the DIP Order or any “first day” orders
reasonably acceptable to the Administrative Agent other than as set forth in the
Cash Collateral Order) or (y) without the written consent of the Administrative
Agent and the Required Secured Lenders, the entry of an order modifying or
terminating any of the rights of the Required Secured Lenders under the Cash
Collateral Order;

(x) the filing or support of any pleading by any Loan Party or any Subsidiary or
parent thereof seeking, or otherwise consenting to, any of the matters set forth
in clauses (i) through (ix) above or which could otherwise be reasonably
expected to result in the occurrence of an Event of Default;

(xi) termination or expiration of any exclusivity period for any Loan Party to
file or solicit acceptances for a Reorganization Plan;

(xii) the making of any Prepetition Payments other than (i) as permitted by the
DIP Order (including the Secured Notes Tender Offer), the Cash Collateral Order
or the Cash Management Order, (ii) as permitted by any “first day” or “second
day” orders and consistent with the Semi-Annual Cash Flow Forecasts, (iii) as
permitted by any other order of the Bankruptcy Court in amounts reasonably
satisfactory to the Required Lenders, (iv) as set forth in the Semi-Annual Cash
Flow Forecasts or (v) otherwise as agreed to by the Required Lenders, but in the
case of clauses (i) – (iv) in amounts not in excess of the amounts set forth for
such payments in the Semi-Annual Cash Flow Forecasts;

(xiii) an order of the Bankruptcy Court granting, other than in respect of the
Term Loan Facility and the Carve Out, any claim entitled to superpriority
administrative expense claim status in the Cases pursuant to Section 364(c)(1)
of the Bankruptcy Code pari passu with or senior to the claims of the
Administrative Agent and the Lenders, or the filing by any Loan Party or any of
its Subsidiaries (or any parent thereof) of a motion or application seeking
entry of such an order;

(xiv) other than with respect to the Carve Out and the Liens permitted to have
such priority under the Loan Documents and the DIP Order, any Loan Party that is
a Debtor shall create or incur, or the Bankruptcy Court enters an order
granting, any Lien which is pari passu with or senior to any Liens under the
Loan Documents;

 

91



--------------------------------------------------------------------------------

(xv) noncompliance by any Loan Party or any of its Subsidiaries with the terms
of the DIP Order or the Cash Collateral Order;

(xvi) the termination of the Restructuring Support Agreement; or

(xvii) the filing of a Reorganization Plan pursuant to which (i) the Term Loans
of the Backstop Commitment Lenders that have performed under the Backstop
Commitment Agreement would receive any treatment other than pursuant to the
Equity Conversion, unless the Supermajority Lenders have otherwise agreed or
(ii) the Term Loans of the Lenders that are not Backstop Commitment Lenders
would be repaid or prepaid in full in cash, unless the affected Lenders have
otherwise agreed;

then, and in every such event and at any time thereafter during the continuance
of such event, but subject to the DIP Order in all respects, the Administrative
Agent may, and upon the written request of the Required Lenders shall, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) declare the Term Loan Commitments terminated and the
principal of and any accrued interest on the Term Loans (together with any
unpaid fee in accordance with Section 2.10(c) with respect to the Term Loans and
Term Loan Commitments), and all other Obligations owing hereunder, to be,
whereupon the same shall become terminated or due and payable, as applicable,
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, (ii) exercise all remedies
contained in any other Loan Document, and (iii) exercise any other remedies
available at law or in equity; provided that with respect to the enforcement of
Liens or other remedies with respect to the Collateral of the Debtors, the
Administrative Agent shall provide the Borrower at least 5 days’ notice prior to
the taking of such action; provided that during such period, any party in
interest shall be entitled to seek an emergency hearing with the Bankruptcy
Court, for the sole purpose of contesting whether an Event of Default has
occurred and is continuing; provided, further, that prior to any exercise by any
Secured Party of any of the remedies that involves entering into premises where
any SAR Aircraft is located or taking possession of any SAR Aircraft (or any
related parts or engines then unattached to the SAR Aircraft or any records
regarding same), or exercising any dominion or control over any SAR Aircraft, or
using any premises of a Loan Party or any of its Affiliates for storage thereof
or foreclosing upon or exercising any control or dominion over the Capital Stock
of one or both of the Specified Aircraft SPVs (collectively, the “Restricted
Remedies”), the Administrative Agent shall deliver written notice to the
Department that an Event of Default under this Agreement has occurred and is
continuing and provided that either (a) the Loan Parties continue to pay amounts
due under this Agreement pursuant to the terms of this Agreement or (b) within
60 days after the date of such notice an arrangement is established at the cost
and expense of the Loan Parties requiring that either (i) proceeds of any
payment by the Department under the U.K. SAR Contract in an amount equal to the
unaccelerated principal amount and accrued interest in respect of the Term Loans
payable on such date be deposited by the Department into a deposit account to be
specified by the Administrative Agent from time to time, all pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent on the direction of the Required Lenders, or (ii) proceeds
of all payments by the Department under the U.K. SAR Contract be deposited with
an escrow agent pursuant to an escrow agreement to be agreed among the
Department, the Administrative Agent, and the relevant Borrower or Guarantor or
Affiliate of them that is entitled to receive the payment, all pursuant to
documentation in form and substance reasonably satisfactory to each of the
Administrative Agent on the direction of the Required Lenders (the arrangements
described in clauses (i) and (ii) of this proviso, each a “Payment
Arrangement”), and so long as either such Payment Arrangement remains in place
and is complied with or the Loan Parties continue to pay all amounts due,
without acceleration of the Term Loans, pursuant to the terms of this Agreement,

 

92



--------------------------------------------------------------------------------

the Restricted Remedies shall not be exercisable by any Secured Party and shall
remain subject to the Department’s rights under the U.K. SAR Contract in all
respects; provided, further, that if (a) the Loan Parties are not paying to any
Secured Party the amounts due to such Secured Party pursuant to the terms of
this Agreement (without acceleration of the Term Loans) and (b) a Payment
Arrangement is not established within 60 days after the date of the notice
delivered by the Administrative Agent to the Department in accordance with the
immediately preceding proviso, the Administrative Agent shall be entitled to
exercise the Restricted Remedies on the direction of the Required Lenders, and
thereafter such Restricted Remedies on the direction of the Required Lenders
shall not be subject to the rights of the Department under the U.K. SAR
Contract.

Section 8.2. Application of Proceeds.

(a) Subject, solely with respect to the Junior Priority Collateral, to
Section 10.17 and the Intercreditor Agreement following the execution thereof,
all proceeds from each sale of, or other realization upon, all or any part of
the Collateral by any Secured Party after the occurrence of and during the
continuation of an Event of Default arises shall be applied as follows:

(i) first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

(ii) second, to the fees (including fees payable under Section 2.10(c)) and
other reimbursable expenses of the Administrative Agent then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;

(iii) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(iv) fourth, to the fees due and payable under Section 2.10 and interest then
due and payable under the terms of the Credit Agreement, until the same shall
have been paid in full;

(v) fifth, to the Secured Parties in an amount equal to the sum of all
outstanding principal amounts of the Obligations and any unpaid interest accrued
on the Obligations, pro rata in proportion to the aggregate amounts thereof
owing to each Secured Party;

(vi) sixth, to the Lenders in the amount of any other unpaid Obligations, pro
rata in proportion to the respective amounts thereof owed to each Lender; and

(vii) seventh, the balance, if any, after all of the Obligations and Hedging
Obligations owing to any Secured Party have been indefeasibly paid in full, to
the Borrower or as otherwise required by applicable law.

All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares within each clause.

 

93



--------------------------------------------------------------------------------

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment of Administrative Agent. Each Lender irrevocably
appoints Ankura Trust Company, LLC as the administrative agent and collateral
agent hereunder and under the other Loan Documents and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of their duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions set forth in this Article shall apply to any such
sub-agent or attorney-in-fact and the Related Parties of the Administrative
Agent, any such sub-agent and any such attorney-in-fact and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 9.2. Nature of Duties of Administrative Agent. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in
this Agreement and the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct as finally determined
by a non-appealable order from a court of competent jurisdiction. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including

 

94



--------------------------------------------------------------------------------

counsel for the Borrower), independent public accountants and other experts
selected by it concerning all matters pertaining to such duties. Beyond
reasonable care in the custody of any Collateral in its actual possession, the
Administrative Agent shall have no duty as to any Collateral in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
such Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, and the Administrative Agent
shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Administrative Agent in good faith.

Section 9.3. Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each of the Lenders also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

Section 9.4. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking or not taking such act, unless and until it shall have received
instructions from such Required Lenders; and the Administrative Agent shall not
incur liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement or requested by
the Administrative Agent.

Section 9.5. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

Section 9.6. The Administrative Agent in its Individual Capacity. The Person
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The Person acting
as the Administrative Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

 

95



--------------------------------------------------------------------------------

Section 9.7. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent, subject to the approval by the Borrower
provided that no Borrower consent shall be required if a Default or Event of
Default exists at such time. If no successor Administrative Agent shall have
been so appointed, and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.

(b) Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article and Section 10.3 shall continue in effect for the benefit of
such retiring Administrative Agent and its representatives and agents in respect
of any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 9.8. Authorization to Execute other Loan Documents. Each Lender hereby
authorizes the Administrative Agent to execute on behalf of all Lenders all Loan
Documents other than this Agreement.

Section 9.9. Parallel Debt. Each Loan Party hereby irrevocably and
unconditionally undertakes (such undertaking and the obligations and liabilities
which are a result thereof, hereinafter being referred to as its “Parallel
Debt”) to pay to the Administrative Agent an amount equal to and in the currency
of the aggregate amount payable by it to any Secured Party under any Loan
Document (the “Principal Obligations”) in accordance with the terms and
conditions of such Principal Obligations. The Parallel Debt of each Loan Party
shall become due and payable as and when its Principal Obligations become due
and payable. An Event of Default in respect of the Principal Obligations shall
constitute a default (verzuim) within the meaning of section 3:248 of the
Netherlands Civil Code with respect to the Parallel Debt without any notice
being required.

Each of the Loan Parties acknowledges that (i) the Parallel Debt of each Loan
Party (a) constitutes an undertaking, obligation and liability of such Loan
Party to the Administrative Agent (in its personal capacity and not in its
capacity as agent) which is separate and independent from, and without prejudice
to, its Principal Obligations and (b) represents the Administrative Agent’s own
claim to receive payment of such Parallel Debt from such Loan Party and (ii) the
Collateral created under the Loan Documents to secure the Parallel Debt is
granted to the Administrative Agent in its capacity as sole creditor of the
Parallel Debt.

 

96



--------------------------------------------------------------------------------

Each of the Loan Parties agrees that (i) the Parallel Debt of each Loan Party
shall be decreased if and to the extent that its Principal Obligations have been
paid or in the case of guarantee obligations discharged, (ii) the Principal
Obligations of each Loan Party shall be decreased if and to the extent that its
Parallel Debt has been paid or in the case of guarantee obligations discharged,
and (iii) the amount payable under the Parallel Debt of each Loan Party shall at
no time exceed the amount payable under its Principal Obligations.

Any amount received or recovered by the Administrative Agent in respect of a
Parallel Debt (including, but not limited to, enforcement proceeds) shall be
applied in accordance with the terms of this Agreement subject to limitations
(if any) expressly provided for in any Security Document.

For the purpose of this Section 9.9, the Administrative Agent acts in its own
name and for itself and not as agent, trustee or representative of any other
Secured Party.

For purposes of any Netherlands Security Document any resignation by the
Administrative Agent is not effective with respect to its rights under the
Parallel Debt until all rights and obligations under the Parallel Debt have been
assigned and assumed to the successor agent.

The Administrative Agent will reasonably cooperate in assigning its rights and
obligations under the Parallel Liabilities to any such successor agent and will
reasonably cooperate in transferring all rights and obligations under any
Netherlands Security Document to such successor agent.

The Administrative Agent is hereby authorized by the Secured Parties which are a
party to this Agreement to execute and deliver any documents necessary or
appropriate to create and perfect the rights of pledge created by any
Netherlands Security Document. Without prejudice to the provisions of this
Agreement and the other Loan Documents, the parties hereto acknowledge and agree
with the creation of Parallel Debt obligations by any Loan Party which agrees to
provide security pursuant to a Netherlands Security Document.

ARTICLE X

MISCELLANEOUS

Section 10.1. Notices.

(a) Written Notices.

(i) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

97



--------------------------------------------------------------------------------

To the Borrower:

Bristow Group Inc.

2103 City West Blvd.

4th Floor

Houston, Texas 77042

Attention: General Counsel

Email: notices@bristowgroup.com

Facsimile: (713) 267-7620

To the Administrative Agent:

For Payments and Requests for Credit Extensions:

Michael Fey

Ankura Trust Company, LLC

140 Sherman Street, 4th Floor

Fairfield, CT 06824

Phone: (980) 226-7633

Fax: (603) 609-0707

Email: michael.fey@ankura.com

PAYMENT INSTRUCTIONS:

TO ANKURA TRUST COMPANY, LLC

Bank: Deutsche Bank Trust Company Americas ABA No.: 021001033

Acct: Global Loan Services

Acct. No.: 99183678

Ref.: Ankura Trust Company/Bristow

For Credit Related Matters:

Jay Hopkins

Ankura Trust Company, LLC

140 Sherman Street, 4th Floor

Fairfield, CT 06824

Phone: (917) 544-7727

Fax: (603) 609-0707

Email: jay.hopkins@ankura.com

Other Notices/Deliveries to Administrative Agent:

Michael Fey

Ankura Trust Company, LLC

140 Sherman Street, 4th Floor

Fairfield, CT 06824

Phone: (980) 226-7633

Fax: (603) 609-0707

Email: michael.fey@ankura.com

 

98



--------------------------------------------------------------------------------

To any other Lender:

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 10.1.

(ii) Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reasonable reliance in good faith upon such telephonic or facsimile notice. The
obligation of the Borrower to repay the Term Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.

(b) Electronic Communications.

(i) Notices and other communications to the Administrative Agent and to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e ☐ mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to the Administrative Agent or any Lender pursuant to Article II unless
such Lender and the Administrative Agent have agreed to receive notices under
such Section by electronic communication and have agreed to the procedures
governing such communications. The Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(ii) Unless the Administrative Agent and Borrower otherwise prescribe,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

99



--------------------------------------------------------------------------------

Section 10.2. Waiver; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document, and no course of dealing between the Borrower and the
Administrative Agent or any Lender, shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Term
Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default or Event of Default at the time.

(b) Subject to Section 2.19, no amendment or waiver of any provision of this
Agreement or the other Loan Documents, nor consent to any departure by the Loan
Parties therefrom, shall in any event be effective unless the same shall be in
writing and signed by a Borrower and the Required Lenders or a Borrower and the
Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment or waiver shall:
(i) increase the Term Loan Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Term Loan or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the date fixed
for any scheduled payment of any principal of, or interest on, any Term Loan or
any fees (including fees payable under Section 2.10(c)) hereunder or reduce the
amount of, waive or excuse any such payment, without the written consent of each
Lender affected thereby, (iv) change Section 2.16(a), (c) or (d) or Section 2.7
in a manner that would alter the pro rata sharing of payments required thereby
or change Section 8.2 or Section 2.8(c) or modify any definition used therein in
a manner that would alter the pro rata sharing of payments required thereby or
alter the order of payment specified therein, in each case without the written
consent of each Lender, (v) change any of the provisions of this Section 10.2(b)
or the definition of “Required Lenders”, “Supermajority Lenders”, “Majority
Lenders” or “Required Secured Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender, (vi) release any Guarantor or limit the
liability of any such Guarantor under the Facility Guarantee or any other
Guarantee agreement or other Loan Documents, without the written consent of each
Lender, except in connection with the sale or other disposition of such
Guarantor or as expressly permitted in this Agreement or other Loan Documents,
(vii) release all or substantially all collateral securing any of the
Obligations or subordinate any Lien in such collateral to any other creditor of
the Borrower or any Subsidiary other than in accordance with the terms of the
Loan Documents, without the written consent of each Lender, (viii) modify the
Superpriority Claim status of the Lenders under the DIP Order or under any Loan
Document without the written consent of each Lender or (ix) change Section 2.5
or Section 2.20 in a manner that would alter the time or manner of payment
required thereby without the written consent of each Lender; provided further,
that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent without the prior written
consent of the Administrative Agent.

 

100



--------------------------------------------------------------------------------

Section 10.3. Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable, out-of-pocket costs and expenses of the Administrative Agent and the
Lenders, including the reasonable fees, charges and disbursements of counsel
(including local counsel, foreign counsel, bankruptcy counsel, conflict counsel
and aviation counsel) for the Administrative Agent and its Affiliates and the
Lenders, in connection with the syndication of the credit facility provided for
herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated
and whether incurred before or after the date hereof) and (ii) all out-of-pocket
costs and expenses (including, without limitation, the reasonable fees, charges
and disbursements of outside counsel and financial advisors) incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 10.3, or in connection with the Term Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Term Loans.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable allocated fees and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party or Related Party of a Loan Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Term Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or Related Party of a Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. The
Borrower, upon demand by the Administrative Agent or a Lender at any time, shall
reimburse such Administrative Agent or such Lender for any such reasonable legal
or other expenses incurred in connection with investigating or defending against
any of the foregoing, except if the same is excluded from indemnification
pursuant to the provisions of the immediately preceding sentence. Each
Indemnitee agrees to contest any indemnified claim if reasonably requested by
the Borrower, in a manner reasonably directed by the Borrower, with counsel
selected by the Indemnitee and approved by the Borrower, which approval shall
not be

 

101



--------------------------------------------------------------------------------

unreasonably withheld or delayed. Any Indemnitee that proposes or intends to
settle or compromise any such indemnified claim shall give the Borrower written
notice of the terms of such settlement or compromise reasonably in advance of
settling or compromising such claim or proceeding and shall obtain the
Borrower’s prior written consent thereto, which consent shall not be
unreasonably withheld or delayed; provided that the Indemnitee shall not be
restricted from settling or compromising any such claim if the Indemnitee waives
its right to indemnity from the Borrower in respect of such claim and such
settlement or compromise does not materially increase the Borrower’s liability
pursuant to this Section 10.3 to any Related Party of such Indemnitee.

(c) The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar Taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such Taxes.

(d) To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent under clauses (a), (b) or (c) hereof or such amount
is otherwise incurred by the Administrative Agent in connection with its duties,
obligations and role hereunder, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Pro Rata Share (determined as of the time
that the unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided, that the unreimbursed expense or indemnified payment, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(e) To the extent permitted by applicable law, no party to this Agreement or
Indemnitee shall assert, and each hereby waives, any claim against any such
other Person, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Term Loan or the
use of proceeds thereof.

(f) All amounts due under this Section 10.3 shall be payable within ten
(10) Business Days after written demand therefor.

Section 10.4. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(g) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (e) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

102



--------------------------------------------------------------------------------

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of the Term Loans at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the Term
Loans at the time owing to the assigning Lender or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $500,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default has occurred
and is continuing at the time of such assignment, (y) such assignment is to a
Lender, an Affiliate of a Lender (or, in the case of an assignment by any Lender
party to this Agreement as of the Effective Date, to any Approved Lender with
respect to such Lender), an Approved Fund or a Person that is a Supporting
Noteholder (as defined in the Restructuring Support Agreement) as of the
Effective Date or (z) such assignment is entered into following the earlier of
(i) the Plan Effective Date and (ii) the date that is one year following the
Effective Date; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Borrower, the Administrative Agent, and each Lender shall
be required for assignments to a Person that is not a Supporting Noteholder (as
defined in the Restructuring Support Agreement) or that does not become a
Supporting Noteholder (as defined in the Restructuring Support Agreement) by
joinder to the Restructuring Support Agreement concurrently with such
assignment.

 

103



--------------------------------------------------------------------------------

(iv) Assignment and Acceptance. The parties to each assignment shall deliver to
the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500 (other than with respect to assignments
by a Lender to its Affiliate), (C) an Administrative Questionnaire unless the
assignee is already a Lender and (D) the documents required under Section 2.15.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to (i) a
natural person or (ii) a Bristow Competitor.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent ten (10) Business Days after the date notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower, unless the Borrower gives written notice to the
assigning Lender prior to such tenth (10th) Business Day that the Borrower
objects to such assignment.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Fairfield, Connecticut a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amount
(and stated interest) of the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Information contained in the
Register with respect to any Lender shall be available for inspection by such
Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. Information contained in the Register shall be
conclusive, absent manifest error. In establishing and maintaining the Register,
Administrative Agent shall serve as Borrower’s agent solely for Tax purposes and
solely with respect to the actions described in this Section 10.4.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a

 

104



--------------------------------------------------------------------------------

portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Term Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

(e) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that, to the extent affecting such
Participant: (i) increases the Term Loan Commitment of such Lender, (ii) reduces
the principal amount of any Term Loan or reduces the rate of interest thereon,
or reduces any fees payable hereunder, (iii) postpones the date fixed for any
payment of any principal of, or interest on, any Term Loan or any fees hereunder
or reduces the amount of, waives or excuses any such payment, (iv) changes
Section 2.16(a), (c) or (d) or Section 2.7 in a manner that would alter the pro
rata sharing of payments required thereby or change Section 8.2 or
Section 2.8(c) or modify any definition used therein in a manner that would
alter the pro rata sharing of payments required thereby or alter the order of
payment specified therein, (v) changes any of the provisions of Section 10.2(b)
or the definition of “Required Lenders”, “Supermajority Lenders”, “Majority
Lenders” or “Required Secured Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
(vi) releases any Guarantor or limits the liability of any such Guarantor under
the Facility Guarantee or any other Guarantee agreement or other Loan Documents,
except in connection with the sale or other disposition of such Guarantor or as
expressly permitted in this Agreement or other Loan Documents or (vii) releases
all or substantially all collateral securing any of the Obligations. Subject to
paragraph (f) of this Section 10.4, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14, and 2.15 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.4. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Term Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.13 and Section 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (i) the sale of the participation to such

 

105



--------------------------------------------------------------------------------

Participant is made with the Borrower’s prior written consent or (ii) such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. A
Participant shall not be entitled to the benefits of Section 2.15 unless such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.15
as though it were a Lender (it being understood that the Tax documentation
required under Section 2.15 shall be delivered to the participating Lender).

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.5. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE FOREIGN
SECURITY DOCUMENTS THAT BY THEIR TERMS ARE TO BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE APPLICABLE FOREIGN JURISDICTION) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) AND (TO THE
EXTENT APPLICABLE) THE BANKRUPTCY CODE.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND, IF
THE BANKRUPTCY COURT DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN), AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN AND SHALL BE BROUGHT EXCLUSIVELY IN THE BANKRUPTCY COURT; SUCH
FEDERAL (TO THE EXTENT PERMITTED BY LAW) OR NEW YORK STATE COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION 10.5 AND BROUGHT IN ANY
COURT REFERRED TO IN PARAGRAPH

 

106



--------------------------------------------------------------------------------

(B) OF THIS SECTION 10.5. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1. NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. ALL LOAN PARTIES THAT ARE
ORGANIZED UNDER THE LAWS OTHER THAN THOSE OF A STATE OF THE UNITED STATES HEREBY
CONSENT TO SERVICE OF PROCESS FOR THEM BEING GIVEN TO THE LEAD BORROWER AND
APPOINT THE LEAD BORROWER AS THEIR AGENT FOR SUCH SERVICE. FURTHER, EACH
NON-U.S. LOAN PARTY WAIVES ANY IMMUNITY IT MAY HAVE UNDER ANY NON-U.S. LAW OR
OTHERWISE IN RELATION TO THE JURISDICTION OR RULING OF ANY AFOREMENTIONED
NEW YORK STATE OR FEDERAL COURTS.

Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender, irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.

Section 10.8. Counterparts; Integration; DIP Order Controls. This Agreement may
be executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed

 

107



--------------------------------------------------------------------------------

to constitute one and the same instrument. This Agreement, the Fee Letter and
the other Loan Documents constitute the entire agreement among the parties
hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control. To the extent that any specific provision hereof or any
other Loan Document is inconsistent with the DIP Order, the DIP Order shall
control.

Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Term
Loan, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Term Loan or any fee or any other amount payable under
this Agreement is outstanding and unpaid. The provisions of Sections 2.13, 2.14,
2.15, 10.3 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Term Loans or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of the Term Loans.

Section 10.10. Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of any information provided to it by the
Borrower or any Subsidiary, except that such information may be disclosed (i) to
any Related Party of the Administrative Agent or any such Lender, including
without limitation accountants, legal counsel and other advisors, solely for
purposes of evaluating such information, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a non-confidential basis from a source other than the Borrower or any
Subsidiary, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or
(vii) with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.

 

108



--------------------------------------------------------------------------------

Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Term Loans,
together with all fees, charges and other amounts which may be treated as
interest on the Term Loans under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding a
Term Loan in accordance with applicable law, the rate of interest payable in
respect of such Term Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Term
Loan but were not payable as a result of the operation of this Section 10.12
shall be cumulated and the interest and Charges payable to such Lender in
respect of other periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment (to the extent permitted by
applicable law), shall have been received by such Lender.

Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by Borrower under
seal and waives any shortening of the statute of limitations that may result
from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

Section 10.15. Officer’s Certificates. It is not intended that any certificate
of any officer or director of the Borrower delivered to the Administrative Agent
or any Lender pursuant to this Agreement shall give rise to any personal
liability on the part of such officer or director.

Section 10.16. Effect of Inclusion of Exceptions. It is not intended that the
specification of any exception to any covenant herein shall imply that the
excepted matter would, but for such exception, be prohibited or required.

Section 10.17. Intercreditor Agreements.

(a) The Lenders acknowledge that the obligations of the Borrower and the
Guarantors in respect of the Prepetition Credit Agreement will be secured by
Liens on the Junior Priority Collateral on a senior priority basis to the
Secured Obligations. In connection with the Borrower’s entry into this
Agreement, the Administrative Agent is authorized to enter into the
Intercreditor Agreement establishing the relative rights of the Secured Parties
and the Prepetition Credit Agreement Secured Parties with respect to the Junior
Priority Collateral and certain related matters. The Lenders hereby irrevocably
(i) consent to such junior priority treatment of Liens securing the Secured
Obligations to be provided for under the Intercreditor Agreement, (ii) authorize
the Administrative Agent to execute and deliver the Intercreditor Agreement and
any

 

109



--------------------------------------------------------------------------------

documents relating thereto, in each case on behalf of, and without any further
consent, authorization or other action by, any Lender, (iii) agree that, upon
the execution and delivery thereof and so long as it is in effect, each Lender
will be bound by the provisions of the Intercreditor Agreement, as if it were a
signatory thereto and will take no actions contrary to the provisions of the
Intercreditor Agreement and (iv) agree that no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of any action
taken by the Administrative Agent pursuant to this Section 10.17 or in
accordance with the terms of the Intercreditor Agreement. The Lenders hereby
further irrevocably authorize the Administrative Agent to enter into such
amendments, supplements or other modifications to the Intercreditor Agreement in
connection with any extension, renewal or refinancing of the Term Loans, as are
reasonably acceptable to the Administrative Agent, in its sole discretion, to
give effect thereto, in each case on behalf of each Lender, and without any
further consent, authorization or other action by any Lender. The Administrative
Agent shall have the benefit of the provisions of Article IX with respect to all
actions referred to in this Section 10.17 and all actions taken or omitted to be
taken by it in accordance with the terms of the Intercreditor Agreement to the
full extent thereof. Notwithstanding anything contained herein or in any other
Loan Document to the contrary, any provision hereof or any other Loan Document
requiring any Loan Party to deliver possession of any Junior Priority Collateral
to the Administrative Agent or its representatives, or to cause the
Administrative Agent or its representatives to control any Junior Priority
Collateral, shall be deemed to have been complied with if and for so long as any
Prepetition Collateral Agent shall have such possession or control.

(b) In connection with the Borrower’s entry into this Agreement, the
Administrative Agent is authorized to enter into the Cayman Intercreditor
Agreement establishing the relative rights of the Secured Parties and the
Prepetition Credit Agreement Secured Parties with respect to the Collateral
owned by BriLog and certain related matters. The Lenders hereby irrevocably
(i) consent to the senior priority treatment of Liens securing the Secured
Obligations to be provided for under the Cayman Intercreditor Agreement,
(ii) authorize the Administrative Agent to execute and deliver the Cayman
Intercreditor Agreement and any documents relating thereto, in each case on
behalf of, and without any further consent, authorization or other action by,
any Lender, (iii) agree that, upon the execution and delivery thereof and so
long as it is in effect, each Lender will be bound by the provisions of the
Cayman Intercreditor Agreement, as if it were a signatory thereto and will take
no actions contrary to the provisions of the Cayman Intercreditor Agreement and
(iv) agree that no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of any action taken by the Administrative Agent
pursuant to this Section 10.17 or in accordance with the terms of the Cayman
Intercreditor Agreement. The Lenders hereby further irrevocably authorize the
Administrative Agent to enter into such amendments, supplements or other
modifications to the Cayman Intercreditor Agreement in connection with any
extension, renewal or refinancing of the Term Loans, as are reasonably
acceptable to the Administrative Agent, in its sole discretion, to give effect
thereto, in each case on behalf of each Lender, and without any further consent,
authorization or other action by any Lender. The Administrative Agent shall have
the benefit of the provisions of Article IX with respect to all actions referred
to in this Section 10.17 and all actions taken or omitted to be taken by it in
accordance with the terms of the Cayman Intercreditor Agreement to the full
extent thereof.

Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

110



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.19. Export Controls. The Borrower hereby notifies the Administrative
Agent and each Lender that the sale, transfer, or export of certain
ITAR-Controlled Collateral may require pre-approval from the Department of
State’s Directorate of Defense Trade Controls. The Borrower hereby agrees to
provide the necessary information required for such pre-approval upon request.

Section 10.20. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from such Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrowers (or to any other person who may be
entitled thereto under applicable law).

Section 10.21. Waiver of Immunity. To the extent that any Loan Party that is
organized under the laws other than those of a state of the United States has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such Loan Party hereby
irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Agreement or any other Loan Document.

 

111



--------------------------------------------------------------------------------

Section 10.22. Replacement of Lenders.

(a) Subject to the Restructuring Support Agreement, if any Lender is a Backstop
Defaulted Lender or if a Lender refuses to fund any Term Loans on the Effective
Date, then one or more Lenders of the same Supporting Class (as defined in the
Restructuring Support Agreement) (or one or more Lenders of another Supporting
Class if no Lender of the same Supporting Class elects to exercise such option)
may, upon notice to such Lender, the Borrower and the Administrative Agent,
require such Lender to assign and delegate, without recourse all or a portion of
its interests, rights and obligations under this Agreement and the related Loan
Documents to such Lender in accordance with the Restructuring Support Agreement,
which shall assume such obligations, provided that, (a) no consent of the
Borrower or the Administrative Agent shall be required for such assignment and
(b) in the case of a Backstop Defaulted Lender, such Lender shall have received
payment of an amount equal to the outstanding principal of its Term Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (in each case, other than any accrued fee in accordance with
Section 2.10) and under the other Loan Documents from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts) and (c) a Backstop Defaulted Lender
shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver in accordance with the Restructuring Support
Agreement such Lender ceases to be a Backstop Defaulted Lender.

(b) Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section may be effected
pursuant to an Assignment and Acceptance executed by the Borrowers, the
Administrative Agent and the assignee and that the Lender making such assignment
need not be a party thereto.

(c) Each Lender hereby grants to the Administrative Agent an absolute power of
attorney to sign any document in its name and on its behalf which may be
required to effect an assignment pursuant to Section 10.22(a).

Section 10.23. Secured Notes Tender Offer. Each Ad Hoc Secured Lender will use
commercially reasonable efforts to effectuate the consummation of the Secured
Notes Tender Offer, including, without limitation, instructing its participant
account(s) at the Depository Trust Company to tender its Prepetition Senior
Secured Notes to the tender agent in accordance with the procedures set forth in
the related offer documents in exchange for the payment described herein and in
the documentation relating thereto.

ARTICLE XI

GUARANTEE

Section 11.1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
any other Guarantors of the Obligations and severally, as a primary obligor and
not merely as a surety, the due and punctual payment of the Obligations. To the
fullest extent permitted by applicable law and except as otherwise provided in
the Loan Documents, each Guarantor waives notice of, or any requirement for
further assent to, any agreements or arrangements whatsoever by the Secured
Parties with any other person pertaining to the Obligations, including
agreements and arrangements for payment, extension, renewal, subordination,
composition, arrangement, discharge or release of the whole or any part of the
Obligations, or for the discharge or surrender

 

112



--------------------------------------------------------------------------------

of any or all security, or for the compromise, whether by way of acceptance of
part payment or otherwise, and, to the fullest extent permitted by applicable
law, the same shall in no way impair each Guarantor’s liability hereunder.

Section 11.2. Obligations Not Waived. To the fullest extent permitted by
applicable law and except as otherwise provided for herein or in the other Loan
Documents, each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other person of any of the Obligations, and also
to the extent permitted by law and except as otherwise provided for herein or in
the other Loan Documents waives notice of acceptance of its guarantee, notice of
protest for nonpayment and all other formalities. To the fullest extent
permitted by applicable law and except as otherwise provided for herein or in
the other Loan Documents, the Guarantee of each Guarantor hereunder shall not be
affected by (a) the failure of any Loan Party to assert any claim or demand or
to enforce or exercise any right or remedy against the Borrower or any Guarantor
under the provisions of this Agreement, any other Loan Document or otherwise;
(b) any extension, renewal or increase of or in any of the Obligations; (c) any
rescission, waiver, amendment or modification of, or any release from, any of
the terms or provisions of this Agreement, the Credit Agreement, any other Loan
Document, any guarantee or any other agreement or instrument, including with
respect to any Guarantor under the Loan Documents; (d) the release of (or the
failure to perfect a security interest in) any of the security held by or on
behalf of the Administrative Agent or any other Secured Party; or (e) the
failure or delay of any Secured Party to exercise any right or remedy against
the Borrower or any Guarantor of the Obligations.

Section 11.3. Security. Each Guarantor authorizes the Administrative Agent to
(a) take and hold security (to the extent provided for in the DIP Order or such
Guarantor has executed a Security Document in favor of the Administrative Agent)
for the payment of this Guarantee and the Obligations and exchange, enforce,
waive and release any such security pursuant to the terms of any other Loan
Documents; (b) apply such security and direct the order or manner of sale
thereof as it in its sole discretion may determine subject to the terms of any
other Loan Documents; and (c) release or substitute any one or more endorsees,
other Guarantors or other obligors pursuant to the terms of any other Loan
Documents. In no event shall this Section 11.3 require any Guarantor to grant
security, except as required by the terms of the Loan Documents.

Section 11.4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection,
and, to the fullest extent permitted by applicable law, waives any right to
require that any resort be had by the Administrative Agent or any other Secured
Party to any of the security held for payment of the Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrower or any other person.

Section 11.5. No Discharge or Diminishment of Guarantee. To the fullest extent
permitted by applicable law and except as otherwise expressly provided in this
Agreement, the Obligations of each Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the payment in full in cash of the Obligations (other than contingent indemnity
obligations with respect to then unasserted claims)), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense (other than a defense of payment) or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations or otherwise.
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall, to the fullest extent permitted by applicable law,
not be discharged or impaired or otherwise affected by the failure of the

 

113



--------------------------------------------------------------------------------

Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document, any
guarantee or any other agreement or instrument, by any amendment, waiver or
modification of any provision of this Agreement or any other Loan Document or
other agreement or instrument, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act, omission
or delay to do any other act that may or might in any manner or to any extent
vary the risk of any Guarantor or that would otherwise operate as a discharge of
any Guarantor as a matter of law or equity (other than the payment in full in
cash of all the Obligations (other than contingent indemnity obligations with
respect to then unasserted claims)) or which would impair or eliminate any right
of any Guarantor to subrogation.

Section 11.6. Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor waives any defense based on or arising out of the
unenforceability of the Obligations or any part thereof from any cause or the
cessation from any cause of the liability (other than the payment in full in
cash of the Obligations) of the Borrower or any other person. Subject to the
terms of the other Loan Documents, the Administrative Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with the Borrower or any other
Guarantor or exercise any other right or remedy available to them against the
Borrower or any other Guarantor, without affecting or impairing in any way the
liability of each Guarantor hereunder except to the extent the Obligations have
been paid in cash. Pursuant to and to the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
each Guarantor against the Borrower or any other Guarantor or any security.

Section 11.7. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against each Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Secured Party as designated thereby in cash an amount equal
to the unpaid principal amount of such Obligations then due, together with
accrued and unpaid interest and fees on such Obligations. Upon payment by each
Guarantor of any sums to the Administrative Agent or any Secured Party as
provided above, all rights of each Guarantor against the Borrower arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Obligations (other
than contingent indemnity obligations with respect to then unasserted claims).
In addition, any indebtedness of the Borrower or any Subsidiary now or hereafter
held by each Guarantor that is required by this Agreement to be subordinated to
the Obligations is hereby subordinated in right of payment to the prior payment
in full of the Obligations. If any amount shall be paid to any Guarantor on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness at any time when any Obligation then
due and owing has not been paid, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.

 

114



--------------------------------------------------------------------------------

Section 11.8. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, Federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Agreement
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Agreement, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 11.9. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrowers’ financial condition and assets,
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that each Guarantor assumes and
incurs hereunder and agrees that none of the Administrative Agent or the other
Secured Parties will have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.

Section 11.10. Covenant; Representations and Warranties. Each Guarantor agrees
and covenants to, and to cause its Subsidiary to, take, or refrain from taking,
each action that is necessary to be taken or not taken, so that no breach of the
agreements and covenants contained in this Agreement pertaining to actions to be
taken, or not taken, by such Guarantor or its Subsidiary will result. Each
Guarantor represents and warrants as to itself that all representations and
warranties relating to it contained in this Agreement are true and correct in
all material respects on and as of the date hereof; provided that each reference
in any such representation and warranty to the knowledge of the Borrower shall,
for the purposes of this Section 11.10, be deemed to be a reference to
Guarantor’s knowledge.

Section 11.11. Stay of Acceleration. In the event that acceleration of the time
for payment of any of the Obligations is stayed by reason of the insolvency or
receivership of the Borrower (including pursuant to the Cases) or otherwise, all
Obligations otherwise subject to acceleration under the terms of any Loan
Document shall nonetheless be payable by the Guarantors immediately upon demand
by the Administrative Agent.

ARTICLE XII

PROVISIONS RELATING TO U.K. SAR CONTRACT.

Section 12.1.                 . The provisions of the SAR Addendum shall
control, notwithstanding any conflicting provisions set forth in this Agreement
or in any of the Loan Documents (other than Article XIII hereof). The Borrowers,
the Administrative Agent, and each Lender agrees and acknowledges that the
Department has certain rights under the U.K. SAR Contract, such as step-in
rights under Condition 42 of the General Conditions of Contract to the U.K. SAR
Contract (“U.K. SAR Contract Condition 42”), and the right to purchase the
Specified Aircraft or to require that the Borrower’s interest in the Specified
Aircraft be transferred to a new operator, under Condition 58 of the General
Conditions of Contract to the U.K. SAR Contract (“U.K. SAR Contract Condition
58”), which shall, together with the Assurance Letter, control as between the
Borrower, the Administrative Agent, the Administrative Agent and the Lenders,
notwithstanding any conflicting provision set forth in this Agreement or in any
of the Loan Documents (other than Article XIII hereof).

 

115



--------------------------------------------------------------------------------

Section 12.2.                 . (i) In the event that (i) the Administrative
Agent breaches any one or more of the covenants set forth in the SAR Addendum,
(ii) the Administrative Agent’s breach was not directly caused by a breach of
this Agreement by the Borrower, and (iii) the Administrative Agent has not cured
such breach within a time period equal to half the number of days, if any,
specified in the U.K. SAR Contract for the cure of such breach of the applicable
covenant set forth in the SAR Addendum, and so long as (A) no Event of Default
has occurred and is continuing, (B) this Agreement has not been earlier
terminated and (C) the Department has not exercised its right to acquire title
to any of the Specified Aircraft under U.K. SAR Contract Condition 58, the
Borrower may prepay the Term Loans and any such prepayment may be made without
payment of any prepayment fees, provided that, for the avoidance of doubt,
(y) no cure period shall exist for the Administrative Agent, as the case may be,
under this Section 12.2 if the U.K. SAR Contract does not provide for a cure
period in respect of the applicable covenant set forth in the SAR Addendum, and
(z) each cure period available under this Section 12.2 shall begin as of the
occurrence of the breach, unless another time is expressly provided for in the
applicable cure provision in the U.K. SAR Contract (including, without
limitation, from the time of notice if the Department has provided a notice of
unsatisfactory performance pursuant to Condition 42.1 of the U.K. SAR Contract).

ARTICLE XIII

ITAR

Section 13.1. ITAR.

(a) The parties agree and acknowledge that (i) financing of the Aircraft is
subject to the United States International Traffic in Arms Regulations (“ITAR”)
and the terms and conditions of all applicable ITAR authorizations;
(ii) transfer of ownership, change of end-use, and export/re-export of the
Aircraft must be in compliance with ITAR at all times; (iii) any changes in the
use of the Aircraft, or any re-transfers or re-exports of the Aircraft will
require prior written authorization from the U.S. Department of State;
(iv) access to the Aircraft and ITAR-controlled technical data related to the
Aircraft is restricted to only those persons who are authorized by the U.S.
Department of State and/or ITAR.

(b) The parties further acknowledge that the Aircraft were exported from the
United States to the United Kingdom pursuant to temporary export licenses,
DSP-73s, which are valid for four (4) years. When requested by the Borrower, the
Administrative Agent and the Lenders shall promptly and without additional cost,
furnish the Borrower with any documentation which is reasonably necessary to
support the Borrower’s application for any required amendment, renewal or
replacement of such licenses.

(c) The parties further acknowledge that the ITAR-controlled technical data
related to the Aircraft is subject to ITAR. The Administrative Agent and each
Lender agrees that no technical data, information or other items in each case
which is ITAR-controlled provided by the Borrower or any Affiliate in connection
with the Aircraft shall be provided to any foreign persons or to a foreign
entity, including without limitation, a foreign employee or subsidiary of the
Administrative Agent, the Administrative Agent or any Lender (including those
located in the U.S. and the U.K.), without the express written authorization of
the appropriate export license, technical assistance agreement or other
requisite authorization for technical data or items in each case which is
ITAR-controlled.

 

116



--------------------------------------------------------------------------------

(d) The parties agree and acknowledge that either party must notify the other of
the details and circumstances of any alleged violation or noncompliance with any
and all applicable regulations or government authorizations that relate to the
Aircraft.

(remainder of page left intentionally blank)

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BRISTOW GROUP INC., as Lead Borrower By:  

/s/ Brian J. Allman

  Name:   Brian J. Allman   Title:  

Senior Vice President and Chief

Financial Officer

BRISTOW HOLDINGS COMPANY LTD. III, as Co-Borrower By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

BHNA HOLDINGS INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer BRISTOW
U.S. LLC, as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Manager BRISTOW HELICOPTERS INC., as
a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer BRISTOW
U.S. LEASING LLC, as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer BRISTOW
ALASKA INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer BRISTOW
U.S. HOLDINGS LLC, as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

BRISTOW HELICOPTER GROUP LIMITED, as a Guarantor By:  

/s/ James Howell-Richardson

  Name:   James Howell-Richardson   Title:   Director BRISTOW HOLDINGS COMPANY
LTD., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer BRISTOW
U.S. LLC, in its capacity as a general partner of BL HOLDINGS II C.V., as a
Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Manager BL SCOTIA LP., as a Guarantor
By: Bristow U.S. LLC, its General Partner By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Manager BRISTOW CANADIAN REAL ESTATE
COMPANY INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

BRISTOW CANADA HOLDINGS INC., as a Guarantor By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer BRISTOW
CAYMAN LTD. By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer BRILOG
LEASING LTD. By:  

/s/ Geoffrey L. Carpenter

  Name:   Geoffrey L. Carpenter   Title:   Vice President and Treasurer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

BRISTOW (UK) LLP Acting by: BL US Holdings LLC, member and Geoffrey L. Carpenter
duly authorised by BL US Holdings LLC to sign on its behalf as member of Bristow
(UK) LLP         

/s/ Geoffrey L. Carpenter

  Signature On behalf of BL US Holdings LLC Acting by: BL Holdings II CV, member
and Geoffrey L. Carpenter duly authorised by BL Holdings II CV to sign on its
behalf as member of Bristow (UK) LLP  

/s/ Geoffrey L. Carpenter

  Signature On behalf of BL Holdings II CV BL Holdings II CV, member and Alan
Corbett duly authorised by BL Holdings II CV to sign on its behalf as member of
Bristow (UK) LLP  

/s/ Alan Corbett

  Signature On behalf of BL Holdings II CV

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

ANKURA TRUST COMPANY, LLC
as Administrative Agent By:  

/s/ Lisa J. Price

  Name:   Lisa J. Price   Title:   Managing Director

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Phillip Waldier

  Name:   Phillip Waldier   Title:   Vice President

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

DWV Maple Investments II, Ltd., as a Lender By:  

/s/ Houdin Honarvar

  Name:   Houdin Honarvar   Title:   Director

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

HIGHBRIDGE MSF INTERNATIONAL LTD., as a Lender By: Highbridge Capital
Management, LLC, as Trading Manager By:  

/s/ Jonathan Segal

  Name:   Jonathan Segal   Title:   Managing Director

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

1992 TACTICAL CREDIT MASTER FUND, L.P., as a Lender By: Highbridge Capital
Management, LLC, as Trading Manager By:  

/s/ Jonathan Segal

  Name:   Jonathan Segal   Title:   Managing Director

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

HIGHBRIDGE SCF SPECIAL SITUATIONS SPV, L.P., as a Lender By: Highbridge Capital
Management, LLC, as Trading Manager By:  

/s/ Jonathan Segal

  Name:   Jonathan Segal   Title:   Managing Director

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

WHITEBOX MULTI-STRATEGY PARTNERS, L.P., as a Lender

By: Whitebox General Partner LLC,

its general partner

By:  

/s/ Christopher Hardy

  Name:   Christopher Hardy   Title:   Chief Compliance Officer

WHITEBOX ASYMMETRIC

PARTNERS, L.P., as a Lender

By: Whitebox General Partner LLC,

its general partner

By:  

/s/ Christopher Hardy

  Name:   Christopher Hardy   Title:   Chief Compliance Officer

WHITEBOX CAJA BLANCA FUND, LP,

as a Lender

By: Whitebox Caja Blanca GP LLC, its

general partner

By: Whitebox General Partner LLC, its managing member By:  

/s/ Christopher Hardy

  Name:   Christopher Hardy   Title:   Chief Compliance Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

WHITEBOX RELATIVE VALUE PARTNER, L.P., as a Lender

By: Whitebox General Partner LLC,

its general partner

By:  

/s/ Christopher Hardy

  Name:   Christopher Hardy   Title:   Chief Compliance Officer WHITEBOX CREDIT
PARTNERS, L.P., as a Lender

By: Whitebox General Partner LLC,

its general partner

By:  

/s/ Christopher Hardy

  Name:   Christopher Hardy   Title:   Chief Compliance Officer

PANDORA SELECT PARTNERS, L.P.,

as a Lender

By: Whitebox General Partner LLC,

its general partner

By:  

/s/ Christopher Hardy

  Name:   Christopher Hardy   Title:   Chief Compliance Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

WHITEBOX GT FUND, LP, as a Lender

By: Whitebox General Partner LLC,

its general partner

By:  

/s/ Christopher Hardy

  Name:   Christopher Hardy   Title:   Chief Compliance Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA Diversified Credit Strategies Fund

Master, L.P.

as a Lender

By: OHA Diversified Credit Strategies

GenPar LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA MD Opportunistic Credit Master Fund,

L.P.

as a Lender

By: OHA MD Opportunistic Credit GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA Diversified Credit Strategies Fund

(Parallel), L.P.

as a Lender

By: OHA Diversified Credit Strategies

GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Northwell Health, Inc.

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

The Coca-Cola Company Master Retirement Trust

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OCA OHA Credit Fund LLC, an individual

series of OCA Investment Partners LLC

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA Enhanced Credit Strategies Master

Fund L.P.

as a Lender

By: OHA Enhanced Credit Strategies

GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Illinois State Board of Investment

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHAT Credit Fund, L.P.

as a Lender

By: OHAT Credit GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Lerner Enterprises, LLC

as a Lender

By: Oak Hill Advisors, L.P., as advisor and attorney-in-fact to Lerner
Enterprises, LLC By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Future Fund Board of Guardians

as a Lender

By: Oak Hill Advisors, L.P.,

as its Investment Manager

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA Centre Street Partnership, L.P. as a Lender

By: OHA Centre Street GenPar, LLC,

its general partner

By: OHA Centre Street MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Indiana Public Retirement System

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Master SIF SICAV-SIF

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA BCSS SSD II, L.P.

as a Lender

By: OHA BCSS SSD GenPar II, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA MPS SSD II, L.P.

as a Lender

By: OHA MPS SSD GenPar II, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA Structured Products Master Fund D,

L.P.

as a Lender

By: OHA Structured Products GenPar, LLC,

its general partner

By: OHA Structured Products MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA Strategic Credit Master Fund II, L.P.

as a Lender

By: OHA Strategic Credit II GenPar, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA BCSS SSD, L.P.

as a Lender

By: OHA BCSS SSD GenPar, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA MPS SSD, L.P.

as a Lender

By: OHA MPS SSD GenPar, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA AD Customized Credit Fund (International), L.P.

as a Lender

By: OHA AD Customized Credit Fund

GenPar, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA-CDP ESCF, L.P.

as a Lender

By: OHA-CDP ESCF GenPar, LLC,

its general partner

By: OHA Global PE GenPar, LLC,

its managing member

By: OHA Global PE MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

ALOHA European Credit Fund, L.P.

as a Lender

By: ALOHA European Credit Fund GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA Finlandia Credit Fund, L.P.

as a Lender

By: OHA Finlandia Credit Fund GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Oregon Public Employees Retirement Fund

as a Lender

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA Diversified Credit Strategies Master Fund (Parallel II), L.P.

as a Lender

By: OHA Diversified Credit Strategies Fund (Parallel II) GenPar, LLC,

its General Partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

OHA Diversified Credit Strategies Tractor

Master Fund, L.P.

as a Lender

By: OHA Diversified Credit Strategies

Tractor Fund GenPar, LLC,

its general partner

By: OHA Global GenPar, LLC,

its managing member

By: OHA Global MGP, LLC,

its managing member

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Cove Key Master Fund LP

as a Lender

By:  

/s/ Jeff Coviello

  Name:   Jeff Coviello   Title:   Managing Member

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Empyrean Investments, LLC as a Lender By:  

/s/ C. Martin Meekins

  Name:   C. Martin Meekins   Title:   Authorized Person

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

SOLA LTD

as a Lender

By:  

/s/ C.J. Lanktree

  Name:   C.J. Lanktree   Title:   Partner/Portfolio Manager

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Solus Opportunities Fund 5 LP

as a Lender

By:  

/s/ C.J. Lanktree

  Name:   C.J. Lanktree   Title:   Partner/Portfolio Manager

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Solus Long-Term Opportunities Fund Master LP

as a Lender

By:  

/s/ C.J. Lanktree

  Name:   C.J. Lanktree   Title:   Partner/Portfolio Manager

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

South Dakota Retirement System as a Lender By:  

/s/ Matthew L. Clark

  Name:   Matthew L. Clark   Title:   State Investment Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Credit Managed Account (CalPERS), L.P. as a Lender By: Bain Capital
Credit Managed Account Investors (CalPERS), L.P., its general partner

By: Bain Capital Credit Member, LLC,

its general partner

By:  

/s/ Sally Fassler Dornaus

  Name:   Sally Fassler Dornaus   Title:   Managing Director / Chief Financial
Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Credit Managed Account (PSERS), L.P. as a Lender By: Bain Capital
Credit Managed Account Investors,       LLC, its general partner By: Bain
Capital Credit Member, LLC, its manager By:  

/s/ Sally Fassler Dornaus

  Name:   Sally Fassler Dornaus   Title:   Managing Director / Chief Financial
Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Credit Managed Account (FSS), L.P. as a Lender By: Bain Capital
Credit Managed Account Investors (FSS), L.P., its general partner

By: Bain Capital Credit Member, LLC, its general

partner

By:  

/s/ Sally Fassler Dornaus

  Name:   Sally Fassler Dornaus   Title:   Managing Director / Chief Financial
Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Credit Rio Grande FMC, L.P. as a Lender By: Bain Capital Credit
Managed Account Investors        (NMSIC), L.P., its general partner By: Bain
Capital Credit Member, LLC, its general        partner By:  

/s/ Sally Fassler Dornaus

  Name:   Sally Fassler Dornaus   Title:   Managing Director / Chief Financial
Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Distressed and Special Situations 2013 (AIV II Master), L.P. as a
Lender By: Bain Capital Distressed and Special Situations 2013
      Investors (A2), L.P., its general partner By: Bain Capital Credit Member
II, Ltd., its general        partner By:  

/s/ Sally Fassler Dornaus

Name: Sally Fassler Dornaus Title:   Managing Director / Chief Financial Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Distressed and Special Situations 2016 (A), L.P. as a Lender By:
Bain Capital Distressed and Special Situations 2016
       Investors (A), L.P., its general partner By: Bain Capital Credit Member,
LLC, its general        partner By:  

/s/ Sally Fassler Dornaus

Name: Sally Fassler Dornaus Title:   Managing Director / Chief Financial Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Distressed and Special Situations 2016 (B Master), L.P. as a Lender
By: Bain Capital Distressed and Special Situations 2016
       Investors (B), L.P., its general partner By: Bain Capital Credit Member,
LLC its general        partner By:  

/s/ Sally Fassler Dornaus

  Name:   Sally Fassler Dornaus   Title:   Managing Director / Chief Financial
Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Distressed and Special Situations 2016 (EU Master), L.P. as a
Lender By: Bain Capital Distressed and Special Situations 2016
       Investors (EU), L.P., its general partner By: Bain Capital Credit Member
III Sarl,
       its managing general partner By:  

/s/ Sally Fassler Dornaus

  Name:   Sally Fassler Dornaus   Title:   Managing Director / Chief Financial
Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Distressed and Special Situations 2016 (F), L.P. as a Lender By:
Bain Capital Distressed and Special Situations 2016
       Investors (F), L.P., its general partner By: Bain Capital Credit Member,
LLC, its general        partner By:  

/s/ Sally Fassler Dornaus

  Name:   Sally Fassler Dornaus   Title:   Managing Director / Chief Financial
Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Bain Capital Distressed and Special Situations 2016 (G), L.P. as a Lender

By: Bain Capital Distressed and Special Situations 2016

       Investors (G), L.P., its general partner

By: Bain Capital Credit Member, LLC, its general        partner By:  

/s/ Sally Fassler Dornaus

  Name:   Sally Fassler Dornaus   Title:   Managing Director / Chief Financial
Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Future Fund Board of Guardians as a Lender By: Bain Capital Credit, LP, as
Investment Manager By:  

/s/ Sally Fassler Dornaus

  Name:   Sally Fassler Dornaus   Title:   Managing Director / Chief Financial
Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Los Angeles County Employees Retirement Association as a Lender By: Bain Capital
Credit, LP, as Manager By:  

/s/ Sally Fassler Dornaus

  Name:   Sally Fassler Dornaus   Title:   Managing Director / Chief Financial
Officer

 

[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

Mill Hill Credit Opportunities Master Fund LP
as a Lender By:  

/s/ David Meneret

  Name:  David Meneret   Title:    Director

 

[Signature Page to DIP Credit Agreement]